Tribute
Ladies and gentlemen, I have the sad duty of informing you of the death of the Greek Deputy Foreign Minister, Yannos Kranidiotis, in an accident, and also that of five other people who were accompanying him, including his 23-year-old son.
The Minister was on an official mission. He was travelling with 12 other people to Bucharest when his plane lost altitude and dropped from 25,000 feet to 3,000 feet without crashing, finally coming to land at the airport in Bucharest.
Some of you will certainly recall that Yannos Kranidiotis was a Member of the European Parliament between January 1995 and February 1997, when he was appointed as a Minister in the Greek Government, and you will remember that he was, within our Parliament, a member of the Committee on Foreign Affairs and the Committee on Budgets, as well as being the Vice-President of the joint European Union/Cyprus delegation.
Many of us have memories of our late colleague. I shall say that he was greatly appreciated for his qualities as a human being and for his competence in the field of European politics.
I propose that we observe a minute' s silence in his memory.
(The House rose and observed a minute' s silence)
Approval of the Minutes
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Madam President, first of all, I must express my appreciation, on behalf of my group, for the tribute which has been paid to the memory of Mr Kranidiotis. But I had requested the floor in accordance with Rule 122 of the Rules of Procedure to make an intervention for personal reasons, concerning the accusations made against me yesterday by Mr Galeote during the debate on the investiture of President Prodi. In accordance with the Rules of Procedure, this is the appropriate moment in the proceedings. As I cannot see Mr Galeote in the Chamber, I leave it to your discretion as to whether I speak now or when he is present.
I think, Mr Barón Crespo, that the Rules of Procedure envisage that you should make your statement now as a personal statement, even if Mr Galeote Quecedo is not present. He will be able to read of it in the Minutes.
Madam President, Mr Galeote made an intervention which was inappropriate on the grounds that we were not carrying out a motion of censure against myself but rather a debate on the investiture of Mr Prodi, and he criticised my comments about Mrs de Palacio. As I have here the text of my intervention, I confirm what I said yesterday. I said that we have decided to support the investiture of the new Commission despite the reservations which we have in relation to Mrs de Palacio, whose innocence we accept, but whose idea of political responsibility in a matter which concerns the Community budget we do not share. Let us hope that, as Vice-President, she offers more trustworthy information than she gave on her exoneration by the Congress of Deputies, since the debate in the plenum of that Congress will not take place until next Thursday. This is what I said yesterday and I stand by it.
And, as he accused me of dishonesty, all I want to say at the moment is that, in accordance with the principles and indications of President Prodi in relation to the responsibility of Commissioners, I believe that, if today this Parliament approves the political resolution, with the consensus of all the groups, on the new Commission, Mr Galeote will find himself part of an Assembly of dishonest people.
We shall now return to the Minutes, if you don' t mind.
Are there any comments?
Madam President, this is just to say that in the vote on the interpretation of the Rules of Procedure I am listed as having voted against whereas in fact I voted in favour. The fact is, I was late and I voted in the place of Mr Pasqua. I guess that explains why the machine resisted my intentions.
But I did point it out immediately afterwards.
Mr Bourlanges, this correction has already been included in the Minutes: "Mr Bourlanges indicated that he had intended to vote in favour." But you have just managed to advertise your intentions a little more.
Madam President, I have also had a problem with the machine. In yesterday' s Minutes, on the question of the interpretation of the Rules of Procedure, it appears that I did not vote. I was obviously here and I do not know whether the machine worked. I would like this to be recorded in the Minutes.
Very well, Mrs Palacio, we take note of this.
Madam President, after the few small criticisms which I have had to make, may I use this opportunity to express my gratitude and praise the support services. In today 's Minutes, the remarks I made are correctly reported, in fact almost more correctly than I spoke them myself.
We appreciate your compliments, Mr Posselt.
Madam President, the Minutes give Mrs Stenzel as the member of the ACP delegation from the delegation of Austrian Members. However, Mrs Stenzel has nominated me, and I would like to request that this is corrected.
Thank you, Mr Rack. I see that Mrs Stenzel agrees. We will amend this.
(The Minutes were approved)
Madam President, may I remind all those present, and yourself, that in this week 55 years ago a forgotten concentration camp, located in our immediate vicinity here, was liberated. The Natzwiller-Struthof Camp was one of the most gruesome of the Nazi camps, where thousands of people met their death due to medical experiments. It also contained one of the few gas chambers not located in the large extermination camps of Eastern Europe. I would therefore like to ask whether it would be possible for Parliament to have a plaque made. Secondly, I would like to suggest that we send a delegation there on the occasion of the next anniversary of its liberation.
Mr Sichrovsky, I think you might make this proposal in writing, according to the Rules of Procedure, and we would then see what the best follow up might be.
Preparatory work for the European Council meeting in Tampere
The next item is the statements of the President of the Council - I would like to congratulate the President-in-Office of the Council, Mrs Halonen - and the Commission on the preliminary work for the meeting of the European Council on 15 and 16 October in Tampere.
Madam President, you have already expressed our jointly felt sadness regarding the aircrash and the Greek delegation, but I would still like to say how overcome with grief I was today when I heard of the death of my good friend and colleague and that of other Greek citizens. I would ask you to pass these sentiments on.
I would like to thank you for the honour I have today of speaking to you on the subject of the agenda and the preparatory work relating to the forthcoming Extraordinary European Council meeting. At the European Council meeting in Tampere, we wish to take the next big step towards a Union that will provide for the people who live within its borders an area of freedom, security and justice. This is a logical and inevitable step in the Union' s development. We have built a single market in which people, goods, services and capital may circulate freely. We are in the process of adopting a common currency, which will add to the benefit of us all. Next, we must guarantee each and every person living in the Union area the genuine right to freedom of movement and, at the same time, the right to security everywhere in the Union area. In this respect the Union must, in compliance with the Treaty of Amsterdam, eventually become one united area in which people and business players can enjoy to the full the rights that are theirs. At Tampere, we must agree future policy guidelines for co-operation, commit to certain jointly agreed concrete action, and ensure that restrictions imposed by the Pillars do not constitute a barrier to the effective action we wish to see.
Up till now, the greatest successes of the Union have been based on the adoption of the Community method. It last showed its strength in the creation of the single market. It may also be feasible to use it now. Legislation in Member States must be brought closer in a spirit of impartiality, and harmonised; we have to create common minimum provisions and apply the principle of mutual recognition. Above all, I believe that we can achieve a good deal of co-operation by removing the technical, administrative and legal barriers that prejudice it. In mentioning this latter area, my comment might sound lightweight, but in practice, it is just that barrier that we have to overcome. I myself sincerely believe that if we were to ask the citizens of the Member States what they wished to see, it would be that they expect the Union to become more effective and determined in their resolve to reinforce their rights and strengthen their security.
Increasing internal security will require a more obviously standardised and consistent policy than exists at present, and that is also true of the Union' s external relations. The methods used in legal and home affairs policy as well as foreign and security policy, in the same way as with commercial and development co-operation policy, must be made more uniform so that our citizens may be assured of a secure environment in these respects also.
I would also like to remind everyone that the Union will be growing in the near future. We must keep it very clear in our minds that this geographical area we call the Union will be expanding over the following years. Co-operation in the area of internal affairs and legal matters must be developed with the applicant countries so that together we can achieve the goals we have set for Union policy. External relations have to be examined as a whole, with the neighbouring regions to the north, east and south having an equal share in the policy.
Before I go into the details of the Tampere agenda, may I be so bold, although I am at a sitting of the European Parliament, as to remind everyone that, happily, we are not alone in Europe. For purposes of co-operation, we can also rely on the Council of Europe and the OSCE, which have meritorious traditions and can offer much expertise in this matter. I hope we can bear them too in mind in developing the co-operation I have referred to.
It is my intention today to inform you of the agenda and preparatory work relating to the European Council meeting in Tampere. Before anything else, I would like to outline some of the main aims of the Presidency before the meeting takes place. At the same time, I hope your ideas will inspire me in further preparation for the meeting, since we still have that opportunity.
Firstly then, the Tampere agenda: the European Council meeting in Tampere will focus on three main issues, namely immigration and asylum policy, tackling cross-border crime, and a European judicial area.
Clearer goals than those that existed earlier for justice and home affairs were created with the Treaty of Amsterdam. The decision-making procedures available to us and the legislative instruments to be used are now more effective and the Community institutions are in a stronger position. The position of the Presidency is that the new instruments now have to be made full use of. The European Council at Vienna last December furnished us with an excellent plan of action which sets out our work timetable for the near future. There is no need, then, to draft a new plan of action at Tampere. We are hoping that the Tampere meeting will produce policies and commitments, the necessity for which our citizens in the various countries can also understand.
We shall pay special attention throughout to human rights and transparency, which are an essential part of the foundations of an area of freedom, security and justice. I might point out that everyone living within the territory of the Union must enjoy human rights, without discrimination. Apart from that, I want to make the point that when we respect the rights of minorities, we not only respect their human rights and dignity but, at the same time, we also increase the stability of our society and, hence, the security of all our citizens.
Then I would like to speak in rather more detail about immigration and asylum policy which, as I am aware, the Minister for Home Affairs and the Minister for Justice have already given an account of here. In my opinion, all who reside or who are hoping to reside in the Union area have a right to security. A key aim of the European Council meeting in Tampere should be an agreement to create for the Union a common policy on immigration and asylum. At Tampere, we should achieve consensus on the creation of a European asylum system based on common principles. And what, then, should it be based on? It should be mainly based on the Geneva Convention relating to the status of refugees and Article 63 of the Treaty on European Union. The aim is to offer a high level of protection, common to all countries as far as is possible, to those who need it. Our goal must be a single European asylum area, which observes common minimum provisions and procedures. In this way, the system will be simpler, clearer and quicker, which is good as far as human beings are concerned. At the same time, obviously, we must the whole time ensure that this cannot lead to situations that compromise human rights. We must remember that the right to asylum is an individual right.
The crisis in Kosovo showed that it is high time the Union agreed, inter alia, the divisions of responsibility and principles to follow in times of temporary protection. The Union must be ready to offer swift protection in mass evacuation situations. The offer of temporary protection relies on the will to be protected and the will and ability on the part of the recipient state to take responsibility. I believe that we shall achieve results in this respect at Tampere. For me, it seems natural that in mass evacuation situations, Community funds could be used and other Community joint financing measures could be taken to provide economic compensation. In this way, solidarity among the Member States would come about in a more natural way.
Secondly, the basis for allowing immigration and the prevention of illegal immigration must be standardised. The rights and obligations of foreigners legally resident in the Member States of the Union must be safeguarded in a more standardised way. For me it would be quite conceivable that the rights of someone who has immigrated into a country should be closer to those of the citizens of that country after that person has lived there legally for a certain period of time. It would certainly be most important for a migrant to find out, for example, about social services and his or her rights in respect of political activity. There is experience of this in certain countries that we can draw on.
Next, I would like to speak of the Union' s external border controls. As this also concerns the country holding the Presidency, we have obviously given consideration to this matter before. The Union' s external border controls must be developed so that it becomes better balanced and more standardised, in compliance with the Schengen measures. With the next phase of enlargement, the external borders of the Union will once again alter, and the importance of viable surveillance will grow both as far as the security of the public and freedom of movement are concerned. It is most important to focus on action to prevent illegal immigration without jeopardising any further the institution of asylum, for example.
The Treaty of Amsterdam provides new opportunities for planning a policy of repatriation. In my opinion, we must take full advantage of these new opportunities. At Tampere, we could come to an agreement that Community and other agreements should consistently contain clauses relating to repatriation. In certain cases, the Union should aim to initiate negotiations leading to multilateral agreements on repatriation. The Treaty of Amsterdam also calls for provisions to be drafted among the Member States of the Community on the subject of repatriation. The Union must also actively support those who are willing to return to their land of origin. In this connection, we must investigate the means available to us. I shall give just one example: the use of development aid could be one way of easing the repatriation process.
The Union' s immigration and asylum policy must form a properly integrated part of our current, more standardised foreign relations policy. We must turn our attention to the conditions prevailing in the most significant countries migrants and those seeking asylum are departing from, conditions that induce or even force them to leave their homeland. The Union could try to influence the situation by means of various arrangements for co-operation in the areas of foreign and security policy, development co-operation, economic co-operation and migration policy. The Union must also show greater capacity for responding to different crisis situations. A report by a top-level working party in the Council, which discussed this issue in full, will be distributed, with its various annexes according to country, to Parliament in the next few days.
Now I will turn to the issue of tackling cross-border crime. The creation of an area of security, where justice prevails, will only be possible if those who abuse its freedoms are brought to justice. We have to remove the technical, administrative and legislative barriers that hamper co-operation among the authorities. One real development, which I think could well be raised at Tampere, would be to come to an agreement making it possible to make use of international investigatory teams. The police authorities should be given powers to act in cross-border co-operation with the relevant national authorities to resolve any given case.
Europol is an important tool in this sort of co-operation. It must be given the resources it needs to commence operations, and, furthermore, the necessary political support. After that, more thorough consideration must be given to the expansion of its operation. At Tampere Europol' s field of operation should first be expanded to cover crime relating to money laundering. Secondly, the European Council could charge the Council with embarking on the drafting of legislation that would oblige Member States to respond to requests from Europol for investigation and assistance. The extension of powers for Europol I hope for must be reinforced by means of legal and political monitoring of the operation. These must be equally balanced.
I also hope that the time is ripe to identify the existence of those types of crime for which more harmonised criminal legislation among the Member States would result in more effective intervention on our part. I do not wish to appear too ambitious in these matters. I know that it would take any amount of hard work, but I shall list those matters that are of most importance. At the European Council meeting in Tampere, we could identify, for example, the following areas as taking priority: the trade in women and children, child pornography, money laundering, making counterfeit euro notes, and safeguarding new, cross-border technology. These are the recommendations of the country holding the Presidency.
In fighting crime, we must strive for its prevention. We have to prevent opportunities for crime and we must make it harder and less tempting to commit crime. The aim is obviously to reduce in particular the risk of young people committing crime. In this way, we safeguard our future.
We must pay special attention to the status of the victims of crime and those suspected or accused of crime. I want to emphasise that it is necessary to work in each of these areas. At Tampere, we should be able to reach a decision on the drafting of a programme of co-operation at Union level to help the victims of crime. The rights of victims should be protected in such a way as to guarantee them equal status irrespective of Member State, nationality or language. At Tampere, our Heads of State and Government could also ask the Commission for a proposal on a system which would guarantee, inter alia, adequate interpretation facilities and legal aid for those suspected or accused of crimes in different Member States. I hope that you will not think I am taking up too much time on these issues; I admit I am a former Minister for Justice, although here and now I appear in my capacity as Foreign Minister.
Next, I wish to speak of a European judicial area. When we discuss the development of co-operation relating to matters of law and internal matters, the main emphasis is perhaps too readily placed on action in connection with security. However, it is at least as important to consider how we may improve the situation with respect to human rights in the European Union.
The creation of the single market and the adoption of the euro have increased dealings among people in many ways. The consequences of this new internationalism are plainly visible. There are more and more marriages between people of different countries and, similarly, people work and study abroad, buy and sell goods and services abroad, and invest or borrow money in countries other than their own. This has become a part of normal everyday life.
Owing to the different legal, administrative and technical barriers that exist, it is, however, still unduly difficult to make full use of one' s rights. We know that the barriers are in certain respects very much due to the differences that exist in national legal systems. We also know that in this Union area there are northern, southern and common law systems of jurisdiction, so I do not by any means underestimate the difficulties. We are still a long way from being a single European area, although we speak of issues that directly concern the everyday existence of human beings. The creation of a European judicial area will be, however, one of the most important challenges for the Union in the next few years. Our citizens must be able to put their trust in the workability of legal and administrative systems and the adequacy of legal protection, irrespective of whereabouts in the Union they are travelling or are resident. The aim must be to safeguard the fair treatment of our citizens, promote the establishment at national level of less complex institutions for resolving disputes, and ensure basic legal protection.
Firstly, people must, without undue difficulty, be able to discover what factors mainly affect their legal status. They must also have adequate scope for making their rights a practical reality. This is a matter for both the legal and the administrative authorities. Procedures must not be too slow, complicated or expensive. People should be able to take full advantage of existing information technology. Heads of State and Government could give their support to a scheme whereby the Union starts to discover how access to legal aid in the various Member States might be made easier and could promote the establishment at national level of less complex institutions for resolving disputes.
I think Member States should adopt a constructive stance in recognising decisions and judgements made by the authorities in other Member States. All of us involved in politics know very well how difficult this sometimes is, and the sort of publicity it leads to. We must be able to recognise court judgements and decisions made by the authorities throughout the Union area. This would save people from unnecessary bureaucracy and excessive costs, and would show that we have confidence in the legal systems of others. I would like to remind you all that we have already made significant progress in certain areas (for example, the amendments to the Treaty of Brussels and the Lugano Convention). Government leaders at Tampere could thus commit to a situation that is now making consistent progress.
Neither should we fear the harmonisation of civil and criminal law, or at least investigating the possibility of it. The Treaty of Amsterdam opens up new opportunities in this area for both procedural and substantive law. We could have common minimum provisions for certain matters concerning, for example, the admissibility of evidence, legal aid and other aspects of court procedure in cases that transcend borders. Then, dare I say it, we could also investigate in what areas of the law of property, contract law and even family law we could make progress in. This would increase legal security. I know that the law is only an extension of culture. There are obviously enormous cultural differences within the area, but nothing should prevent us from exploring possibilities for making people' s everyday existence easier.
I have spoken very clearly in favour of closer co-operation and the harmonisation of legislation. I would like to state just as emphatically that this must not lead to a situation in which we would be bartering away the hallmarks of our various cultures. On the contrary, as I said, a legal system is part of a culture; it reflects each country' s own particular culture. In a certain way, we must appreciate and respect that. Nevertheless, I would also like to remind everyone that we have agreed certain common principles, which we can bring to all our Member States.
At Tampere, we shall also decide upon the implementation of the decisions taken on the EU Charter of Fundamental Rights. The discussion of the contents of the Charter of Fundamental Rights will, however, take place elsewhere, that is to say by the preparatory body established in respect of the Charter, and in which the European Parliament too will have an important role to play.
An immediate project to reinforce human rights also constitutes an enforcement of Article 13 of the Treaty on European Union. That Article obliges the Community to commence action to counter discrimination. I shall expect initiatives from the Commission regarding the implementation of this aim, which should be achieved as quickly as possible.
Chancellor Schröder and the Finnish Prime Minister, Mr Lipponen, sent a jointly signed letter to their colleagues in March, since which time we have been collecting ideas from Member States drafted in their capital cities on the meeting' s agenda, its aims and its main areas of focus. The Minister for Justice and the Minister for Home Affairs whom you have heard speak here, begin their talks on the same subject tomorrow in Turku.
We shall make a final decision on the Tampere agenda only when the viewpoints of other bodies have also been heard, which the Prime Minister will hear when he makes his tour of capitals at the end of the month. In preparatory work for the meeting, we are also making use of, inter alia, the results of the work of a top-level working party on asylum and immigration and the viewpoints of the European Parliament. We are also working in co-operation with the UN. The UNHCR and numerous NGOs have made an important contribution.
I believe that you would like to know what my view is of the participation on the part of the European Parliament. The European Parliament has now had a significant impact on the outcome of the Tampere agenda. The Finnish Minister for Justice and Minister for Home Affairs attended the Inter-Parliamentary Conference organised for 24 and 25 March this year by the European Parliament on the creation of an area of freedom, security and justice. They also debated the issue with the Committee on Parliamentary Affairs at the beginning of September. I can assure you now that our discussions today will play an important part too. I shall convey your views to the Minister for Justice and the Minister for Home Affairs who can then take account of them in their own talks. The meeting at Tampere we shall organise ourselves in compliance with the conventions established for European Councils. The meeting will start with a speech by the President of the European Parliament.
Many NGOs and the media have long held the view that, whenever we speak of matters of law or internal affairs, we in the Union remain rather secretive. We now have to rid ourselves of this image. We are taking decisions that will directly impact on the lives of our citizens. Then it is a matter of democracy that decisions are taken openly and even if their subject matter is fiercely debated, everyone should be aware of it. I am quite ready to discuss this issue here. I promise to listen closely to you and reply to your questions to the best of my ability. I believe that we shall reach consensus on most issues.
Madam President, ladies and gentlemen, the Heads of State and Government took the initiative almost a year ago to call an Extraordinary European Council meeting which would be principally dedicated to the area of freedom, security and justice. This is therefore an act of great importance which will guide the activities of the Union during the coming years.
In this context, it is important that the European Parliament, whose activity during this last year has been considerable, ensures that its voice is heard after the resolution adopted in its April plenary part-session which established the political framework which is now required.
The resolution on what we are debating today, furthermore, will have the advantage that it will be adopted on time so that it will be known in the informal meeting in Turku which begins tomorrow. And the fact that you are talking at the same time about the area of freedom, security and justice and the Charter of Fundamental Rights illustrates the unavoidable political relationship between the two objectives.
The area of freedom, security and justice must be backed up by a solid guarantee of the respect for rights corresponding to the realities of contemporary society, which is in line with the open and innovative approach which this Parliament wishes to see.
The Commission, for its part, totally shares this approach, and will firmly commit itself to the process of drawing up the Charter and, of course, Mrs Halonen, we will communicate to the next Commission your invitation to the Commission to make specific proposals in this regard.
The European Parliament has given some indications as to the most radical institutional reforms which will have to be taken account of during the preparations for the next Intergovernmental Conference.
In this respect, neither must we forget, although there is much that must be changed, the possibilities which the new framework of the Treaty of Amsterdam offers, particularly in relation to democratic control and transparency. The Commission fully shares your opinion on the contents you wish to see for the area of freedom, security and justice.
Some common ground has come into view; for example, with regard to the importance attached to access to justice, the development of a coherent strategy in the field of immigration and asylum, the protection of the weaker groups and those suffering from discrimination, or the strengthening of the mechanisms used in the fight against organised crime. These are very sensitive points and they will all firstly require a broad political consensus and a great political will in order to find common solutions.
As I said before, the establishment of an area of freedom, security and justice is a basic objective in bringing the Union closer to the citizens, and this matter forms part of the daily concerns of the citizens of the Union. It is therefore essential if European construction is to have even more legitimacy. For this reason, failure is not an option.
Therefore the Commission, like Parliament, hopes and trusts that the Tampere meeting will provide an initial impetus. The issues are very complicated, very sensitive and, as Mrs Halonen said, very different political cultures will be dealing with the same phenomenon, but it is good that this process has been started.
Madam President, Madam President-in-Office of the Council, Commissioner, you rightly pointed out that this summit in Tampere is an Extraordinary Summit on the subject of making preparations for an area of freedom, security and justice. In conclusion you also pointed out that prior to this - tomorrow and the day after - an Extraordinary Council Summit would take place, a meeting of Ministers for Justice and Ministers for Home Affairs in Turku. That is why it is so important for us to discuss this subject today here in Parliament, too.
Against the background of this preparation meeting tomorrow and the day after in Turku and against the background of having to deal in Europe, unfortunately, with a rise in organised crime, drugs-related crime, the criminal trade in human beings and the like, it was incomprehensible to me that we should have to discuss in this Chamber whether we could even have this debate here in the European Parliament. I am pleased, however, that we in the European People' s Party, together with the friends of security, have successfully been able to implement the initiative in this Chamber against the Social Democrat Group who did not want this discussion to take place here.
It is a matter of the possibility and the necessity of giving a clear sign here that we take the sphere of security and justice seriously, that the point is to prepare material for the Tampere Summit in the interests of the security and freedom of the citizens of Europe. This is essential. The Council keeps appearing here and putting forward great proposals. I see that as very positive. What is lacking is the translation of these into concrete action. What became, for example, of the asylum paper which was discussed about a year ago? What became of the strategic paper on asylum and migration submitted by the Austrian Presidency? We are still waiting for the implementation of EURODAC. We are waiting for the harmonisation of data which would make it possible to check which anti-drugs campaigns are successful and which are not. Announcements must be followed by action. This is what we are waiting for, concrete action in three areas.
Firstly, we are waiting for comprehensive strategies on the management of migration which, on the one hand, do not make excessive demands on the capacity of Member States and their citizens to integrate but, on the other hand, also help to avoid social conflict. We are waiting for lasting instruments for joint solutions to deal with the influx of refugees, unified standards in the field of asylum procedures. For us, burden sharing in the reception of refugees is indispensable, as indispensable as the preparation of on-site aid. We need permanent solutions here. What we also need - I am pleased to see that you mentioned them - are instruments to fight against illegal immigration, the criminal trade in human beings and the abuse of asylum. We are therefore waiting for EURODAC to be quickly set up and the Schengen security system to become effective at all frontiers in Europe. We are also awaiting effective measures in the fight against organised crime. EUROPOL must be fully developed; it must be given operative authority. Cross-border collaboration between police forces must be extended to provide co-operation in training and co-operation with applicant countries. Naturally, we expect judicial co-operation to guarantee legal protection for citizens while, on the other hand, enabling speedy and effective criminal prosecution across borders, and that means accelerated procedures, the direct exchange of documents, harmonisation of criminal law systems and also assistance for the victims of crime.
The challenge has been issued to the Council. We expect deeds, not fine words and summit photos.
Madam President, my thanks go to the Minister for her most comprehensive presentation. The Social Democrats here in Parliament are very keen to participate already at this stage in the debate on these important issues. The removal of obstacles on the road to economic and cultural interaction lies at the heart of European co-operation. With the single market we wish to improve Europe' s capacity for responding to global competition and thereby create conditions to improve the welfare of our citizens. Free movement also carries with it the threat of a growth in international crime, which citizens in various parts of Europe feel today is one of the greatest causes for concern. On the other hand, increased co-operation among the Member States will compel us to examine citizens' rights from a European viewpoint, one that is broader than that pertaining to the individual state. In this connection, we must emphasise the importance of non-discrimination and the realisation of the rights of minorities. I also wish to express my satisfaction regarding Mrs Halonen' s urgent call in her speech for the implementation of Article 13 of the Treaty on European Unity, and I too would like to see initiatives from the Commission on this issue.
The European Council meeting in Tampere on 15 and 16 October will be a historic attempt to shape EU common policy in the prevention of cross-border crime, and in the creation of a European judicial area and a common policy on immigration and asylum. One of the main issues of the meeting is that of fundamental rights as recognised under the Treaty of Amsterdam, including the right of citizens to security. Effective crime prevention requires closer co-operation among Member States, which in practice means the co-ordination of legislation and better co-ordination with respect to co-operation with the police and the investigation of crime. It is also important to invest in the prevention of crime, which is naturally a matter of considerably broader scope than an issue merely for legislative policy. Safeguarding the free movement of our citizens and the flexible creation of legislation on the subject will require the adoption of the practice of majority ruling in Union legislation. In reality, it is a question of the implementation, among other things, of the Schengen Convention.
By strengthening the role of the Union in the creation of a European judicial area, and in the prevention of international crime, we can, at the same time, dispel suspicions that are known to exist regarding closer European co-operation. Our job will be to show that this is an integral part of European co-operation and, in this way, we will be responding to the worries expressed by our citizens. These matters also concern the period following enlargement; in other words, the demands being made on the applicant countries. Closer co-operation will also create a basis for unhampered interaction with the Union' s neighbouring regions.
Clarity, transparency and ethically sustainable action must be the guiding principle behind European decision-making, whether it is a matter of the Union' s internal administrative culture or of ensuring the rights and security of our citizens. We need the co-operation of various players, so that these principles may also reach the attention of the people. The NGOs have an important task to perform. The fact that Parliament is debating this important subject right now, well before the Extraordinary Summit at Tampere, indicates that the spirit of the Treaty of Amsterdam is being realised in the way intended. In compliance with the same principle, it is important to assure Parliament that it will be represented on an equal basis with the Council when the Union prepares to draft the Charter in respect of the fundamental rights of citizens.
Madam President, the Council Presidency' s tour of capitals has identified three areas about which the President-in-Office has spoken this morning: asylum and immigration, the fight against cross-border crime and the establishment of a European judicial area. I would like to deal with each one briefly in turn.
The political challenge in asylum and immigration is striking a balance between the need to safeguard asylum as an individual right and to ensure the proper protection of refugees and the desire to resist economic migration. Europe needs a common policy on migration. At the very least we need minimum common standards. Those must be based on the 1951 Geneva Convention and on the UNHCR guidelines. We must avoid the lowest common denominator approach which would lead to a downward spiral in the level of protection. The European Union must show that it will not become a fortress, terrified of infection from without, but that it will remain a refuge for the dispossessed.
Events in recent years show us how easily situations of mass influx of refugees can come about. We need a clear message from Tampere on disentangling asylum from the debate on migration. A temporary protection regime is fine but only in exceptional circumstances and must not be one which denies the right to individual examination of asylum claims. Let us make sure that we are not moving back to asylum at political discretion but that we still regard asylum as a human right.
In the fight against cross-border crime it is clear that Europol has a role. Let us get it going. But it is only part of the solution. There are other ways to strengthen police cooperation such as the idea of a European police staff college. And there are ways to strengthen judicial cooperation. For example, some of the ideas that have been put forward under the title "Eurojust" , bringing prosecutors and magistrates from different countries together to prosecute cross-border crime. We need to determine the precise role, powers and financial implications of Eurojust and the issue of accountability. We need to maintain a balance between the prosecution of offences and the protection of the rights of defendants.
Much has been said about making life more difficult for the criminal but harmonising offences and penalties is an ambitious project. It has been compared to the 1992 Single Market Programme. It merits study, but let us not make the best the enemy of the good. Let us also look at progress on mutual recognition of judicial decisions in criminal matters.
I would challenge you, President-in-Office, to define the European judicial area. It seems in matters of civil law to be about making access to justice easier. There are opportunities for concrete progress in cross-border litigation. We have already a certain degree of harmonisation: certain conventions are being worked on, for example, on driving disqualification. Much can be done on mutual recognition too. But when the European judicial area is looked at in the criminal field we are perhaps talking about operating as though there were no legal boundaries within Europe. When we deal with harmonisation of criminal law the key concept is full confidence in each other' s legal systems. Here we need common minimum standards and safeguards, for example, on the treatment of suspects in custody. We need a rigorous and transparent evaluation of criminal justice systems in the Member States. We need a form of inspection and evaluation to build confidence, perhaps similar to the Schengen test on border controls. We need to invest in judicial systems such as in the training of judges and magistrates. I would commend to the Presidency the proposal for a system of Euro bail where people could be granted bail while they await trial and serve the period of bail in their home state.
In conclusion, President-in-Office, the scale of the agenda you have for Tampere is wide, the contributions from the Member States are many and varied. Your ideas seem not yet completely formed so you will forgive us if we are sceptical about the prospects for success. We need the Justice and Home Affairs Ministers there if we are to have real progress. We need the European Parliament involved. That means giving us full access to documentation as the debate develops. Finally, we need from Tampere a summit that will carry public opinion, that will tailor its ambitions to the human and financial resources available but will give us guidelines to demonstrate the relevance of the area of freedom, security and justice to ordinary people
(Applause)
Madam President, despite the splendid presentation by the President-in-Office of the Council, Mrs Halonen, I have to draw attention to the secretive way preparations have been made for the meeting at Tampere, which last week led to a grotesque incident after the Danish newspaper Berlingske Tidende published a story saying that a curb would be put on immigration from third countries, even with recourse to scare campaigns and threats. A certain Finnish television reporter, who had used a quite harmless memo on the Tampere meeting he had got from a Member of Parliament, received a communication from the Secretary-General and the Speaker at the Finnish Parliament banning him indefinitely from entering the Parliament building. Suppressing the free flow of information and bypassing society in this way, whilst preparing for a summit on an area of freedom, security and justice, gives cause to suspect that that area is not free or open to the extent that our traditions would require. It gives cause to suspect that narrow, strict security, which is ultimately based on repression, will ignore those very freedoms and fundamental rights of citizens whose enhancement ought now to be on the agenda.
The Finnish writer, Samuli Paronen, said, "The more efficient the security systems, the more insecure the people" . Ignorance is not a virtue; sometimes it may be a questionable blessing. Ignorance due to secrecy has no place in a mature political system, such as the one we should be building for a Europe of the citizen, of the individual. In this way, we can also achieve a positive, humane and open policy on immigration and an asylum procedure which genuinely complies with the Geneva Convention and avoids discrimination of any kind.
Madam President, democracy demands that we take decisions through a system of majority ruling. Democracy also demands that people have fundamental rights, which may not be violated by means of majority ruling. Such violations must be prevented in a constitutionally governed state. Privacy is a human right that cannot be abolished with an EU directive, a convention or national legislation. There is legal provision for the protection of privacy in the Universal Declaration of Human Rights, in the International Covenant on Civil and Political Rights, and the European Convention on Human Rights.
Representing the Council, Mrs Halonen said that it was necessary to identify certain new types of crime that had come into existence. But then it is necessary to recognise the existence also of crimes relating to the violation of people' s privacy, which intelligence agencies in the USA and the EU countries are guilty of 24 hours a day. I speak of electronic surveillance. In the European judicial area, prevention of this type of crime seems still not to be the object of political and parliamentary preparatory action or control, and merely takes the form of police co-operation. There are types of crime that remain outside the democratic system, which the preparation of the Enfopol 19 document is connected with. There are undemocratic issues that are connected with the so-called Ilets police co-operation. Undemocratic too is the Echelon programme for collaboration on espionage and the bilateral agreements between the security services in the USA and the EU countries. It is also a crime that American computer manufacturers and software companies install special ID codes in their products. It is a crime against people' s privacy, in addition to which it jeopardises the security of European states.
We have to fight against such things and crimes of this type with transparency and by drawing public attention to them. I hope that Finland will move from words to deeds in this issue. At present, there is no visible prospect of an increase in transparency and public awareness during the Finnish presidential term: they only speak about it.
Madam President, the members of the Union for a Europe of Nations Group intend to vote against this motion for a resolution. The main reason for this is that the resolution aims at introducing a legal situation which goes beyond the EU treaties in force. The resolution includes a number of proposals which are directly inconsistent with each other. It will not be possible to stop organised crime, the trade in human beings, money laundering and terrorism just through co-operation between police forces if, at the same time, the doors to the free movement of people between EU countries are opened, both for EU citizens and everyone else, and certainly not if controls on the EU' s external borders are weakened, as will inevitably happen when the EU is enlarged. As a prior condition of creating peace and security in Europe, the EU' s Member States must work more actively to create this peace, security, economic growth and democracy in the EU' s poor neighbouring countries. The solution is not to use resources in a non-prioritised way to move poor countries' populations to Europe, but to employ resources for the purpose of exporting European development to poor countries. Immigration to Europe helps only a minority and often a quite random minority, while the majority of people in the immigrants' home countries continues to suffer under existing conditions. The motion for a resolution is devoid of any reference to these central solutions, and it is aimed solely at promoting federalist development in the European Union, a form of development which a majority of the population in my country, Denmark, dissociated itself from in the 1993 referendum on the Treaty of Amsterdam.
Madam President, the area of freedom, security and justice we have spoken of is a utopia that we will never achieve on this earth.
The institutions have high expectations in terms of what the further development of the European Union will bring its citizens. I think there is a need for a certain amount of modesty when it comes to the things we can achieve, and that we should exercise a certain amount of caution when it comes to extending European competencies in the field of justice and home affairs still further.
There is certainly a need for this. A European policy on asylum is long overdue, for example. Opening up the borders has created a need for co-ordination. A number of countries, of which the Netherlands is one, have had to deal with a disproportionately large influx of asylum seekers in recent years. The reality of the situation is compelling us to bring about substantive harmonisation of legislation in order to prevent a "race to the bottom" . The main thing is that genuine asylum seekers should not suffer as a result of the tightening-up of EU legislation. The minimum standards must not be allowed to become quite that minimal.
However, we do not consider it to be a good idea to draw up a European Charter, a new catalogue of civil rights. The constitutions of the Member States, the ECHR and other treaties already offer adequate protection to citizens, so there is no need for there to be an accumulation of all different kinds of constitutional systems of government, as the Dutch Minister for Home Affairs said last week.
In short, there are many items on the Tampere agenda offering us the opportunity to get down to some real work. However, the European Parliament runs the risk of putting itself beyond the discussion by straining to achieve its own utopia in which the citizens are enabled, by virtue of the advantages of European citizenship thrust upon them, to at last see the light at the end of the tunnel.
Madam President, like the previous speakers, I believe that, firstly, the creation of a European judicial area and, secondly, the introduction of general regulations for the control of immigration, will not contribute in any way towards solving the problems of cross-border crime or immigration. This is just another decoy being waved in front of public opinion in Europe in order to deceive people into thinking that Europe is capable of solving their problems.
I would like to speak, anticipating a little bit, about the forthcoming Intergovernmental Conference; this conference is actually already on course without us however knowing the exact conditions. The European elections demonstrated the very deep disaffection of the various peoples of Europe with regard to the European Union.
The questions which public opinion has been wondering about may be summed up as follows: where exactly does Europe offer added value and improve these decision-making systems of ours? Has Europe brought us greater economic growth, an improved standard of living in daily life or the expectation of participating in a great adventure? The response given in many countries, starting with the Netherlands - which in fact surprised me a little, because it was in the Netherlands that the Maastricht Treaty and the Treaty of Amsterdam were signed - has been negative. More and more people are starting to have doubts about the value of the fast track to integration and indeed about the value of the Treaties which Mr Barnier, who has moved all the way from Gaullism to centrism finding no middle ground, would like to see enshrined in the constitution.
But, Mr Bourlanges, thirty years ago you were a Gaullist and now you are the opposite of a Gaullist, since you are a centrist.
In other words, the subject of the forthcoming IGC should be not to reinforce this institutional process but, on the contrary, to reduce it, that is to say, to limit the scope of activities of the Union, returning to a common market which respects the environment and public health.
Moreover, Mr Lamy, the Commissioner-delegate, described the building of Europe as a phenomenon without historical determinism, "a human and fragile endeavour." He doubted that there was really a future...
(The President cut the speaker off)
Madam President, please allow me, first of all, as a Greek MEP, to express my sorrow at the death of a former colleague and friend, the Greek Deputy Foreign Minister, Yannos Kranidiotis and his entourage.
The Extraordinary European Council meeting in Tampere is undoubtedly particularly significant, since it aims to formulate more integrated policies on freedom, security and justice within the European Union as it is now, a European Union which is expanding and within a European Union which is developing ever closer ties with third countries - policies which, as we all understand, are perhaps more directly related to some of the issues which fall under the headings of justice, security and freedom in Europe, such as the issues of immigration and asylum. The Tampere meeting is also being called upon to address the issues of freedom, security and justice for citizens in relation to the new conditions created by the new challenges involved in crossing the threshold from the 20th to the 21st century.
Madam President-in-Office of the Council, in a few hours, you will have in front of you a resolution of the European Parliament on these issues. I wish to ask you to pay particular attention to this resolution, since the proposals of the European Parliament do not aim just to resolve isolated problems. On the contrary, they aim to create a new institutional framework which will not only guarantee freedom, security and justice within the European Union, but also put forward recommendations for specific policies on a range of sensitive issues, such as the key issues of immigration, asylum - since, judging by recent events, it is clear that unfortunately we need a new approach to the matter - and crime. I believe, as I am sure we all do, that the list is a long one.
Madam President, the drawing up of a Charter of Fundamental Rights for citizens is, of course, also relevant to those issues to be discussed at the Extraordinary European Council meeting in Tampere. At this stage, we are, of course, debating the establishment of a body that will deal with this very important matter. I would like to ask the Council to review its proposal and to ensure that the European Parliament' s participation in this body is genuinely representative of the European Parliament and reflects all the political forces and all the various political tendencies and beliefs which are currently to be found in Europe.
Madam President, ladies and gentlemen, I would have liked to say something in response to the speech by Mr de Gaulle. Now, unfortunately, he has left the Chamber after his speech, which has actually done more to raise the tone of the debate than his presence did.
The Finnish President-in-Office of the Council has presented her ideas, and I would like to draw your attention, Madam President-in-Office of the Council, to one point which I consider essential in connection with the debate on the construction of the area of freedom, security and justice. Practically all the ideas you have presented, and everything my fellow Members have mentioned here in the debate - as far as the collaboration of the European Parliament, national parliaments, the Council and the Commission is concerned - is within a legal arena, which involves a great danger, the danger of alienating the legislature of the citizens, male and female, of Europe.
What is this construction of the area of freedom, security and justice about? It is about security and fundamental rights, that is, on the one hand, the immediate rights of the individual and the protection of security and, on the other hand, the protection of these individual rights by state bodies or by state bodies as they should be established in Europe. These are two factors, which can affect every individual citizen of Europe, male or female, directly. There is thus a direct involvement in almost all subjects, whether it is asylum, immigration, migration, EUROPOL, whether it is the Charter of Fundamental Rights, or anything else, there is a direct involvement of each individual citizen, male or female, in this matter.
But how will legislation be implemented? All the fine words of the Council do not alter the fact that in 90% of all acts which are passed, only the Council is actively involved. And how is it involved? Well, 15 executives come to Brussels, perform the function of a legislature in Brussels, and finally travel back home to their capital cities and then implement the laws enacted by the Council alone, which is to say, the executives in this way, as the practise has been until now, increasingly exclude the national parliaments - as can be seen so clearly in the case of EUROPOL and the materialisation of the EUROPOL Convention - and do not transfer the legislative function to the European Parliament. In this absence of referral to Parliament, the area of freedom, security and justice, which specifically represents the establishment of a structure of individual claims for protection and of possibilities of intervention in the individual sphere, cannot be established in a way that is really democratically justified. The European Parliament must therefore appeal to the Council and the Commission. Particularly in the areas which you have already - all too timidly, in my opinion - decided to make the European Parliament a legislative body with equal rights in the foreseeable future, if you wish to establish a democratic area of freedom, security and justice, in Tampere you must ensure that for the next Intergovernmental Conference we will be a legislative body with equal rights, otherwise you run the risk of alienating the European Union further from the citizens in general.
Welcome
It is my great pleasure, on behalf of the European Parliament, to welcome the Committee of Legal Affairs of the Finnish Parliament, headed by its chairman, Mr Henrik Lax, now seated in the official gallery.
We are delighted to welcome this delegation. We hope that the meetings which we are due to have will be useful and productive and this visit, moreover, is part of the pattern of ever closer relationships that we would like to see between the European Parliament and national governments. I wish you a warm welcome.
(Applause)
Preparation of the European Council meeting in Tampere (continued)
Madam President, what needs to be done to make the Tampere Summit a success? European policy in the field of justice is in a state ranging from bad to useless, a point I want to make to my newly arrived Finnish colleagues too. Two examples: massive numbers of people were driven out of Kosovo and, prior to that, out of Bosnia. The European Union did not and still does not have any arrangements in place for the temporary protection and reception of these groups of people. The relevant proposal was put forward by the European Commission two years ago, and was adopted by the European Parliament last year. The national governments have refused up until now to enact the proposal.
The second example is European fraud; it takes so long to get improved co-operation in the field of justice off the ground. The question of a European Public Ministry has been raised. This House voted on that in April and was in favour of it. The Committee of Wise Men is too, and now it is the Council' s move. Madam President, the one thing the Tampere Summit needs above all else is the political will of the Member States.
We have no need for new plans of action, nor do we have any need for "soft law" . We want the national governments to abolish the unanimity requirement in decision-making, for it is this that paralyses the process, and we want steps to be taken towards achieving this end in Tampere.
May I ask you another question Madam President-in-Office of the Council? Give us here in the European Parliament full control and the final say over legislation.
Madam President, on a final note: more plans of action, more fancy press releases, they are no use to us. Decision-making by majority voting, full parliamentary control, it really would not be all that difficult to bring this about. It is a matter of having the political will.
Madam President, the summit on internal policy in Tampere is a historic milestone in the development of the European Union. Only a few years ago, the governments of Member States were not prepared to co-operate with the European Parliament on important matters such as collaboration between police forces, migration or common asylum policy. The time has come for the European Union to lay foundations after Amsterdam. The results of Tampere will determine how democratic and how just the Union will be, if it is really to be an area of freedom, security and justice for all citizens, male and female. As yet I have not seen any documents from the Finnish Presidency. Even in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, the Ministers for Justice and Home Affairs remain too vague. We have not seen much sign of great Nordic transparency.
I must therefore refer to documents from Germany about Tampere. I regret that once again we have to have a debate on internal politics in this Parliament without having the documents of the Council Presidency on the table. In this connection, I would like to make it clear that my group is very concerned particularly if, in Tampere, the areas of collaboration between police forces, the fight against drugs, data protection and the democratic control of Europol and the Schengen information system are discussed, because we are again afraid, that it is exactly these important points, which have really great significance for European democracy, which will come off badly and that the citizens in general will find in the end that, as far as their rights are concerned, they are the real losers. I am still hopeful, but previous experience has made me pessimistic. I hope that the Finnish Presidency of the Council will take our reservations seriously.
Madam President, ladies and gentlemen, we hope that the participants at the Tampere Summit will remember that migratory movements, however relentless, form the basis of the history of humanity and are, in the long-term, the premise for its collective salvation. We also hope that, on this basis, in trying to create a common area of freedom, security and justice, they are inspired by the principles of solidarity and inclusion and are not thinking about creating a European Community that is peaceful and wealthy on the inside but which is impenetrable to those pushing to get in from the outside on account of hunger, war or social difficulties. Internal peace and well-being cannot last long because the nearby countries cannot resign themselves to living with insecurity, need and chaos for long. We would be terrible hypocrites to take up the fight against discrimination, racism, and xenophobia as a founding principle of the European Community and then, in our normal procedure, to implement exclusion policies which heighten the fears of European citizens of being contaminated by people who are different to us. Just how they are different is a consideration we willingly leave to the racists.
We would also like the area of freedom, security and justice to aim to increase the guarantees for everyone - be they citizens of the Union or people from other countries - and that it does not stop at declaring formal guarantees but also aims to put substantial guarantees into practice, such as those concerning work, social security, personal freedom, equality between men and women and many others which nowadays are being sacrificed on the altar of competition - global competition - so close to the heart of the Commission and its President. This neoliberalist strategy, a typical exclusion strategy, makes us sceptical even of the Tampere Summit, and we would be naïve to hope that our scepticism will be proved groundless.
Madam President, after employment, the most pressing issue that European citizens bring to the Community' s institutions is the security emergency which, because of its nature, cannot be solved by the Member States on an individual basis. We must commit ourselves fully to this issue, with the aim of strengthening the faith that the European citizens have in Parliament.
However, I think that the idea of creating a Charter of Fundamental Citizens' Rights does not go far enough. We already have a lot of written declarations which often are not implemented. What we really need is the will to use all the practical means necessary to ensure genuine co-operation on legal and police matters. I think that nowadays, the lack of a European strategy on immigration is unacceptable, with regard to dealing with both legal migration and illegal immigration
In conclusion, the concept of Europe as not only a single market and currency is very appealing, especially as an area of freedom, security and justice, but it is important for this challenge to become reality through progressively strengthening the Community institutions and developing the collaboration and co-operation between the Member States, rather than resorting to decisions taken by qualified majority, which in itself does not constitute the solution to the problems.
There is one paragraph in the motion for a resolution which I have a lot of sympathy for, and that is paragraph 7 b, in which the criticism is made that the texts to be decided upon within the context of the Schengen collaboration have still not been made public, in spite of the fact that they have been Union law since May of this year. It may then be asked how and in what form the citizens of the Union can take their stand on provisions which are in practice inaccessible. This is the only paragraph which can be supported. Other than in this respect, however, both the report by the Council and the Commission and the proposal prepared by Mr Watson head off in a political direction. Under cover of the concept of an area of security, peace and justice, what we have here is an enormous leap forward in the development of the Union. It is a question of the EU' s making its presence felt to a much greater degree than there is a mandate for among the populations of Europe. The point is that this House suffers from the obsession that more power to Parliament means the same thing as more democracy. If I may say so, that is a very restricted understanding of democracy.
The crux of the matter is that the proposal and the reports from the Council and the Commission, as well as the motion for a resolution under consideration, contemplate a massive transfer of powers to the European Union. We are talking here about the judicial system, criminal law and police powers. In part it is about constructing a Fortress Europe, necessitated partly by the EU' s own policy, but what we are concerned with in particular here is the fact that these parts of the legal culture represent our democracies' central nervous systems. These, if the proposers have their way, are to be subjected to a supranational system in which dislike for the EU' s Third Pillar is encouraged. Co-operation between States is not working, so a supranational authority is needed. What is being proposed here is the dismantling of a range of democratic mechanisms and, in their place, the construction of supranational systems which will create democratic problems with a vengeance.
Madam President, our Parliament, though it may not be aware of it, is not without a sense of humour. In the Watson resolution, it says it is convinced that European citizens are tired of proclamations and fine declarations, and in the Napolitano resolution, it proposes nothing less than to carry out a purely stylistic exercise, grabbing the bone which the Council offered its pet dog, in the form of the writing of this great Charter of Fundamental Rights.
We already have a Charter, the European Convention on Human Rights, we have constitutions, but, otherwise, as a number of Members have pointed out moreover, we have no Communitisation of the Third Pillar, we have no democratic policy as regards foreign affairs. Let us move in this direction then. I think that this is just one more in a series of great exercises in mental masturbation, such as Parliament has been familiar with.
For two or three years, or perhaps a little less, this Parliament will debate this great Charter, thereby affirming its own European view of human rights, while we know full well that the Chinese have a quite different view. All we are doing is promoting these mechanisms. There will be a lot of talking and a lot of self-congratulation, as we have seen some Members doing already - and I am sorry that Mr Schulz dropped the debate in the end by leaving the sitting - but I would like to say that perhaps this Parliament should look into democracy in its own house.
Yesterday, we witnessed, and I thank the 90 Members who did not go along with this reasoning, we witnessed, once again, the denial of the rights of minorities in this Parliament. We could carry on in this way, and crow over the minorities of the whole world. But perhaps we would be better advised to start to realise that the construction of Europe rests upon foundations which are so undemocratic that there is nothing to choose between the many states in the world which we often criticise and this so-called democratic system we have today.
So, perhaps, we should go back to the basics, reject this bone the Council tossed to us, as its dog, and get down to asking for fundamental reforms, especially the reform we ought to require of ourselves, so that this Parliament may become a true Parliament and not the instrument of bureaucracies which it is increasingly becoming.
Madam President, Madam President-in-Office of the Council, in fact, in these matters of European policy on rights, even with reference to the considerations for a Charter of Fundamental Rights, we have entered a decisive phase of the development of the European Union. We all know that this concerns questions which have to do with the core area of national sovereignty. For this reason we must be mindful of the fact that many Member States have difficulties with this.
On the other hand, it must be seen that in the meantime a process of development has taken place in the European Union, with a European agreement on rights and with the responsibilities of the European institutions. This should put an end to inconsistency, which has its starting point in the wrangling about competence among the institutions at different levels.
This means nothing other than that, with the transfer, for sensible reasons, of responsibilities to a given level, the legal obligations and responsibilities of parliamentary co-operation and decision-making rights on this same level must also be connected because otherwise a legal vacuum is created where Parliament is not present. In this crucial area of the law, involving not only the protection of citizens with regard to the outside world, but also the protection of citizens against state institutions, a situation whereby protection from incorrect executive measures and corresponding control in the interest of the citizens is not provided must not be allowed.
For this reason, it is extraordinarily important to close this gap. It is not just a question of general matters which may crop up in future, instead I would like to expressly challenge the Council, because of current developments to do with refugees and asylum, to introduce majority decision on these matters of the scheduled period of five years, by simple resolution of the Council, and with the automatic consequence also envisaged there, i.e. the co-decision rights of the European Parliament.
I would also like to mention the matter of fundamental rights. I find that the Cologne resolution to establish a Charter of Fundamental Rights is of unusually great significance. But it does have limited legal validity. In time, we must achieve a situation where the citizen may present claims on the ground of fundamental rights at the European level if European administrative and legislative procedures go against his interests. But the crucial issue in what has been put forward in Cologne is the method, i.e. not having national governments prepare such things any longer but having a sort of convention in which national parliaments, the European Parliament and governments are represented.
Madam President-in-Office of the Council, there is a tremendous opportunity here, if we are successful, to find the right composition for this convention, with the appropriate participation of the European Parliament, which must be equal in proportion to the other two areas. From experience with this operation it may then perhaps be possible using this method at some point, in the interests of the citizen, to lay down the main cornerstones of the process of European unification.
This is not just a matter of the Charter of Fundamental Rights, but rather a rehearsal in the new meeting procedures between national parliaments, national administrations and the European Parliament, which can provide the European Union with great legitimacy for these cornerstones.
Please, do not get too caught up in these less important, self-interested aspects, but rather see this great opportunity. Our first concern here is the Charter alone. In Tampere, then, you should be generous and allocate the European Parliament the number of seats which will enable it to legitimise this body.
Madam President, in my opinion the proposed resolution contains all the assessments and proposals which it is appropriate for Parliament to approve in order to make a timely contribution that will enable the Tampere Council to start implementing the formal promises that the Treaty of Amsterdam makes to the European citizens.
The aim is simple: what the individual Member States would do less well on their own, we need to do together. Nobody fools themselves anymore that the battle against organised crime, where fraud and the cruel trafficking of children, women and refugees do not respect borders, can be fought effectively by individual countries. We have to do this together, but if we give greater powers to the Union with regard to the prevention and repression of crimes, then this must happen in a framework where every individual is sure that his or her rights will be respected. There is no freedom without security, but there is no security without justice. In the first instance, justice means respect for the principle of equality, for the principle of non-discrimination, for the equal dignity of each person and for diversity.
The Union' s policy must draw on this principle. The proposed document draws on it. We know how much resistance the Member States put up, including the countries which do not admit to it, in this field which is traditionally a national competence. But resistance, failure to act and delays are harmful, and we cannot afford to put it off. Enlargement of the Union to include the new applicant countries requires talks to start now on the progressive adoption of common measures and appropriate standards of guarantees.
I hope that the Finnish Presidency, whose statements I welcomed this morning, wishes to take the credit for having started the implementation of the promises enshrined in the Treaty of Amsterdam.
Madam President, speaking for the first time here I want to insist that this summit be more than a committee on public safety. It must have a balanced agenda.
The Treaty prescribes the creation of an area of freedom, justice and security, but the Tampere summit is in danger of turning only into a security summit. Of course we want prime ministers to provide protection from threats like organised crime, drug running, terrorism and sex crimes, but let them also focus on the threat of discrimination and racism. Let them also tackle the problems of banking secrecy and tax havens which provide cover for money laundering. They should seek to provide European citizens with protection from injustice so that those arrested away from home can get legal representation, interpretation and bail. Instead of trying to harmonise European legal systems, just start with getting cross-border justice for individuals caught up in expensive red tape. And while countering illegal immigration and abuse of asylum laws is important, governments must respect their obligations under the Geneva Convention to grant asylum to genuine refugees and treat them with compassion and dignity, not demonise them.
The Treaty stresses liberty and respect for human rights as fundamental principles. We should insist that the Charter of Fundamental Rights not only be drawn up with this Parliament as equal partner but also be legally binding and not just a pious declaration without teeth. Some of the rights we need as citizens are against our own governments, such as checks on our police, customs and intelligence services. Freedom of information ought to be a summit priority and so should ratification of the international criminal court and pursuing perpetrators of crimes against humanity.
The message we must send today is that Tampere must be a summit for citizens, not just the bureaucrats, and democratic accountability must increase.
Finally, if our national leaders want to set an example of justice and good governance let them disown their own foreign ministers who disgracefully want to put the Agency for Reconstruction of Kosovo in Thessaloniki. This shabby fix is the opposite of what the European Union should stand for.
Madam President, ladies and gentlemen, we welcome the holding of a European Council dedicated in part to the area of freedom, security and justice, testimony to the recognition by the European institutions and States of the importance of these essential questions to the future of Europe.
These questions are important for all citizens living in this area, since they affect their individual and collective freedoms. Tampere will also provide political orientation on such sensitive questions as immigration policies, which will necessitate a new look at North-South relations, and freedom of movement, which will necessitate real harmonisation of visa policies in Europe, such as the right to asylum and the right to health for all refugees. Other important questions include integration policies, which also affect the cultural rights of minorities, the right to family life with dignity and political rights for all citizens residing in Europe.
All these rights must, of course, be included in the Charter of Fundamental Rights, a Charter which must address all these men and women who live in Europe and thereby enrich it. It is, therefore, necessary to reinforce democratic control of the choices which we are going to make, as today there are still too many shady areas such as Europol.
That is why the European Parliament, the product of the will of the people, must be closely associated to meetings such as Tampere. The choices of the European Council must be transparent, in accordance with human rights and the wishes of the European Parliament.
Madam President, the European Union is now quickly on the way to developing a common policy in the legal field by means of a series of different measures and programmes. Large common registers of personal details are being established for refugees and for the purpose of combating crime. This raises important questions about legal security and personal integrity, not least for the most vulnerable refugees of all. Experience so far is not so good. Supervision of the Schengen Agreement' s register, SIS, has been poor and, where the SIRENE structure is concerned, it has been even worse. In the SIS register, details of asylum seekers who have been refused entry have been mixed up with those of criminals and stolen goods. The Joint Supervisory Authority has been severely critical in connection with the misuse of information in cases where refugees have not been informed of their rights and where the authority itself has not had proper access to the register.
The proposal concerning the EURODAC register is worrying, not least when it comes to demands to register groups in addition to asylum seekers and when it comes to the rules about when information is to be deleted. It will be possible for very sensitive personal information, for example about political views, to be entered in Europol' s search register. It will even be possible to register people who have not been convicted or directly suspected of crimes.
The proposal concerning the ENFOPOL Convention is worrying because certain Member States will be able to engage in wire-tapping in other countries without the latter' s permission. In view of all these considerations, it is therefore a disappointment that Tarja Halonen and the country which holds the Presidency of the European Union had so little to say about questions of legal security and personal integrity which ought to be major issues.
Madam President, the European Council of Cologne had the unfortunate idea, without, as far as I know, any national Parliament ever requesting anything of the sort, of initiating the preparation of a Charter of Fundamental Rights of the European Union. This idea, in the form in which it has apparently been adopted, seems to us both unnecessary and dangerous.
Unnecessary, because, according to the conclusions of the Council, this should be no more than a purely formal exercise, combining in a single document the rights which are already in force. These are then rights which already exist and which are found in a variety of documents: treaties, the European Social Charter, the European Convention on Human Rights and above all, of course, national constitutions. What is more, these rights, as far as citizens are concerned, are already properly protected by the legal systems in force. The proposed exercise therefore seems pointless.
It is none the less dangerous, as the Federalist lobbies will seize upon the Cologne decision in order to attempt to take the defence of citizens' rights away from national constitutions and to crown them with a superior text, a supposedly European constitution. Mr Barnier even complacently stressed, during his hearing last week, that the process of preparing the Charter should be brought together with the process of constitutionalising the Treaties. Clearly the Cologne Council has set in motion a chain of events of which it is going to lose control.
I believe that in fact it would be better to leave the rights of citizens to national constitutions and the protection of those rights to the national parliaments who have perfected them over the centuries. As for the Union, it would do better to devote itself to the top priority of the moment: the need to draft a Charter of the Rights of Nations.
Madam President, the people that I represent have no confidence whatsoever in Commissioner Patten as far as law and order is concerned. Mr Patten has just recommended what could be called a terrorist charter for Northern Ireland. Our police, the Royal Ulster Constabulary, has had 302 of its members savagely murdered and 8 700 of its members brutally maimed. Yet Mr Patten insists that the police must be responsible to a new ruling body on which the IRA will be represented. If the Commission is going to adopt this sort of thinking in the field of crime and drugs etc., what will the future of this European Union be? It has within it the seeds of its own destruction.
Madam President, Madam President-in-Office of the Council, Commissioner, I appreciate that the task is very difficult. As for you, Madam President-in-Office of the Council, it is clear that we are talking about an area in which an obdurate attachment to sovereignty is in evidence which, in my opinion, should be totally banished. It is with good reason that we identify nationality with the flag, the police and the judge. And that is what we are talking about: the policemen, the judges and what is behind the flag, at least the flags of the States of the European Union, which is the defence of human rights.
There is no doubt that you are experiencing difficulties because the functioning of the Presidency of the Council is complex. There is no doubt that you are experiencing difficulties as well because taking decisions in the highest body, the European Council, means starting with general principles, and the will to act. In other areas, such as building roads or establishing Trans-European Networks, these general principles make sense. However, ladies and gentlemen, at this summit we want something more specific, especially in the area of justice. It cannot only be a summit on immigration nor, of course, only on security. Of the three areas - freedom, security and justice - the one which is furthest behind and needs most promotion is the area of justice.
Madam President-in-Office of the Council, there is a lack of specific proposals. It is not a matter of providing access to justice or legal aid to victims. It is a matter of proposing a uniform procedure for small-scale actions. Talk about this, do not talk about general principles or simply the fact that we all have to co-operate, because if we carry on like this, the Tampere Summit will not be a success.
Madam President, the decision of the Council of Cologne to proceed with the drawing-up of a Charter of Fundamental Rights will involve our Parliament in a long and complex process.
We will have to discuss the nature of the Charter, its contents, the relationship between the Charter of Rights and the process of creating a Constitution for the Union. These issues will form the basis of a report by the Committee on Constitutional Affairs in co-operation with other committees, to be prepared over the coming months and which will be submitted to you during a plenary part-session.
At the moment, however, we must urgently take a position on the procedure to follow in order to draw up this Charter. This is the limited but important aim of the resolution put forward by Mr Watson and myself.
Before the Council decides on the nature of the body responsible for drawing up the draft Charter, Parliament must state today that we cannot accept fewer representatives of the European Parliament than representatives of the Heads of State and Government. Parliament should also state that we are pressing for in-depth talks before deciding if the essential contribution of the national parliaments should be ensured through the participation of a certain number of their representatives at the appointed body or through other, more efficient channels.
And now a personal view on the fight against crime and the challenge posed by immigration. The time I spent as Italian Minister for Home Affairs leads me to say that it is essential to speed up the move towards common rules and policies, which is just the opposite of the adoption of strictly national policies. As for immigration and asylum, the best basis is the document resulting from the Austrian Presidency in autumn 1998.
Madam President, ladies and gentlemen, the objective of the European Council of Tampere - which is, as we have been reminded here, an Extraordinary Council - is to define political orientations and priorities concerning the establishment of areas of freedom, security and justice.
In this respect, the freedom of movement of individuals within the Union is a fundamental objective of the building of Europe. Freedom of movement must, above all, be applied identically to all men and women, and I am thinking particularly of the difficulties experienced by many alien residents who are too often denied the right to live as a family. I am convinced that the fundamental objective of this European Union is to enable the integration of immigrants.
Madam President, I withdrew my intervention at the opening of the sitting, as the tribute which Mrs Fontaine paid to the two dead Guinean youths, Yaguine and Fodé, showed great feeling. It was with astonishing insight that these two adolescents wrote us a letter in which they reminded us of the enormous difficulties there are today in being a child of the third world. My own name is Fodé and I too come from this underprivileged part of the planet. But I had the immense good fortune to be adopted by a French family, to go to school and now to take my seat among you in this Chamber.
This tradition of welcoming others with respect for their dignity must continue, for, believe me, no woman and no man would ever leave their family, their village or their country unless there was an overwhelming need to provide for their kith and kin. So let us stop splitting up mothers and children, withdrawing residence permits from workers who have lost their jobs and attacking the right to asylum. To sum up, let us take immigrants out of their precarious administrative position and let us offer them a lasting residence permit, enabling them to stay as long as they think fit in a country they have come to, precisely because it was the countries of Europe which colonised their own country in the first place.
Finally, this Europe of ours must ban all forms of discrimination, in recruitment, in housing and in access to leisure pursuits, and remind all those who deny the existence of the gas chambers and believe that races are not equal that racism is not an opinion, but a crime.
Welcome
It is my great pleasure to welcome the members of the delegation of the Turkish Grand National Assembly to the Joint European Union/Turkey Parliamentary Committee, chaired by Professor Kursat Eser.
Please applaud them, especially as we are particularly sorry to hear the news of another serious earthquake in the north-west of Turkey on Monday, only a few weeks after the tragic events which have struck this same region.
On behalf of the European Parliament, I would like to express my deepest sympathy to the Turkish Grand National Assembly and to the people of Turkey for the tragic losses which this natural disaster caused. In the spirit of solidarity, I am pleased to note that the Council and the Commission have taken the action necessary to assure the Turkish authorities of the aid of the European Union and to co-operate with these authorities in order to relieve the suffering of their people.
Finally, I would like to express the hope that the debate which you will be having today and tomorrow with the members of the European Parliament delegation will be productive and that dialogue between our two Parliaments will continue in the near future within the framework of the joint parliamentary delegation.
Preparation of the European Council meeting in Tampere (continued)
Madam President, many thanks for your tolerance and patience! A fellow member of the European People' s Party described his Party as being friends of security, as if there were any enemies of security in this House! I think the problem is rather that many are not the friends of freedom and the law to the same extent.
Therefore, I also believe that the most pressing task consists of achieving the prerequisites for an area of freedom, security and justice, specifically a Charter of Fundamental Rights in Europe, because the important thing is not only to centralise the sensitive application of State and police authority, but also to europeanise the rights of citizens.
Now the Cologne Summit has decided upon the proclamation of just such a European list of fundamental rights, a laudable intention. But when one looks at the manner in which this has been planned, then one can only, as a Member of Parliament, be shocked. The Council has - for what reasons, I do not understand - assumed total responsibility for this list of fundamental rights. There was no dialogue with the European Parliament. This is unacceptable, given that the European Parliament has the role of representing the peoples of Europe and is thus the original authority for such a Charter of Fundamental Rights. There can be no question of equivalence of legislative institutions in this process. The inclusion of national parliaments has involved only individual representatives, so there can be no question either of plurality of political tendencies in this process.
What is most worrying and most alarming is the scope of the undertaking. Madam President-in-Office of the Council, I believe there is one thing we should not do and that is to fulfil the fundamental requirements of the citizens in appearance only. A proclamation of already existing rights is no Charter of Fundamental Rights, but political versemongering!
Madam President, may I congratulate the Finnish presidency on this initiative in which I fully support him.
I hope that at the end of the temporary conference all Member States will ratify the setting up of the International Criminal Court so that the war criminals who are so prevalent today throughout the world can be prosecuted. In July 1998, 83 countries agreed to the establishment of an international court at a conference sponsored by the United Nations in Rome. Only four countries to date have ratified the Rome Statute: Trinidad and Tobago, Senegal, San Marino and Italy.
Above all, the International Criminal Court will encourage states to investigate and prosecute genocide, war crimes and crimes against humanity and will itself investigate and prosecute these crimes in certain circumstances. By addressing the issue of impunity and providing a fair forum for prosecutions, the court will help ease international tensions and promote peace and security, domestically and internationally.
Madam President, Commissioner-designate Vitorino pointed out at the hearing that the purpose of preparing a Charter for human rights should not only be that of finding a common denominator between Member States. Rather, the Charter should be an independent declaration of rights. When the Charter is drawn up, it is important to bear in mind that immigration policy within the European Union must take account of the Member States' various social systems and educational opportunities. This applies especially if the Charter is to include citizens from non-EU countries who are resident within the European Union. In that way, the particular level of social protection is related more clearly to immigration and asylum policy. If too great a proportion of publicly financed social and economic entitlements were introduced, the walls shutting off the outside world would also be raised at the same time as the level of social provision in the European Union increases. This would mean that a caring approach to EU citizens would be to the detriment of those who really need protection within the EU' s borders, namely refugees.
The Treaty of Amsterdam introduces the concept of a European judicial area. If it is to be possible to use the term "judicial area" , then legal security must prevail there. To be able to measure how far along this road the Member States have come, criteria must be established and efficient methods of measurement created. It is a question of establishing convergence rules for legal security. Once convergence is established, a table of results ought to be drawn up for the purpose of making the Member States' progress public. This would make the differences between the Member States clear. Group pressure is a strong social force which can contribute to voluntary harmonisation. If evaluation of this kind is fully open, efforts by the EU institutions may be that much more effective by promoting voluntary forms of harmonisation along the same lines. Once a process like this, aimed at establishing minimum rules, has begun, it should be possible to combine it with time limits and, in that way, provide the impetus towards creating a reliable area of justice which is a prerequisite if citizens are to be able to move freely, safely and securely and also a prerequisite for creating guarantees of security when the European Union is enlarged. This demands more effective safety and security measures, balanced with clearer definitions of personal integrity and human rights.
Madam President, the President-in-Office has said that if you were to ask the people in Member States what they want you would get a clear message. This Tampere motion is, I believe, part of that message. It is one example of the people' s agenda. If enacted at Tampere and enforced by Member State Governments it will show to some of our more Eurosceptic citizens that real progress is being made. Many of them are not really concerned about the extension of qualified majority voting, important as that is, but they are anxious for progress on citizens' rights, progress on free movement, progress towards a real integrated Europe where people know and understand their rights and responsibilities.
You pointed out the importance of this agenda when we are moving towards a successful enlargement of the European Union, setting our own House in order. Freedom, justice, security and transparency before we enlarge is, I am sure many would agree, absolutely crucial. It is a Europe that builds on what we have in common and does not set up barriers to highlight our differences.
Earlier Mr Camre spoke against support for poorer countries. I say to him and others that you cannot have real prosperity and real security for 350 million people in 15 countries if you deny hope and similar rights to your neighbours. Walls, weapons and iron curtains are not the answer to asylum-seekers and refugees. That is why the success of the Tampere Summit and this resolution are so important.
Some UK Members on this side of the House may have reservations about one or two points but we fully believe in the principles of this resolution, the points that are practical and enforceable. I feel very optimistic that the Tampere Summit will not just be a positive step forward but will become a historically significant summit. I wish the Finnish presidency every success.
Madam President, I wish to underline the point made by Mr Napolitano and Mr Voggenhuber that it is absolutely vital that this Parliament be fully and properly represented in the preparation of the Union charter of rights.
May I also say to Madam President-in-Office that subsidiarity must be as vitally respected at Tampere as in all aspects of the work of this Union. I represent an electoral region which has had an independent legal system with a distinct tradition in justice and home affairs for over 500 years. It is not a Member State itself, but we in Scotland now have again a parliament which legislates for our justice and home affairs. It is vital that this and other such regions are fully and properly borne in mind when policies are developed dealing with these matters.
Finally, I agree very much indeed with what Madam President-in-Office said about making rights effectual. It is no use having charters of rights and having rights enshrined in treaties if these are ignored in practice. It has been drawn to my attention, in the short time I have been in this House, that there are foreign language lecturers in Italy who for eleven years have had rights declared by the European Court of Justice effectively denied by a Member State of this Union. I hope that the Council and the Commission will take the strongest measures to ensure in this and other cases that we do not have rights and then see them rendered ineffectual by state action.
Madam President, I hope that, following the declaration which the President-in-Office of the Council has made, this Tampere Summit may lead to a firm commitment of political will on the part of the Union, and that we will adopt a whole series of clear and necessary positions which will allow us to move forwards.
I believe that this is what our citizens expect. They do not want to hear any more declarations, but they want us to take specific steps in order to allow progress in this direction.
In attempting to do so, with regard to the area of freedom, I believe that there are two issues which warrant preferential treatment: the harmonisation of asylum procedures and illegal immigration. To these two matters we should add temporary protection, which is an issue with great currency given the recent Kosovo crisis, and the internal solidarity between Member States of the European Union.
With regard to the area of security, I believe that it is reasonable to concentrate initially on those types of crime which are of a truly international nature. I refer to terrorism, drugs, organised crime and the trade in human beings.
In my opinion, Madam President, the means which should be used are three in number: police co-operation - bearing in mind the progress that has been made through the Schengen Agreement - the prevention of crime and external relations, given that security in the Union cannot be isolated from security in the rest of Europe and throughout the world.
The European Union must pay very special attention to the South, as well as to the countries adjacent to Russia.
Lastly, with regard to the area of justice, our aim should be to do everything possible so that citizens have the sense of being, throughout Europe, within a framework of justice which is appropriate and within which their rights are protected in a similar way, not only with regard to criminals, but also with regard to the possible abuses of public power.
The European judicial network is, undoubtedly, the least developed of the three areas we are dealing with and, in this sense, I believe that the creation of a stable unit, charged with giving continuity to legal co-operation and acting as the judicial counterpart of Europol, would be appropriate.
I believe, finally, Madam President, that the objectives of the European Council meeting in Tampere are very ambitious, but I believe that by simply being ambitious in our efforts to turn this area of freedom, security and justice into reality, we will persuade the citizens of the European Union to see our work as an effective instrument with which to confront their problems.
Madam President, there is no doubt, I consider it desirable - quite the opposite of many of the previous speakers - that the European Union should now be starting to turn its attention to its own Charter of Fundamental Rights. With a common general system of values it can create for itself the thing that people first look at when they meet, a face. It is therefore more than disappointing that this new face for Europe should have no binding nature for, at the present stage of development, the Charter will not form part of the Treaties. The modest will say, "well, at least we are creating a model" . However, we in the European Parliament should not be modest and we should maintain that a Charter opens up the opportunity of forming part of the Treaties, of becoming part of an all-European constitution and even possibly becoming the forerunner to it.
In any case, the question of who is to formulate the Charter is of outstanding significance. We well know that institutions have their own intricacy and each their own political motivation. There is then an obvious difference, whether an executive body or the administration work on the fundamental rights, or whether a Parliament does this. Our Committee on Constitutional Affairs demands, therefore, that the European Parliament should not collaborate as a mere accessory in such an important process, but as a generator of ideas and decision-maker on the same level as the Council. It is an important sign that this is precisely how so many national governments have come to see it recently.
At the same time, we are aware of the gap in credibility we have with the citizens of Europe which we still have to eliminate, for there would be the opportunity of also consulting, in a quite original form, non-governmental organisations and individual citizens in the process of development of the Charter. From this, we could envisage organising public hearings together, even in non-conventional meetings with citizens from the various national states. In this way, work on the face of fundamental rights could give new strength to the whole body of Europe. Freedom and equality, human dignity and social justice cannot be achieved until they are perceived as an issue of the peoples. I am therefore of the opinion that if we cannot have a Charter with the full participation of Parliament we should rather have none at all.
Madam President, here we stand in Strasbourg, in the unique tradition of Robert Schuman, whose European Coal and Steel Community was not only a step towards economic integration, which has now been crowned with the euro, but also a step towards political integration. The Council now has the opportunity, at the Tampere Summit, to achieve something like a Coal and Steel Community of freedom, security and justice within this European Union. My only fear is that this may not be the case, and my scepticism is based on a number of points. Firstly, the Charter of Fundamental Rights. Madam President, I am of the view, that it is in fact necessary, for the European Parliament, the Council and the Commission to work together on this on an equal footing, in the manner in which such a Charter of Fundamental Rights should be created. The principal role here must be that of the European Parliament. I find it unacceptable for us to have to act, so to speak, as mere decoration for the national parliaments. In internal committee we were very critical of the composition of this planned body, and we were told by the Presidency of the Council that it was not possible to deviate from the mandate. I find that scandalous! The Council grants itself a mandate and then declares that it cannot deviate from this mandate! I consider that to be absolutist in the extreme. I am therefore of the opinion that we should use today to bring this procedure back to Parliament. The citizens of Europe are represented by the European Parliament. If national parliaments co-operate, so much the better. But I would ask you, please, as the Council, to seek dialogue on this matter with the European Parliament on both the content and the procedure.
Secondly, Tampere will also discuss the question of burden-sharing for civil war refugees and applicants for political asylum. I consider it scandalous that we have not yet decided to introduce set quotas. The Kosovo crisis has shown that, unfortunately, burden-sharing on a voluntary basis does not work. People have maintained that it was used in Kosovo and that it worked there. We were only lucky that thanks to the Nato intervention and thanks to the return of the Kosovo Albanians prepared to rebuild their lives, the flow of refugees was soon brought to a halt again. But we must see quite clearly that in the next crisis we would slip into a catastrophe if we approached that crisis with the same set of procedural instruments as in the Kosovo affair. We therefore need set burden-sharing according to quotas. European solidarity required clear, set rules which must be determined before the crisis arises and not in a mad rush once it is already underway. I would therefore like to say quite clearly, please use this opportunity to make Tampere a real new departure which will bring Europe real political integration beginning with internal security and co-operation in justice, because these are the core elements of statehood and also of the Community.
Madam President we do not know if Tampere will be a success or not. We feel though, after the speech that we have heard here this morning, that it may be because that item in the Treaty of Amsterdam which was, of necessity, destined to be almost a dead letter or just hot air, is now gaining a certain visibility, creating greater consensus and asserting itself naturally, thereby making the path towards a common area of freedom, security and justice seem much more credible.
Both in your speech today, Madam President of the Council, and two weeks ago, during the hearings of Commissioner Vitorino, we MEPs, used to the waffle of the Council and the Commission, found some philosophically rigorous elements concerning the fundamental assumptions about this real internal market of freedom and justice; that is, the market of values, no longer the market of goods and services - which have caused us to be quietly optimistic about Tampere and its consequences. Why should this be?
Of course, because the basis for legal measures which we can implement is found within the framework of a Charter of Freedom and Fundamental rights. This is also because the Community method is favoured over traditional intergovernmental co-operation which will bring about a new European institutional or legal system, which, in turn, will be more efficient, modern, and closer to the problems still festering today. These are still unsolved and caught up in the web of sovereignty and of obsession with laws and nationalism.
Finally, why not make the visibility of this new European area the benchmark of citizens' trust, not by reducing the problem to the age-old argument of "freedom versus security" , but instead by taking on the whole range of new challenges and concerns for which European citizens hope Europe will actually find solutions?
Madam President, Madam President of the Council, Commissioner, ladies and gentlemen, we all know that the increasing sophistication of international crime means that the efforts to combat it within the confines of individual countries are becoming insufficient. Although much has been done relating to the economic aspects of the Union and the strengthening of its political dimension, there remains a great deal to be done in the area of genuine freedom of movement for our citizens. Not only because the Treaty of Amsterdam enshrined the right to security, but also because the concept of European citizenship will not become real without a genuine area of freedom, security and justice. What is required is the abolition of internal borders, care for citizens' security, harmonisation in terms of allowing into the European Union nationals of third countries, and allowing them freedom of movement once inside the Union, thereby creating an immigration and asylum policy which will be more coherent and unified. We also need to co-ordinate action on the prevention of crime and in the fight against it, particularly against organised crime (especially terrorism, trade in human beings, crimes against children, drug and weapons smuggling, corruption and fraud) and finally, we need laws and fundamental freedoms to be guaranteed at a European level.
This is why this Parliament, with the new responsibilities conferred on it by the Treaty of Amsterdam, must make its objective to move towards implementing this area of freedom, security and justice whilst respecting national differences and always attempting to bring Europe closer to its citizens, clear in the objectives it is trying to achieve and in the way they are conveyed to the general public.
In order to achieve all of this, for the sake of Europe, for the sake of our fellow citizens and for the sake of the strengthening of freedoms, of security and justice, we must work together in a spirit of efficiency and interinstitutional solidarity. We in the European Parliament have the will to do this, we expect a great deal from the work of Commissioner Antonio Vitorino on the Commission, and from the Council. We expect to see signs of this and decisions on these matters by the time of the Tampere Council meeting.
Madam President, the Finnish Presidency of the Council has a very great responsibility. Many are looking towards Tampere with great hopes and are expecting considerable steps towards a Europe for the citizens. Here, I believe that the Charter of Citizens' Rights is a unique opportunity to say to people from Scandinavia to the Mediterranean that this Europe is not only a single market. It is not only a single currency. Rather, this Europe is a community of values designed to defend and promote the achievements in terms of civilisation which we in Europe have fought for over recent centuries.
The Charter of Citizens' Rights can only be of interest if the method behind its preparation is open and transparent. This should not therefore entail a traditional Intergovernmental Conference behind closed doors. This Charter must be drawn up openly in dialogue with the citizens. I believe that citizens' rights is an original theme for the European Parliament and national parliaments alike. In this regard, I am of the opinion that the Tampere Summit should make considerable strides forward and allow the European Parliament a greater involvement than was agreed in Cologne.
It is certainly a question of European citizens' rights. In this respect, we should really ensure parity between representatives of this European Parliament and representatives at a national level.
I believe that citizens will only take an interest in this Charter if it amounts to more than a solemn proclamation. Citizens' rights must also be binding in law. I hope that this debate points the way ahead as to how these rights can be incorporated in the next treaties. Open debate and legal incorporation; then we will have the opportunity to get to know Europe' s citizens once again.
Madam President, we find ourselves, in this legislature, with a momentous challenge with regard to the construction of the European Union. During the previous legislature, this Parliament said "yes" to Monetary Union, "yes" to social integration, making employment the centrepiece and the motor of European social policy, and now we must also say "yes" to a European area of freedom, security and justice.
The European Council of Tampere, which is the result of the initiative - it must be said - and the efforts of the President of the Spanish Government, José María Aznar, must confront this issue with the same political will that it displayed at the Extraordinary Summit in Luxembourg when it confronted the serious problem of unemployment. The phenomenon of migration is a challenge which we must face with courage, realism and a deep sense of humanity and understanding.
Solidarity and integration must be the two fundamental cornerstones of our immigration policy. As has been said here, any solutions which are legal, economic, social or based on controlling the flow of migration, should be adopted according to a common approach, in accordance with a common policy. This is not a Spanish, German or Italian problem, but rather a European Union problem. To this end, the very concept of immigration should be defined at the next European Council meeting in Tampere. Immigration for political reasons is one thing and economic immigration is another, and the two things do not require the same solutions.
Furthermore, we should define the concept of asylum which is very often confused with illegal immigration and the problems relating to the status of foreigners.
We should also establish, as laid down in the Treaty of Amsterdam itself, a balanced effort amongst all the Member States to confront the consequences of accepting refugees, displaced persons and the powerful migratory pressure which is of an exclusively economic nature, such as that which originates from non-EU countries in the Mediterranean or the Southern flank of the Union.
To this end, it is important that we analyse the political, geographical and economic circumstances of each crisis and each type of immigration. It would be neither reasonable nor efficient to distribute responsibilities in a uniform way, especially with regard to the distribution of displaced people.
Finally, Madam President, social integration will be the shield, or protection, in the face of the racist or xenophobic attitudes which are currently appearing in some European countries
I shall end, Madam President, by appealing to the countries from which the migratory flow originates. It is not enough for the European Union...
(The President cut the speaker off)
Madam President, as I am taking the floor just hours after the terrible accident, I must say just how distressed the Greek representatives are and how much they grieve the tragic loss of the Greek Deputy Foreign Minister, Yannos Kranidiotis, killed while performing his duty: he was a remarkable politician and European visionary who worked hard for peace and co-operation in the Balkans and for reconciliation between Greece and Turkey and who was once himself a Member of the European Parliament. I personally succeeded him in February 1997 in the European Parliament when he assumed his services as Deputy Foreign Minister. Madam President, please forgive me for intervening in this way and for being so overcome by emotion.
Madam President-in-Office of the Council, Mrs Halonen, I found your speech, which included specific recommendations, particularly satisfying, since it strengthens my conviction that Tampere may prove to be a key event, a landmark on the way towards European integration. We hope that, like the European Parliament, the Council will send a clear signal to the citizens of Europe, reassuring them that the European Union is indeed interested in and seeks to promote their vital interests, such as heightened internal security, freedom of movement, free access to justice, the fight against international organised crime, cross-border controls and respect for fundamental freedoms and rights.
The Tampere Council meeting can and must take advantage of possibilities provided by the Treaty of Amsterdam. It must make substantial progress on vital issues such as, firstly, the harmonisation of immigration and asylum policy, with a view both to securing better protection for immigrants and granting them rights; secondly, the issue of equitable burden sharing amongst Member States in hosting displaced persons, particularly from crisis areas, a very recent example being the Balkans; and thirdly, the issue of reinforcing internal security for EU citizens not only by police measures.
Finally, I believe that the time has come to adopt the relevant proposals put forward by Greece, which include the introduction of speedy access to justice for citizens, using alternative means such as arbitration and pre-trial conciliation, and also by creating a harmonised system of public order and a way of resolving differences, based on the principles of freedom, democracy, respect for fundamental freedoms and rule of law.
Mrs Karamanou, we understand your distress at the announcement of the death of your Deputy Foreign Minister. The President has had the opportunity to express Parliament' s sharing in your loss and that of your people.
Madam President, Mrs Halonen, security is one of the main causes of concern for the citizens of Europe. The Tampere Summit will attempt to respond to this important challenge: the creation of a more secure Europe. One of the most important questions at the meeting will be the EU common immigration policy. The idea of a common policy on asylum and supranational burden sharing sounds fine, but it will be very difficult to put into practice. Instead, voluntary burden sharing would serve very well as a basis for Union action. If the desired results are not achieved with voluntary burden sharing, we might consider compensating Member States for costs incurred in respect of refugees flooding into the countries in question. This is something that you also proposed, Mrs Halonen. Otherwise, the use of measures for economic guidance should be approved as part of the policy on refugees practised by the Member States of the Union. For example, in my country, Finland, which is a very long way from places recent crises have focussed on, there is very broad support for the idea of effective aid for destitute people as close as possible to their homes.
Recently, there have been suggestions that responsibility for co-operation in police and legal matters should be transferred from the Third Pillar to the Community. This would, I imagine, make co-operation easier. The proposal, however, will very clearly interfere with the essential authority of nation-states, the right to determine the maintenance of the judicial system, and monitor compliance with the law in their areas. For that reason, we should consider at greater length the good and bad aspects of the proposal. Co-operation under the Third Pillar must be made adequate as long as the EU lacks its own police forces, and co-operation is always therefore based on action by the police forces of the Member States, which a Europol system would attempt to aid. Furthermore, as for the investigatory teams that were suggested, the situation is the same. The question of transferring responsibility to a common authority will become of serious interest only if we want to establish supranational police squads for the Union.
The creation of a European judicial area and establishing a working party to discuss the idea has my full support. The right of our citizens to fair treatment - access to justice - must be ensured and the public must be guaranteed adequate aid if they have to confront the legal authorities of a foreign Member State. I warmly support the idea to set up a working party to discuss the issue. The creation of a European judicial area has to be part of the new people' s Europe.
Madam President, García Márquez, winner of the Nobel Prize for Literature, wrote a book entitled "The General in his Labyrinth" . It referred to the life of the liberator, Simón Bolívar.
Reading Annex IV of the European Council of Cologne gives the impression that, on the subject of the Charter of Fundamental Rights, the Council is also in the middle of something of a labyrinth.
I am sure that the institutions will be capable in the end of finding their way out of the labyrinth, more or less willingly. The problem is not with the institutions which in the end will be able to find their way out of the labyrinth of the Council with regard to the Charter of Fundamental Rights. The problem is with the citizens, with the frustration which can be added to that which they already feel with regard to certain issues relating to European construction.
I therefore believe that it is essential that in Tampere decisions are taken to clarify the situation, that they be steps forward with regard to the already positive decision taken in Cologne on the character, the content, the relationship with the Intergovernmental Conference and the procedures for the drawing up and approval, of the Charter of Fundamental Rights.
This Charter must be binding and actionable. It must reinforce the rights of the citizens and, at the end of the day, of European citizenship. It must encompass all those who live and work in the Union. It must be connected therefore with the Intergovernmental Conference, so that the Treaty of Amsterdam may be revised. This Charter must benefit from the active participation of the European Parliament, involving a sufficient number of its Members so that all the political tendencies of the Union may be represented. And above all, the Charter must be approved.
The term "proclamation" , which was used in Cologne, is clearly insufficient. From here on - I repeat - we must ensure that the Council finds it way out of its labyrinth.
Madam President, I would like to thank the President for his remarks on the tragic event and death of the Greek Deputy Foreign Minister. We wish, as the New Democracy Party and Greek Opposition Party, to express our profound and sincere condolences and our deep sorrow at the death of a former colleague and, I must say, a very good politician in his capacity as Foreign Minister.
The Tampere Council is extremely important, Madam President. We largely agree with the President-in-Office of the Council. However, she failed to show any clear political will, for example, in the area of harmonisation. Madam President-in-Office of the Council, of course, immigration policy is an integral part of external policy, but on many occasions external policy gives way on grounds of expediency, grounds which ultimately go against the humanitarian aspect related to immigration and asylum policy. Of course, Europe cannot close its doors, but neither should it open them so wide as to create ghettos or open them without having laid down the necessary preconditions beforehand. These policies will have to tie in with development and co-operation policies which, Madam President-in-Office of the Council, have been largely unsuccessful in the delivery of the financial aid they promised.
The biggest problem, however, is that "dark side" - the amalgamation of organised crime, terrorism, drug trafficking, and other activities. We are reaching the point where we are simply observing from a distance the activities of these people, especially those involved in organised crime, and cannot confront them. Justice and security are absolutely essential, Madam President, and harmonisation is absolutely essential, but to make all that happen, the necessary political will is essential.
I have received two motions for resolution, pursuant to Rule 37(2) of the Rules of Procedure.
Madam President, given the time available, it will unfortunately be impossible to answer in sufficient detail all those questions that have been asked here, but we have made a note of them and in subsequent discussions and preparatory work, I shall try with all the means at my disposal to take account of the ideas expressed in them and provide you with additional information in a suitable manner.
The question raised by several speakers on the drafting of the Charter of Fundamental Rights is, obviously, in an indirect sense, the idea behind the meeting at Tampere, as we are preparing to take a new step forward to ensure for our citizens a safer EU area than before, although the drafting of the Charter is not actually the theme of the debate at Tampere. For that a special body will be set up, a body which representatives of the European Parliament will be welcome to join.
As for European representation at Tampere, you may know that Mrs Fontaine, now presiding, will be present at the start of the meeting. In addition, we are aware of your resolution and the discussions we have had here will be taken into account.
I will move on to the questions that have actually been raised in this sitting, which I have chosen from a group of many. First, I will deal with Mr Pirker' s question regarding immigration strategy. It will be an important basis for the talks at Tampere, but there is not yet consensus in the Council on it. For that reason, it will indeed be discussed at Tampere, but we have no document prepared on the subject. As for the Eurodac Regulation, we are attempting to have it approved now during the Finnish presidential term, and you may know that we are awaiting a new report by the European Parliament on the matter.
In answer to Mr Watson' s question regarding respect for the institution of asylum and co-operation with the UNHCR, we are in full agreement on the matter. It was on this very issue that I based my own speech. I agree with you that Europe should not shut others out, but that it must be porous in its relations with the outside world. We are members of the UN, the Council of Europe and the OSCE, and, for precisely these reasons, we are also able to create natural relations with the rest of the world.
Regarding Mr Wuori' s question, I would only like to say briefly that the country holding the Presidency respects the principle of transparency, and although he has never been a Member of Parliament in Finland, he will surely know that in Finland, as in the other Member States, the national parliament enjoys a certain autonomy, which a government representative will not interfere with in matters such as these.
Speaking on behalf of his group, Mr Seppänen raised the issue of Europol surveillance. Finland believes that the present system of monitoring will suffice for the time being, but in the future the surveillance systems must be completely improved. I also accept his remarks on electronic systems, and I promise to investigate the matter further.
To the question asked by Mr Schulz and others on the issue of the legal area and fundamental rights, I would like to state that I stressed that we must build an area of freedom, security and justice on the basis of common values, with respect for human rights and, in the same way, reinforcing the issue of non-discrimination.
I would still like to raise one particular point. I am very satisfied that in many speeches people mentioned that we do not want to make the European Union into a fortress, but want to make it an area of safety that is in natural harmony with its environment. For my own part, I would like to remind everyone that the European Union is not the same as Europe, and the world outside the European Union is not just one of poverty, hunger and despair. Obviously there are problems there, but there are also countries which have a high standard of development and which are willing to work in co-operation with us. As examples of these I would like to mention Norway, Iceland and Switzerland. I also wish to remind you that we also have duties as members of the United Nations, the OSCE, and the Council of Europe. The principle of democracy is that people are not just objects of the state. They are also subjects of the state, and we must remember that when we create relationships with others to work in co-operation with them.
Nor within the European Union do we always really need new directives. Very often it is a question of our compliance with decisions that have already been made. It is also a question of our ratification and practical implementation of UN and Council of Europe agreements in force and seeing that Member States actually comply accordingly.
It may be that, because of this air crash in Greece, I was rather more sensitive, more sensitive than usual, to your rebukes regarding a lack of co-operation, but I would like to assure you, on behalf of the Council, that we must also be confident among ourselves in the European Union that national democracy is doing the job of complementing right here among you a growing democracy for the European Union itself. They are together forming - I am sure of it and many speakers said they were too - a truly successful combination that will enable us in the future to both create a Charter of Fundamental Rights and take the Tampere meeting and the principles that lie at the heart of it forward, so that they do not remain mere official statements and that we also make progress in practical matters. I hope that in the future I may gain your confidence in this matter as well.
Situation in East Timor
The next item is the Council statement on the situation in East Timor.
I must remind you that the debate on this statement will take place this afternoon after the debate on the report by Mrs Dührkop Dührkop and Mr Fabra Vallés.
Madam President, ladies and gentlemen, since the process began the European Union has supported Portugal' s and Indonesia' s attempts to attain a lasting solution for East Timor, under the protection of the UN, one that was acceptable to the international community, and one that would be based on the right to self-determination on the part of the East Timorese nation. The Union continues in its determination to achieve this aim. As a result of a decision taken in the General Affairs Council in April 1999 we have asked the Commission to draft economic and social programmes to improve facilities for the establishment of institutions for East Timor.
The eagerness to vote shown by the East Timorese awoke interest, as we know. The General Affairs Council stated on Monday that the East Timorese also deserve all our support in the future. We will be ready to recognise East Timor when a decision has been made on the independence process, which is under the guidance of the UN.
In this connection, I would like once again to thank the UN' s UNAMET operation for its staff' s tireless work in bringing about the referendum in especially difficult circumstances. At the same time I would like to say that I am grateful to Ireland' s Foreign Minister, Mr Andrews, who acted as the President' s personal representative in overseeing the election in East Timor, and Great Britain' s Foreign Secretary, Mr Cook, who represented the President at the APEC meeting. We would have liked the Council of Ministers to be present at these events also, although the President could not be present at them owing to the obligations that a whole week' s part-session in Parliament presented. I also wish to thank the delegation of observers from the European Parliament and everyone else that took part in the observation process: the importance of an international presence was vital for the success of the voting operation. I believe they were responsible for the safe atmosphere that prevailed while voting itself was going on.
We all feared unrest. When voting was over, however, the terror that started came as a shock in terms of its violence. During the whole crisis the Union has been putting pressure on the Indonesian government to meet its obligations to guarantee safety and keep the situation in East Timor under control.
I believe that we are on the right track, but the road is long. Alleviating a humanitarian disaster and putting together an international peacekeeping force are now urgent priorities. The faster a peacekeeping force is got there, the better. Consequently, the European Union will continue to exert its own pressure to bring that about. Another very urgent matter is getting humanitarian aid there quickly. At present those in the most difficult situation are people who have fled their homes for the mountains, and East Timorese that have been forced to enter West Timor, where some have been accommodated in camps. According to various estimates there are from 200,000 to 400,000 refugees. This also shows that assessments made regarding the situation are very vague. We have no exact information on events for the very reason that foreign representatives of the international community cannot reach the area.
These people are in need of immediate humanitarian aid. Intergovernmental organisations and NGOs are to participate in the programme of assistance co-ordinated by the UN. The Indonesian authorities have announced an open-door policy with regard to international aid, but they cannot guarantee the safety of humanitarian workers. A comprehensive aid operation can only begin when the humanitarian organisations have unhindered and safe access to the region. This will ultimately come about obviously only with the arrival of an international peacekeeping force, but we have already called once again for humanitarian aid to be delivered to the region immediately.
Various countries have been prepared to participate in the delivery of relief aid. Supplies are being planned and deliveries organised at this very moment. The Union has a total of EUR 8 million at its disposal in respect of humanitarian assistance in East Timor, making it already the largest single contributor of aid. Representatives of the European Community' s Humanitarian Organisation have taken part in an assessment of the size of the aid package needed together with the Indonesian authorities and international organisations. I hope that the Commission can tell us of its plans in greater detail.
Humanitarian aid might begin with operations in which essential goods such as food, medicines and other goods such as blankets and cooking utensils are dropped from the air in areas where refugees are known to be. Experts say that, for reasons of safety, the drops must be made during the initial phase from Hercules transport planes from a height of one and a half kilometres, which may affect its chances of getting to the right place. Nevertheless, we have to do all we can to ensure that there is adequate aid getting through at this stage.
The situation with regard to security will improve in the region only when the international peacekeeping forces have arrived. The Union has the whole time stressed and demanded that Indonesia take responsibility for order and security, but as we have seen, the Indonesian authorities have unfortunately ignored the obligations they have agreed to in this respect. Indonesia has now agreed to the arrival in the region of international peacekeeping forces and I have just heard that the UN Security Council has taken a unanimous decision to send a peacekeeping force to East Timor. We require Indonesia to work in close co-operation with the Security Council in the future also. We shall work towards getting the forces to the region as soon as possible.
For my own part, I would like to say that I have also personally tried to contact Member States on the telephone, especially Portugal, and also Indonesia via our representation there, and Kofi Annan, the Secretary-General of the UN. I hope there will be better opportunities for close co-operation among us in the future.
I would now like to speak of a serious matter, which is the climate of fear and deeds of terror that are gripping East Timor at present. Indonesia has failed to commit to guarantees of order and security in the region. In the opinion of many, it has not entirely wished to do so either. Tyranny has prevailed in the area. There has been evidence that the Indonesian army and the police have taken part in acts of terror in East Timor. According to humanitarian workers from the international community, representatives of the International Committee of the Red Cross and human rights organisations were forced to leave areas so that crimes could be committed in the absence of foreign witnesses. The day before yesterday the Council expressed its deepest anger regarding this state of affairs and the attacks on East Timorese, humanitarian workers, church representatives and advocates of human rights. We in the Council have given our support to convening a special meeting of the Commission on Human Rights with regard to the situation in East Timor. We shall also work towards sending an investigatory commission to the area as quickly as possible to collect evidence relating to the responsibility for deeds of terror that were committed in the wake of the referendum.
The General Affairs Council the day before yesterday approved the conclusions reached on Union action and took a decision on a common position to make them more effective, by imposing a comprehensive export ban on weapons, munitions and other tools of internal repression and terror to Indonesia. At the same time too, bilateral military co-operation between the Member States and Indonesia was discontinued. This common position will be in force for four months and will be renewed if need be.
While we work towards bringing about the right to self-determination of East Timor and its people, we must concern ourselves also with Indonesia' s future development. The General Affairs Council emphasised the Union' s desire to see a strong, democratic and united Indonesia. Democracy, a respect for human rights and the principles of the rule of law are the foundations on which Indonesian society can also build. Conduct in the international community that reflects a democratic society will have the support of us all.
Votes
(Parliament rejected the motion for a resolution)
Motion for Resolution (B5-0062/99) tabled by Mr Wurtz, on behalf of the GUE/NGL Group, on the nomination of the Prodi Commission
(Parliament rejected the motion for a resolution)
Motion for Resolution (B5-0063/99) tabled by Mr Blokland and others, on behalf of the EDD Group, on the College of Commissioners and its programme
(Parliament rejected the motion for a resolution)
Joint Motion for Resolution on the Prodi Commission
Pannella (NI). (IT) Madam President, I would just like to give you and the House what I think is some urgent and useful information. In Rome, the third parliamentary group, which comprises 130 Members, is a group which unites Members to the right of Le Pen and to the left of Cossutta.
We have examined yesterday' s decisions, and we are not monkeys who will do what a Parliament based on party politics expects of us! Emma Bonino will explain later why, in the name of the political affinity of those who believe in parliaments, in democracy and in law and of those who abhor party politics, bureaucracy and falsity, we are not voting and will not vote. Emma Bonino will have the time to explain.
Thank you, Mr Pannella. It is very kind of you to give Romano Prodi time to join us. I hope he is not trapped in a lift, in which case there would be extenuating circumstances.
(Parliament adopted the resolution) (Applause)
President. I really think, ladies and gentlemen, there must have been a quite serious problem, because I did intend, and I still do intend, to allow Mr Prodi to take the floor...
(Seeing Mr Prodi arrive)... Mr President, do tell us which lift you were trapped in.
I can inform you that the European Parliament has just voted by a very large majority in favour of the resolution concerning the Commission, and I give you the floor immediately.
Madam President, I am sorry for my late arrival, which I can, however, justify. As is often the case in the European institutions, the Italian version of the speech has got lost in the hyperspace between Brussels and Strasbourg. I was waiting for it because I have here the speech in a foreign language which I was using to make notes. I have been here since 9 a.m. but I realise that I will have to make this address in Italian, but by translating from the foreign language. So please excuse me if occasionally the translation is not perfect.
Madam President, ladies and gentlemen, we are now at the decisive moment of what has been, in my opinion, a good exercise in democracy. I have been given many occasions to stand before you recently and present both my policy ideas and the key guiding issues of our future relations. You have questioned the Commissioners in writing and orally. We are pledged to transparency, efficiency and to accounting in an absolute and clear way for all our actions.
These principles of transparency, accountability and efficiency are echoed in the resolution you have just adopted. The centrepiece of your resolution is the commitments I gave to the Conference of Presidents last week. I am pleased to repeat my full commitment to these five points this morning on this formal occasion.
They represent the basis of a new start in relations between our two institutions, a new culture of openness and above all, mutual co-operation. A key element in those points concerns the question of the individual accountability of Commissioners. I have already repeated, clearly and honestly, my position on this matter. I believe that the recent observations we have made together will enable me to deal effectively with any problems which may arise. Let me be clear: our firm commitment to the principle of collegiality - which is the cornerstone of the Commission' s role - will not become a shield for the individual accountability which all of us have to assume as politicians, before this House and before the European public.
I believe that these principles are essential for a strong Commission. Even if a strong Commission will sometimes disagree with you - we will often say no - I think that it is better for all of us to have a strong partner rather than a weak one.
Let me turn to the content of your Resolution. I am in full agreement that organising relations between us can only be one element of European construction. We have to engage the citizen, and this is a fundamental challenge for all the institutions. And one of my first major tasks is to present, in January, my policy guidelines for the five years of the Commission' s mandate. Together we must give a high political profile to the consultation in January.
I repeat what I said in this House yesterday, that I have made a meaningful commitment to sustainable development, to responding to environmental concerns and I believe that the issue of quickly restoring consumer confidence in the safety of the food we eat and safeguarding our health is our first priority.
I recognise the fundamental importance of the preparation behind the forthcoming Intergovernmental Conference to the European Parliament. I reiterate the commitments I have made to you, for a strong and decisive Conference. I also want to be sure that there are no misunderstandings on the nature of the report I have commissioned from Mr De Haene, Mr von Weiszäcker and Lord Simon. This is not a Commission report and you will receive it at the same time as I do. In the light of the report we will receive, I understand the need to organise a discussion which will start in Parliament and move on to the Commission on the preparation of an effective Intergovernmental Conference for the Helsinki Summit. In view of this, the dialogue that has started between us is very important.
You have asked for an Interinstitutional Agreement as a framework for the Code of Conduct to govern our relations. I totally agree. We should now sit down and see how we can put our principles into practice. I also accept the commitments you have requested regarding the five points referred to in the preamble to your resolution. They have of course to be worked out in detail in the future Code of Conduct. I would, however, remind you that as President of the Commission, I will exercise my responsibilities to the full. There are two points regarding your resolution which must be changed in some way. Firstly, you are asking for a Member of the Commission to be suspended from office where a serious charge is brought against him or her. I do not have the power to implement this. I have already said that should such charges be formally laid against a Member of the Commission, I would have to examine the implications of this very seriously. And I can imagine circumstances in which a Member of the Commission would want to take leave from office while awaiting judgement. I can even imagine circumstances in which resignation could be an issue. But this would have to be a matter of political judgement for the Member of the Commission concerned, and, ultimately, for me as President. But the rule of law has to prevail and we must respect the presumption of innocence. The fundamental freedoms apply to us all, but I assure you I would take firm action. Let me add a further comment on this. As far as the crucial element of accountability and responsibility is concerned, I will never accept that any Member of the Commission knowingly misleads, or lies to, Parliament. Our relations have to be founded on mutual trust.
Secondly, you want to give your views on the Codes of Conduct for Commissioners and for high level appointments before they are implemented by the new Commission. As President, I have to say that I need these rules in place on day one of the new Commission. I do not want any ambiguity on the immediate commitment to the reform process that these codes signal inside the Commission. This does not mean, however, that they are set in stone. You have received these codes and I will listen attentively to your observations. These codes are not unchangeable.
Several of the points you wish to see included in the new Framework Agreement relate to transparency. I have told you that the new Commission will be open to your suggestions. It is committed to attendance at Committee or plenary part-sessions to deal with all important policy issues. It has also made strong commitments, within its sphere of competence, to see how we can improve the involvement of Parliament in all policy areas.
I recognise the importance you attach in particular to international agreements. You will nevertheless agree that our commitment to consultation has to be worked out in a way which will be consistent with the efficient conduct of negotiations. I can assure you that I will undertake to see this is done.
You also mention foreign and security policy and the Third Pillar. The Commission will work with you to see how we can best ensure that information reaches you quickly. I am ready to announce important Commission decisions directly to a plenary sitting when necessary and when you think it appropriate. We have to see how practical it is, for you as well as us, to organise this information on a weekly basis when Parliament is not in session.
The availability of documents is important to you. This is partly a question of transmission. It is also a question, as you say, of establishing firm rules where access may need to be restricted. I agree that we should make special arrangements for the transmission of sensitive documents regarding fraud to the Chairman of the Committee on Budgetary Control. I have to issue one caveat in relation to internal documents on fraud. Great care has been taken to establish an independent OLAF. I cannot therefore speak for their documents. I believe there will certainly be a need for transparency but we will have to ask OLAF, if not I would contradict the view I have of this body.
I can, however, confirm that it is essential, particularly in public administrations, that members of staff have a duty to report alleged fraud, impropriety or irregularity. It is equally essential that they can fulfil that duty through a coherent system which firmly guarantees their rights and the rights of those against whom accusations may be made.
The new, independent OLAF is duty-bound to resolve each case. I also agree that the duties of officials in this regard and their protection should be enshrined in proper regulations. Mr Kinnock has already given you a commitment in this regard.
I am very encouraged by the experience of working with you and the setting-up of the new Commission. I feel that we are working steadily towards a good political atmosphere of mutual understanding and to setting the foundations for a strong relationship. With good will on both sides, we will work together well and constructively.
I have prepared this reply in an attempt to really get into the operating contents that you asked for. I know that today' s vote does not concern only these aspects of our work together, but also what we must do together for Europe. We have made commitments, and I can assure you that they go right to the heart of three important areas that concern both Parliament and the Commission. We have pledged to give Europe a new institutional order and prepare us for this Intergovernmental Conference which is of fundamental importance for our future. It is fundamentally important because we have been preparing for a second goal, a goal which in some way really will change our policies: the goal of enlargement. This means we will increase from 362 million citizens to almost half a billion by the time the process has finished. Enlargement will encompass countries with history, customs and income that are completely different. This choice has been made to guarantee the Pillars of Europe - peace and freedom. We cannot guarantee these Pillars unless enlargement occurs in a strong, open and constructive way.
Finally, we have made commitments on a third goal - to support the new economic upturn and put it to the service of the European citizens. This also means using it to boost employment, to improve social justice, to reform but also preserve the great cornerstones of the welfare system that Europe invented and which has suffered many reform problems over recent years but which must not be abandoned, leaving citizens unprotected. These are the three important tasks we have taken on together.
Ladies and gentlemen, I hope that this vote will allow us to make progress in what - rhetoric aside - truly is a great historic task. It will be an overhaul of the institutions that the world has never before seen. Nevertheless, when we have to tackle together those tasks which are groundbreaking and mark a break with the past, we must proceed as the united Parliament and Executive which all modern democracies need. The future of this, our Europe, is grounded in our brilliant dialectic but also in our spirit of co-operation.
I thank the President of the Commission, Mr Prodi, and, in accordance with what we agreed, each group chairman may make a speech lasting three minutes.
Madam President, Mr President-designate of the Commission, ladies and gentlemen, the Group of the European People' s Party and European Democrats yesterday had a passionate debate about how we should vote today. The previous President of the European Commission, Jacques Santer, made a remarkable and impressive contribution to this debate. I would like to begin this short statement by giving a heart-felt word of thanks, respect and acknowledgement to our colleague and friend, Jacques Santer, for his wonderful contribution to Europe as Prime Minister of Luxembourg and as President of the European Commission.
In this debate among our group, questions were also put and doubts expressed, both of which remain. This fact cannot be concealed and because of this we also have respect for the stance adopted by those who vote differently to the majority of our group. The overwhelming majority of our group will say "yes" to the Commission of Romano Prodi. But this is neither a blank cheque nor carte blanche. We will take you at your word, Mr Prodi, in other words, we will follow very closely whether, following your confirmation of appointment before the European Parliament, you fulfil the obligations you entered into prior to that confirmation.
We expect you to discuss your programme up to the year 2005 with Parliament and that it will be a politically balanced programme. You have committed yourself in this regard and, above all, you have once again committed yourself to the five points. I would like to express my sincere thanks to my colleagues across all the groups, Mr Hänsch, Mr Costa, Mrs Hautala, Messrs Collins and Bonde, for the fact that we succeeded, after yesterday' s two-hour debate between our group' s chairmen, in today passing a resolution with such a large majority. It is our duty, as the European Parliament, to speak with one voice when talking about the key questions surrounding the future of Europe. The resolution would have been approved with an even greater majority if the translation had been available in a certain language for one of the groups. Because it was not, this group did not give its assent. You can see that the problems faced by Parliament are similar to those of the Commission, but that also gives a human side to the European Union.
Allow me one final observation. In recent weeks, we have made great strides in co-operation. It is now our task to continue along this path towards democracy and parliamentarianism and, above all, to satisfy the hopes of the countries in central Europe of being able to join our community of law, peace and freedom. In this sense, we say "yes" to the Commission-designate.
(Applause)
Madam President, Mr President-designate of the Commission, Commissioners-designate, ladies and gentlemen, my group, the Group of the Party of European Socialists, announced yesterday that it had taken, almost unanimously, the decision to vote in favour of the Prodi Commission, on the basis of what President Prodi had stated and committed himself to in the Conference of Presidents last week.
As well as the five points, there is also that commitment, which seems important to us, to embark on a new stage in the construction of Europe which, I believe, we should reaffirm today. That is to say, to end this period of crisis and stagnation and go forward with confidence and a vision of the future.
The President has restated today a commitment which seems to us decisive, which is to carefully prepare, announce and debate his programme of political action for the whole of the legislature. He has also announced the programme of reform of the Commission and, therefore, we believe that, if we jointly embark on this new stage, we will be able to build together, like bricklayers and architects, the Europe of the future.
I also believe, Mr President, that you have a special interest in the development of information technologies in Europe, which I believe to be an absolute priority.
Another point which the President has mentioned, and which seems to me important to specify, is our approach towards the Intergovernmental Conference.
My group has very much appreciated the fact that three experts have been given the task of clearing the way, but I believe that it would be very positive if the Commission were to make use of that capacity for initiative which is conferred on it by the Treaties - and Parliament - and if we could agree on how to go forward together on all fronts, with a view to the new millennium and above all, and firstly, for the sake of our fellow citizens.
We require a new contract with the peoples who form the European Union to resolve questions such as employment, prosperity, the defence and adaptation of our social model, the preservation of our environment and consumer protection, in order to achieve a foreign and security policy which will allow us to integrate those countries which wish to form part of our common adventure, which will allow us to stabilise our continent, in the East, and also in the South, in the Mediterranean.
We require a contract which will allow us, above all, to pursue something about which I am in absolute agreement with President Prodi: this fascinating historic adventure which the Europeans have embarked upon, which is changing the face of our continent and which, let us hope, will decisively help to change the future of the history of humanity.
Madam President, the time for speaking is drawing to a close and the time to decide is at hand.
From the outset of the recent period of crisis the ELDR Group has played a central role, leading from the front and insisting on greater parliamentary accountability on the part of the Commission as executive. All the trauma we have gone through will have been worthwhile if the correct lessons are learned and applied. We believe that the Commission, now to be voted, wishes to be more open, transparent, rigorous, reformist and accountable than any of its predecessors. We believe that the message is understood that such parliamentary accountability is both collegial and individual in nature. We believe the past nine months in and through the European Parliament represent a milestone in the democratisation of the politics of the European Union.
Today we vote in two parts: a political resolution and on the Commission. The political resolution supported by more than 500 deputies foresees a new accord between Parliament and the Commission for the new millenium. We have promoted and support this idea. We have insisted on emphasising greater transparency, greater access to documentation and the necessity for individual responsibility and accountability of Commissioners.
We are conscious of the delicate sensitivities and prerogatives surrounding these questions, but our bottom line is clear. In demanding these reforms we believe that they strengthen both our institutions in our common European vocation. The message should go loud and clear from this House today to the capital cities of the Union in particular, that the rules of engagement have changed utterly. Never again can the diktat or presumption of capitals with regard to preserving individual Commissioners be allowed to bring an entire Commission to its knees.
Collegiality cannot be a shield to cover all behaviour, including unacceptable behaviour. Reinvigorated by the crisis we have passed through I believe there is a new energy and that there shall be a new synergy between our institutions to put the Union to work. My group - the European Liberal, Democrat and Reform Group - should vote unanimously for the Commission and its President. We are pledged to making a fresh start for Europe. Let the work begin.
(Applause)
Madam President, Mr President of the Commission, at this, the final stage of a long process, I am obliged to report on the debate which my group held last night and to make a comment on our appreciation of your speech today.
We voted unanimously on the joint resolution which has just been adopted by this Parliament. Our concerns were met, and I was pleased with Mr Prodi' s speech and his commitment regarding the content of this resolution. I therefore believe that I can say, on behalf of my group, that we are satisfied on this aspect.
Having said this, although the way the institutions are run is one of the most important issues at stake, the political future of the European Union and its role in the world is just as important. The European Commission is the driving force of the Union and in this capacity has the power to steer the general policy of the European Union. We cannot be content with a vision of the Commission as a clerk' s office, making it a mere executor of orders from elsewhere. We must establish the vision of an ambitious European Union. Our group defends the idea that the Union must offer added value to the quality of life of our fellow citizens and that is why I welcome Mr Prodi' s proposals on food safety, even if these proposals do not seem sufficient to me. Indeed, quality of life also covers, in my view, security of employment, working conditions, public liberties and employment.
Unfortunately, at the present time, the majority of citizens do not actually receive this added value. Furthermore, the Union must implement fundamental action on a world-wide scale to ensure that the differences in living standards between North and South stop increasing and that globalisation is not synonymous, as unfortunately it is today, with ecological and social damage throughout the world, including within the European Union.
Appealing for growth and greater liberalisation with a hint of sustainable development is not an adequate response. But it is, unfortunately, the one which emerged, Mr Prodi, from your speech yesterday. Within our group we were unanimous in deploring it. It would, admittedly, have been ridiculous to expect that the incoming team would have a political plan which reflected our own, but we did think we were entitled to expect some indication of an ambitious vision of the role of Europe. Unfortunately this was not the case. In spite of your speech today, we are all disappointed by your pronouncements and by your vision.
This observation which is positive towards all matters of institutional reform and negative regarding the political plan is not shared unanimously within our group. We have, therefore, in all transparency according to the current trend, allowed everyone a free vote. We shall vote according to our own consciences. Some are betting that, thanks to some of its members and thanks to the changes in the attitude of the Commission to Parliament, the incoming team is capable of instigating significant political reorientation. Others think, on the other hand, that a vote in favour would be tantamount to giving a political sign that would be contrary to public opinion since it would give prior sanction to the lack of clear plans.
This is the message which I have been entrusted to give you, Mr President of the Commission. I hope that you will accept it as constructive criticism, and that our unanimous desire for dialogue will not be in question.
(Applause)
Madam President, in the course of the debate yesterday, I presented the reasons why my group could not affirm its confidence in the Prodi Commission.
While highlighting the interesting "shift" in the relationship between this institution and Parliament, as well as our desire to work towards the success of the administrative reform announced, I expressed the conviction that in order to respond to the urgent expectations of our fellow citizens it would have been necessary to take the initiative on significant changes affecting not only the operation of the Commission but also on its political orientations. Unfortunately, I have heard nothing of this ilk in the various hearings of the Commissioners-designate or in the speeches of Mr Prodi himself.
At a time when the Commission is just emerging from the most serious crisis in its history and the European Union as a whole has food for thought, given the unprecedented alarm signal which millions of voters, male and female, have just given it, the time seemed ripe for strong action likely to open up new perspectives, action likely to regenerate hope. Experience has shown that the European Union cannot be built simply by the market and by directives. It is forged above all by means of living relationships between people who are carrying out projects which motivate and unite them.
My conviction is that Europe will win back credibility in the eyes of many of the peoples of the world, and their sympathy, by clearly stating, in the face of the advancing tide of neo-liberalism, its own values and plan.
It is this ambition, Madam President, which, in our view, is lacking today. This is the reason why my group cannot affirm its confidence in the Commission.
Madam President, Commission President, 1999 has been a difficult year for the mainstream EU institutions in that problems which surfaced over issues such as the accountability about the administration of various EU initiatives had strained relations between the European Parliament and the Commission.
I would like to impress upon the new college of the Commission and all Members of the European Parliament that the events of this year must be put behind us as a matter of urgency. We must all reflect on the difficulties of the last twelve months in particular and learn from the mistakes that were clearly made. We must ensure that decision-making structures are put in place at EU level which will guarantee that all decisions are accounted for.
In the resolution tabled today by my political group, we stress that there must be sound management in the administration of all EU programmes and initiatives. Because the Commission is responsible for overseeing the day-to-day operation of so many EU-sponsored policies, it should take particular note of its Treaty obligations in this regard. The challenges facing the European Union are too great for institutional deadlock to hamper the Commission and the European Parliament in dealing with their legislative programme. The European Union cannot operate effectively unless there is cooperation and understanding between the Commission, Parliament and the Council. I am not interested in promoting European Union decision-making founded on institutional stalemate. I believe that the Commission too must recognise that the expanded remit of the codecision procedure means that Parliament has an equal say in the enactment of EU directives and regulations encompassing 38 different economic and social sectors. The codecision procedure covers a wide range of activities including those in the transport sector, regional affairs, social matters, employment initiatives, structural funding, consumer protection, public health and environmental concerns. If the codecision procedure is not operated in an effective manner, then inefficiency will take root in the internal decision-making procedures of the Union. That is the last thing we need at this challenging time.
The single greatest challenge facing the European Union is to prepare for the enlargement process with the accession of six new countries to the Union by the year 2004-2005. There are currently 37 different chapters of negotiation to be discussed between the Union and the new applicant countries. These are going to be difficult discussions and internal institutional reform is needed in the EU if the enlargement process is to be successful.
In conclusion, the Commission and Parliament must ensure that tough decisions are worked through in a spirit of understanding and common purpose. I hope that all of us have learned this lesson from the events of the last year. Our Group does have a group position. Each national delegation will vote as it thinks fit. The Irish delegation will vote for President Prodi and the Commission.
Madam President, with Mr Prodi' s Commission, the EU is getting a real government for the first time. It is a product of the fifteen Prime Ministers, but it has now come into its own, freed from supervision by the Member States, removed from national parliaments, light years from ordinary voters and tax payers, but still not subject to supervision by the EU Parliament. The voters and the national parliaments are forfeiting power to Mr Prodi, but this power is not being picked up here in this House. Voter influence is being limited again. The executive is again being strengthened at the expense of the legislature. Mr Prodi promises he will listen and despatch a Commissioner every time we ask for one. He will seriously consider firing Commissioners if Parliament expresses its lack of confidence in them. But it is Mr Prodi and the Commission itself who decide. It is they who decide whether they have confidence in us, in the electorate and in the national parliaments, and they are still the only twenty people in the EU who can propose a new law or propose that an existing law be removed. In the Commission itself, the directors-general have again taken power. While Mr Prodi promises openness, answers concerning this are emptied of content by the directors-general. A lot of answers at the hearings were prepared by the old officials. In the draft version of Mr Kinnock' s response the officials had even written that the problem was that the Dutch official, Van Buitenen, had given too many documents to the group chairmen. The problem was not that the Commission had covered up the misappropriations. Clearly, there are still officials with things to learn.
The Experts' Group is therefore proposing a prosecuting authority and more supranational supervision in the Member States. The Commission and the majority here will have Brussels impose more rules and manage more projects. The result will be more centralism and more fiddling and, in five years' time, a new Committee of Wise Men will be preparing a new report on increasing fraud within the EU, for it is secretiveness and centralism which give rise to fraud. Supervision can uncover a small amount, but the solution is a radical curtailment of assignments and projects in Brussels so that, instead, the focus is upon those things that extend beyond national frontiers and can no longer be solved on a national or regional basis. We must move in the direction of a slimmed down, open and democratic EU.
My group, the Group for a Europe of Democracies and Diversities, cannot offer the Commission political support but, instead, hard-working, critical and constructive opposition. The democratic dream is that people' s conditions of life should be equal. This must not be confused with treating everyone the same, for we are different in our diversity, and that is our strength.
Madam President, I am taking the floor on behalf of the seven Radical Members and thank the Non-Attached Members for giving me this time.
Mr President of the Commission, we seven Radicals stated yesterday what our position is but neither have we taken part in the previous vote nor will we take part in the forthcoming votes until, ladies and gentlemen, this Parliament settles the issues of Members' dignity, rights and duties.
With the unprecedented decision you took yesterday, ladies and gentlemen, Madam President, you decided that there are some Members who belong to the First Division - your Members, the respectable ones, the ones from your bureaucracies, the ones who love divisions and sharing-out power. Then there are those Members who are not respectable, that is me and those of us who are simply independent of your bureaucracies and party politics.
This is hardly dignified. It is not dignified for the elected Members and, dear Mr Barón Crespo, it is not dignified for the voters. You have decided that there are First Division voters and Second Division voters. We cannot accept this. Today the battle commences. It is such hypocrisy, such conformism, ladies and gentlemen! You Italians live in a country whose Parliament has a mixed group, the second group, where Members from the extreme Right, extreme Left and the Greens all happily co-exist. But when you come here to vote, you vote as you did!
You Members of national parliaments have no problems in sharing out money from public funds among yourselves. It is such hypocrisy then to prevent us, but from doing what? Prevent us from doing our parliamentary duties. We cannot - because we are inconvenient Members whom you do not like - table resolutions or amendments. Basically, all we are allowed to do now is press a button.
Ladies and gentlemen, I will not obey. We seven Radical Members will not comply with this empty posturing. Look at your groups! A group is a work tool. Look at them, they do not have a political position. Three groups said they did not have a common political position. So, groups are only there to assist the sharing out of funding and staff, my dear colleagues. Parliament must stop being like this!
Starting today, we are beginning a crusade for dignity, legality, the Rule of Law and the rights and duties of a Member of Parliament elected by the citizens, who voted for us as they voted for you and who have the same rights and duties as you and the same dignity. I hope that very many of you, ladies and gentlemen, will defend the dignity of Parliament and its Members against bureaucracy and party politics. We will fight on until this Parliament restores the rights and duties to the elected Members by creating a mixed group.
Draft Decision (B5-0064/99), by the Conference of Presidents, on the election of the Commission-designate
(Parliament adopted the decision)President. I believe that I can now congratulate you, Mr President, Romano Prodi, and congratulate all the Commissioners who are now no longer Commissioners-designate but full Commissioners.
(Loud applause)
Mr President, we have a new Commission for a five-year term, and I would like to clarify somewhat my group' s attitude towards it. Many of us believe that we are creating a new relationship with the Commission, and that really does mean that Parliament and the Commission will, in future, work in very close co-operation with one another. Some of us therefore decided to grant the Commission a vote of confidence, as we consider that we have made a remarkable start in this relationship. We also value the broad co-operation among the political groups in the adoption of the resolution calling for the Commission to take seriously the responsibility of individual Members of the Commission. We are most satisfied that Parliament as a whole stresses the importance of public access to documents and information. We have also emphasised that Parliament and Europe' s civil society must in future be more seriously involved in amendment procedures relating to the Treaties and Intergovernmental Conferences. Some of us, however, have said that they do not expect very much in the way of green policies from the new Commission, and our whole group will, in future, also see to it that the Commission gives sufficient weight to the principles of the creation of a social Europe and sustainable development, so that they have a serious part to play in all decision-making. Nevertheless, we are sure that the President of the Commission, Mr Prodi, has listened to Parliament, and we are now embarking on a process of co-operation with the new Commission.
Mr President, the French delegation of my group, like the Danish delegation, have already presented, in the main debate, the fundamental reasons why they could not support a Commission which believes itself to be the government of Europe even though the citizens have never expressly approved any such status.
The European Parliament, for its part, seems happy to play along since the text on which we are voting is entitled "Draft Decision on the Election of the Commission-designate." Whereas, obviously, there is no election involved either at the level of our House, where in legal terms it is a matter of the approval of the appointment of the Commissioners, or, to an even greater extent, at the level of the voters who, in France at least and no doubt in many other countries, have never even heard of Mr Prodi.
But I would also like to take advantage of this explanation of vote to mention the parallel resolution combining a number of the undertakings made by the Prodi Commission in areas that were often technical, but important, relating to the Code of Conduct, ethics and transparency. We can do no other than to approve most of them, especially concerning the proper distribution of information. I hope that, thanks to this, the Members of Parliament will, for example, be better informed regarding the negotiations of the Millennium Round than they were for the Uruguay Round, although this Europe has to date been obedient to the powerful forces which want free trade to prevail absolutely, but which prefer to act in secret.
Unfortunately, this resolution is contaminated by a number of irregular conditions, for example, the one which stipulates that the Prodi Commission undertakes to include on the agenda for the Intergovernmental Conference, in addition to the three points already determined, an important programme of institutional reforms. Of course, the Commission has no power, until further notice, to itself decide the agenda for the forthcoming IGC. This phrase at least has the merit of showing that the European Parliament and the Commission are going to back each other up in order to increase their respective powers and trample on the decisions of the Council.
But really, in this matter as in that of the Charter of Fundamental Rights, the foolishness of the Council prevents us having any compassion for them. In any case, we are voting against the resolution which includes this condition.
Mr President, it is a disgrace at this vital time in the history of Europe that a shadow lies over the Commission. No matter how much Mr Prodi protests, he and his college are seriously flawed. Blackmailing threats of resignation indicate a weakness which is a running sore already and will develop into a festering boil.
If this vote had been taken before the elections I am sure the vote would have been somewhat different. As I have already stated in this House this morning, the people I represent especially have no confidence in Commissioner Patten. His insult to our honoured police dead and to our honoured police maimed is something we will not tolerate. Mr Patten may forget, we will not forget. Mr Patten may bury their heroism, we will see to it that their heroism still lives. Solemnly I salute them today in this House.
Mr President, the United Left has already voiced our objections to the neo-liberal intentions of Mr Prodi' s proposed team. These objections relate in particular to the Dutch candidate Mr Bolkestein, for he is the most outspoken proponent of policies for effecting cutbacks, privatisation, deregulation and the lowering of taxation. A few months back, during the election campaign for this Parliament, the people heading the list of candidates of almost all the Dutch parties were quite vocal in saying that Mr Bolkestein should not be permitted to become a Member of the Commission. His attitudes were often provocative, which led to him being labelled a euro-sceptic.
I do not actually think that he has ever been one. It is true that he is keen for the Netherlands to be a tax haven for large companies and high incomes and he does not want the European Union to hinder him in this. That is why he certainly would not be the right person to take on the taxation harmonisation portfolio. But now, the vast majority of Dutch MEPs have voted for a Commission of which Mr Bolkestein is a Member, thereby completely breaking their promise to the Dutch electorate. My party, the Socialist party in the Netherlands, does not go along with this.
Mr President, I am sorry that almost no Members of the elected European Commission are present.
This is an explanation of vote directed at Mr Prodi. I hope that somebody will take note and pass the communication on.
According to many historians and anthropologists, the Basque people form the oldest nation in Europe which, in spite of its limited population, has maintained its own ancestral language for centuries and millennia, as well as a distinct culture and traditions.
But, despite all of this, there are many other manifestations of the Basque uniqueness, not only in social, biological, civic, legal or administrative terms, but also, and above all, economically and fiscally.
The gradual historical absorption and integration of the Basque Country into the Spanish State, which has always been the result of military defeats in the past, as well as the mass arrival of immigrants from other parts of the Iberian Peninsula, has resulted in the blurring and dilution of our personality and of native Basque uniqueness.
For this reason, the Basque country maintains a political conflict with the Spanish State which has manifested itself in a violent way, a violence which the majority of us reject, but which, nevertheless, has left a trail of deaths, injuries, pain, extortion, fear and many innocent victims.
Much has been snatched from us for reasons of state interest. But there is a distinguishing mark, a clear tendency towards self-government and sovereignty which has resisted all the historical upheavals and misfortunes. I am referring to the full autonomy, to the exclusive capacity and competence which the Basque Country enjoys from a fiscal point of view, from the point of view of the collection of taxes, rates and public levies, as well as with regard to budgets and public spending.
Fortunately, today in Euskadi, as in Northern Ireland, we live in times of hope. The armed organisation ETA has declared a cease-fire and the majority of Basque political parties, unions and civil organisations have signed an agreement in Lizarra-Estella (Navarre) which aims at dealing with the Basque conflict through dialogue and negotiation. That is to say, by taking an exclusively democratic path.
Well, the Commission of the European Union has called into question and cast doubt upon certain fiscal measures which are designed to promote economic activity and reduce our high level of unemployment, measures which were adopted by the Basque institutions by virtue of their sovereignty and autonomy in this area. This is a right which not even the Fascist dictatorship of General Franco dared to interfere with or violate in the historic Basque territories of Navarre or Álava.
In these historic days when the Basques are opting for European construction as a democratic path to understanding, conciliation and peaceful co-existence with all Spaniards, as well as all the other peoples of Europe, the thing that we need least, the thing that could affect the peace which we are seeking and which we yearn for is for our remaining fiscal sovereignty, our economic harmony, not to be respected.
We would have liked to have voted positively, in the affirmative, for this new European Commission which you have presented to us. But the replies given by those responsible for competition and other issues relating to the European regions have caused disquiet and concern in the Basque Country, and for this reason we have not been able to put our trust in them.
But neither have we wanted to say no. We have not rejected your candidature or your proposal, since we prefer to seek opportunities for the future.
For all of these reasons, Mr President Prodi, I ask for your support for the peace process in Euskadi, in the Basque Country. To this end, there are some proposals concerning programmes and actions which will benefit the peace process, which have been presented to your Directorate-General responsible for human rights.
But, above all, there is one thing you can do for the sake of our peace and that is to promote the respect for the historic rights of the Basques, amongst which is fiscal sovereignty, which is the right of any other Member State of the EU. This is a sovereignty which we are willing to harmonise with everybody else, as long as it is through dialogue, understanding and agreement. Not through disrespect, inconsiderateness and even less, through imposition.
We believe that peace warrants reflection with regard to all these issues.
Thank you very much, Mr Prodi, for your attention. We trust that your well-known democratic disposition will help to find a satisfactory solution for all of us.
Mr President, in the vote I registered an abstention. My reason for doing so was that the case for the appointment of this Commission needed to be proved "beyond reasonable doubt" and in my view, and that of my colleague Mr Hudghton, the correct verdict would have been "not proven" .
I recognise the quality and ability of many of the Commissioners and acknowledge that the majority in this Parliament has, on balance, decided to confirm the whole Commission. We shall therefore work with them gladly. However, I am still of the opinion that there are too many doubts about particular individuals and about the leadership of the Commission as a whole. These have persisted. I cannot, in all conscience, justify to my constituents in Scotland the casting of an affirmative vote today. On the other hand there is not yet compelling evidence to justify the total rejection of the Commission.
In these circumstances a positive abstention seemed to be the right vote.
Mr President, ladies and gentlemen, the fact that four members of the old Commission have reappeared in the new Commission, despite the fact that they were part of that collegiate body which, on account of mismanagement, was forced to resign, is one of the reasons why we have refused to give our approval to this Commission for the current period. We were also not in a position to grant our approval for the period following on account of the fact that several of the candidates have not unequivocally declared themselves fully and individually responsible, as required by their office.
Mr Prodi has therefore passed up the opportunity to usher in a new start for the Commission, which is needed. He would have had a green light to replace the members from the previous Commission and thereby give a signal of transparency and integrity to the citizens of Europe. In the end, it is the aim of this Commission to consolidate its power base in terms of a European supergovernment. We do not agree with this development, nor does it correspond to the will of the citizens of Europe. Even if the resolution required for approval is to be regarded as a task conferred upon the Prodi Commission, which we certainly reject, we cannot agree to this because in this way, the fundamental responsibilities of this Parliament are allocated to one of the EU' s administrative bodies.
Mr President, ladies and gentlemen, there are a plethora of reasons for rejecting the Commission. First of all, I would like to again recall the political imbalance of the Commission. Following the landslide election victory of the Christian Democrats, this Commission does not reflect their majority standing in Parliament. As far as I am concerned, this is simply not acceptable. Furthermore, in Mr Busquin from Belgium and Mr Lamy from France, we have two people in the Commission who, it has been proven, are embroiled in scandal.
If we here today want to embark on a new beginning, then, as I see it, such a new beginning will just not be possible with both of these gentlemen, and the citizens of Europe have a right to expect that we parliamentarians ensure that only persons of impeccable character feature in this Commission. This is not the case in this instance. Here, it is again a question of, if I may put it this way, cast-off national politicians. As a Parliament, we did not act the way we did in January so as to elect people in September who are worse than those whom we sent packing in January!
Mr President, I would like to explain why I abstained during the vote on the resolution. The resolution includes one point (b) which, in my opinion, undermines an essential foundation block of European institutional architecture: the Commission' s right of initiative, since the Commission must act as a College and have the sole right to put forward European legislation.
Parliament believes it has won a great victory since it has obtained the guarantee that President Prodi is going to take account of the legislative initiatives of the European Parliament. This initiative of Parliament' s will surely not fail to elicit requests for the same consideration from Member States and national bureaucracies. You will see that as soon as this happens, the pressure exerted by the capitals of Europe upon the Commission will become greater than the pressure exerted by the European Parliament. I believe we must do all in our power to defend the Commission' s right of initiative, otherwise it will be no more than a mailbox, a merely executive body. This Parliament has considerable political influence on the Commission as long as it remains a political body, but this will no longer be the case when the Commission' s right of initiative is weakened.
Mr President, one question before I give my explanation of vote. I would like to know in what capacity Mrs Schreyer is present. She has been approved, I voted for her, but she has not yet been appointed, it is absurd. Having said that, I am very happy for her to hear what I have to say.
(Interjection by the President: There is one day of transition, Mr Bourlanges.) Precisely, I think that all this is absurd, and this is the point of my explanation of vote. I have voted four times in favour of the Commission, as I have confidence in Mr Prodi and his team. I wanted, in my explanation of vote, to draw attention to the fact that this Parliament has not proceeded correctly in legal terms. Rule 214 is strict on this point: it stipulates the precise sequence of procedures and a distinction between the time when the President is nominated and the time when the College is approved. This is intended to protect the political authority of the President. By voting in this way, what we were doing was to approve the Commission each time before actually nominating the President. With our first vote we approved the nomination of Mr Prodi, whilst the Act of 19 July had already nominated the prospective Commissioners. We then went on to the third and fourth votes on the basis of the earlier decision of 19 July. I find that Parliament has not made itself look any better in this matter. We should have been more scrupulous than the Council in respecting the very strict terms of Rule 214.
Mr President, today I would have liked to have approved the Commission without any reservations. Unfortunately, however, I have to register a reservation by abstaining since, although there are good Commissioners - Mrs Schreyer and Mrs Wallström have convinced me - I must say that I found the interventions of Mr Prodi more than disappointing. I do not consider it enough that he only presented declarations of intent, when really what he should have been talking about was the direction in which the reforms in the European Union are heading. For me, there were too many fine words, too little of substance and, therefore, through my abstention, I wanted to express my feeling that this is not enough and that over the next few years, the Commission must succeed in carrying out its promises as far as possible and not stand still on its words. Hopefully, Mr Prodi will then succeed in becoming a stronger figure within this European Union. Let me make it clear that I have not voted with a "no" , I would have preferred to give my approval with an unequivocal "yes" , yet I found Mr Prodi' s statement too disappointing.
Mr President, I shall begin in French, in that beautiful language of yours, to say that it is my duty to inform you of my intention to stop speaking this language until such time as France recognises the Basque language.
And neither will I do it in Spanish, in this Chamber, while the Basque language does not enjoy full recognition in our country.
(FR) I must add that the spectacle offered this morning was shameful, particularly before Mrs Halonen. It shows a total lack of respect for a lady of this calibre.
Euskal Herritarrok, the Basque Left, has voted against the appointment of the Commission even though we knew that Mr Prodi had succeeded in winning the confidence of the majority of this Parliament.
We know now that the new Commission most certainly does not have the confidence of the majority of Europeans. After this morning' s spectacle I doubt that Parliament has the confidence of most Europeans, in other words those who believe that it is still possible to build a new European Union in which freedom and justice are the guiding principles.
Mila esker
- (FR) Like my comrades in the European Socialist Party, who have been particularly attentive and assiduous on the occasion of the hearings of the candidate Commissioners, I am pleased with this procedure which has offered us a wealth of information regarding the personalities and intentions of these people we are to liase with.
This "final examination" of the future College of the executive body before the elected representatives of the citizens of Europe is an important phase in the democratisation of the European institutions which the Socialists have made their key issue.
The low-key performances of some of the candidates, still apparently reticent whenever they have to mention social or employment conditions in Europe, and even the most unconvincing hearing with Mrs Palacio, do not cancel out an overall impression which is generally satisfactory.
Unlike the European Right which manifestly sought to conceal its divisions by the very virulence of its attacks, occasionally personal and insulting attacks, on some Commissioners, I intend to promote the path of dialogue and collaboration with the future Commission.
The main thing is, in my view, to find once more a credible partner, putting an end to this interminable state of transition, and enabling the European executive to resume its onerous duties and finally make progress, in close consultation with the Members of the European Parliament, on the crucial matters of concern to Europe and its citizens.
In this spirit, I am voting in favour of the appointment of the new Commission, without thereby offering them a "blank cheque" . I mean to give myself the option of assessing the quality of the work done on a "piecework" basis.
- (FR) I have personally listened to all the speeches by the President, Romano Prodi, and I have participated in all six hearings of the candidate Commissioners.
The first conclusion I draw from this is that we are faced with a reliable team of Commissioners who, by and large, are competent in their own areas.
The second conclusion is that the ideology expressed by this team and also many of their proposals are far removed from my own ideas regarding the construction and management of Europe, with an extremely worrying predominance of Liberalism over social aspects and citizen' s rights.
This is why, even though I shall be voting at noon, with no qualms, in favour of the appointment of this Commission, wishing it every fortune and good luck, nonetheless in a few weeks I shall be paying particular attention to the programme which will be announced for the year 2000 and the legislature.
My vote on this occasion, and any subsequent votes, will depend on the extent to which the proposals made to us reflect the propositions on the basis of which I was elected on June 13.
For me, more than ever, the stakes of the next five years come under four items:
1 - a political Europe which is democratic, transparent and efficient;
2 - a social Europe which is solid and fair, and which defends those most at risk;
3 - a citizen' s Europe where every citizen feels completely European in everyday life;
4 - a Europe which is capable of expansion with grit and determination in order to guarantee peace.
- The parliamentary group I belong to is leaning towards voting against Mr Prodi.
I share a lot of the concerns and reservations expressed by the majority of my parliamentary group regarding the Commission' s programme and composition.
However, I do not agree with voting against him.
I know Romano Prodi well and greatly appreciate his leadership qualities and his democratic aims. President Prodi was head of the Italian Government at a decisive moment for Italy' s entry into Europe. At that time, I firmly supported the work of his government and I tirelessly fought to prevent his centre-left government from entering a crisis - just about a year ago - through an initiative of the political group led by Mr Bertinotti.
I did not lose confidence in him them, and I do not intend to deny him my confidence today.
Romano Prodi was nominated President of the Commission by the current government of the Italian Republic, which my party is an active member of. And I confess that his strength of character can guarantee strong leadership of the Commission, overcoming the limitations and inadequacies we have noted in the programme and the composition of the Commission.
And so, in contrast with the positions taken by the majority of our parliamentary group GUE/NGL, we Italian Communist Members make a reasoned and vigilant abstention.
The record levels of abstention at the European elections in June, particularly in working-class residential districts, showed that Europe is still remote from its citizens. It is not sufficiently transparent in the way it is run. It is oriented too much towards the concerns of the market and big business and not enough towards the concerns of the population, particularly those who have to endure lack of job security, unemployment and poverty.
The hearings of the Commissioners-designate made it possible to offer an initial response on the reform of the running of the Commission and the strengthening of links with Parliament. But it is on the basis of the policies implemented that Europe will be judged and that the confidence of the citizens must be regained.
What are the prospects for social Europe? What protection mechanisms when confronted with economic forces increasingly dominated by the financial world? What new employment policy? What major collective projects to prepare the way for the future and to sustain growth? What will Europe' s environment and its concept of sustainable development be like? And, going on from that, what approach to negotiations with the WTO in order to defend the uniqueness of the European social model and to promote a new type of co-operation between the countries of North and South?
On these questions, the statement by President Prodi did not provide the expected responses. The guidelines presented are still far removed from the priorities which were at the centre of the campaign by Socialists, in France and also in many other countries.
We have no doubts as to the character, the honesty and the competence of the Commissioners-designate. From this point of view, the personal attacks, with no real justification, by a party of the right and of the extreme Right upon a Socialist leader are unacceptable. The vote of no confidence which they are calling for must be rejected. I shall vote in favour of the appointment. But this approval of the membership of the Commission, which must be capable of getting down to work, is not tantamount to a vote of confidence in a political programme which has not yet been presented, which must be debated with Parliament at the earliest opportunity, and which must take into account the aspirations and expectations of the citizens of Europe.
Eriksson, Frahm, Herman Schmid and Sjöstedt (GUE/NGL), in writing. (SV) It is not on the basis of individual Commissioners' ability to carry out their official tasks that a position for or against the European Commission is to be adopted. For example, the Commissioners from Scandinavia, Mr Nielson and Ms Wallström, came out well from the hearings. If we had been able to vote for individual Commissioners, we should have given them our support, but the EU' s treaty does not permit this.
The attitude we adopt towards the Commission depends mainly upon three questions:
Democratic procedure
Here, we cannot accept the threats which have come from Mr Prodi as President of the Commission. His threats include that of withdrawing the whole of the Commission if Parliament does not approve the whole College. He has also, through telephone conversations with the leader of the Conservatives/Christian Democrats, Mr Poettering, reached an agreement to the effect that no unduly indiscreet and controversial questions should be asked at the hearings. In this way, the French candidate Pascal Lamy, for example, got off all too lightly. As head of Delors' cabinet, Lamy was responsible for ensuring that the Commission developed its own security department to the point that it became a "state within a state" , as is also maintained in the report by the Experts' Committee. He was also responsible for the security services' choosing to recruit leading personnel from right-wing extremist backgrounds.
The political content
This can best be discovered from Mr Prodi' s various speeches, through which his neo-liberal ideas shine clearly. The labour market is to be deregulated and social insurances and taxes should be harmonised. It is remarkable that the governments within the EU, which are to a large extent dominated by Social Democrats, have been able to agree upon a President of the Commission who so obviously does not represent the values of the labour movement. The idea that the EU should be developed as a military power is another of Mr Prodi' s hobbyhorses. It has not been possible in the course of the hearings to discern any understanding of the Swedish policy of non-alignment or of Danish exemption from military co-operation. What has also prevailed during the hearings of the Commissioners-designate is remarkable unity as to the need to abolish the right of veto almost across the board. The direction is clear: that of a European state, a federation.
Future aims On 14 September, Mr Prodi spoke in the European Parliament about the need to introduce glasnost, but he said nothing about introducing a measure whereby employees of the Commission would be free to provide information. He was also rather vague when it came to concrete reforms. He did not want to comment on the report by the experts' group but asked if he could return to it on a later occasion. Mr Prodi wants a strengthened Commission which will take on an ever-increasing number of tasks. The intention, moreover, is that it should unconditionally retain its stagnant monopoly on initiatives concerning legislation.
Taken together, these are the reasons why we have chosen to vote "no" to the Commission.
- (ES) I have given my positive vote to the Commission presided over by Mr Prodi, firstly, because the President clearly has the characteristics required to meet the challenges which the European Union must face on the threshold of the third millennium, and because, in general, the Commissioners have given evidence of their ability to respond to those challenges in an effective way. It is not simply a matter of ensuring, within the framework of economic globalisation, a degree of growth which is capable of creating lasting and sustainable employment, or proposing profound institutional reform at the next Intergovernmental Conference. Nor is it just a matter of going forward with the issue of enlargement of the Union in order to contribute to the well-being of Europe as a whole, despite the undeniable importance of these challenges. What is needed, above all, is the advancement of the process of European construction with regard to feelings and conscience. It is a matter, as Prodi said himself yesterday, of creating one soul and one heart: the European heart and soul. It is also a question of offering genuine peace and prosperity to the neighbouring populations and establishing links of co-operation on a global level in order to create a decent society for all, a world which enjoys peace and liberty.
Mr Prodi, both through his loyalty to the principles which brought about the current European Union and through his proven capacity for management, will, I am sure, lead the new Commission along the path and at the pace which current circumstances require. Therefore, in spite of individual questions which concern certain Commissioners which, in any case, belong to the past, I have given my vote of confidence to the new Commission in the knowledge, furthermore, that Parliament has the necessary mechanisms in place to withdraw that confidence in the event that it is betrayed. The restoration of the hope and confidence of the European citizens now depends on the Commission which, under the direction of President Prodi, today embarks on its course. This Commission has been granted, by this Parliament, the democratic legitimacy and transparency which the citizens demand.
The President of the Commission' s intervention sums up all of the committees' work which provided the opportunity to assess the political positions of the various Commissioners.
On the whole, the fundamental political positions which have been responsible for the current problems were defended, particularly those on unemployment and social exclusion.
The complete lack of confidence that our citizens have in the European institutions, which was clearly demonstrated by the low turnout in the recent elections, requires not only "a modern and efficient administration" , but new policies which will respond positively to the socio-economic problems currently experienced by the European Union' s Member States.
This is why the central features of the positions held are still neo-liberal and federalist policies, although in a few cases, there were hints of social concern in the speeches, but without any concrete suggestions as to how they might be implemented. Only yesterday, Romano Prodi clarified his position when he claimed that it was necessary to "restructure the single market and to promote liberalisation" , and deliberately emphasised the need to continue the process of liberalisation in the goods and service sectors.
If we maintain the criteria of Maastricht and the Stability Pact, the European Employment Pact loses any credibility it might have had, and this, together with the insistence on the flexibility of working conditions makes it clear that what is at stake is an increasing deregulation of working conditions. In turn, no progress has been made on the need to assess the movement of capital, in terms of national social programmes having to adapt to current demographic trends, which proves that, in fact, their objective is not greater social justice, but quite the opposite: greater social inequality.
In the area of farming, there was still an insistence on the great objectives of the CAP - common agricultural policy - and on a greater liberalisation of the markets, which upholds the injustices in the distribution of aid and subsidies, with an obvious bias against family-based farming and against countries such as Portugal where small-holdings represent the most common kind of farming.
Concerning foreign and defence policies, the insistence on the federalist approach was emphasised, as was the strengthening of the CFSP' s militaristic positions, instead of a decisive pledge for policies of co-operation.
These are the main reasons for a vote against the new Commission.
- (FR) I would like to report my great satisfaction at having been able to participate in the great democratic event we have just experienced, which is unparalleled on the European political scene.
The European institutions, particularly the European Commission and the European Parliament, emerge with increased statures from the hearings of the Commissioners-designate, and the European citizens who followed them (in the press) may find in them, I hope, good reasons to become more interested in the building of Europe.
For these reasons, taking account of the generally acknowledged competence of the Commissioners and the intention expressed by the majority of them to work in close collaboration with Parliament, I voted in favour of the appointment of the European Commission.
It was all the easier for me since the procedure selected for these hearings provided an opportunity to remind the Commission of its undertaking to present, by the end of 1999, a raft of proposals intended to finally give substance to Article 299(2) of the Treaty of Amsterdam which establishes the specificity of the most remote regions, and their right to specific conditions of exemption, to enable them to deal with their structural problems.
In addition, with regard to the OCT associated to the European Union, Commissioner Nielson acknowledged the need to present as quickly as possible a wide range of proposals intended to give these countries a status appropriate to their current situation, with a view to the forthcoming Association Agreement and, in particular, the consequent renewal of the financial instrument allocated to their development.
On both these subjects, which I attach particular importance to, the proposals of the competent Commissioners seemed to me to augur well for the future collaboration between Commission and Parliament.
- (SV) In spite of the fact that some of the Commissioners-designate have shown that they are well qualified and ecologically aware and would certainly make good Commissioners, for example Margot Wallström and Michaela Schreyer, we cannot support the Prodi Commission, to some degree because of the total lack of ecological and social awareness in Romano Prodi' s manifesto and in other respects because of the presence of Commissioners-designate who have not been completely convincing as to their suitability and readiness to act with complete honesty before Parliament.
What is more, there have been elements of Romano Prodi' s conduct which, with good reason, have been interpreted as his striving to establish himself as a sort of head of government, something which has no basis in the current EU treaties and which would mean going further down the road to turning the EU into a state. We are therefore voting against the Prodi Commission for the period of 23 January 2000 to 22 January 2005. On the other hand, we will not oppose there being a sort of "caretaker" Commission for the period up until 22 January 2000. This ought not, of course, to be the present Santer Commission, which must withdraw immediately. We have therefore abstained in the vote concerning the remainder of the present period of office.
. My main consideration in passing judgement on the Prodi Commission is whether this team of 20 has convinced me of its ability to significantly restore public confidence in the European Union and its institutions.
Regrettably, following the individual hearings and the various statements of Mr Prodi, I remain unconvinced.
The strong pressure on MEPs to approve the new Commission, thus allowing a return to 'normal' business, must be balanced against the many doubts and reservations which surround aspects of the Prodi team.
Mr Prodi views the Commission as a Government for Europe. That concept is not one which I would be inclined to vote in favour of, but even if I did feel so inclined, I could not give a positive vote for this Commission-Designate to fulfil such a role.
I want to see real and radical improvement in management and financial control within the Commission. I want to see genuine change in the Commission' s attitude towards the European Parliament. I want a Commission which is seen to be relevant to the lives and aspirations of our citizens.
The only verdict which I can apply to Mr Prodi' s team is 'Not Proven' and accordingly register my abstention.
. Over the winter of 1998/99 the European Parliament came of age, bringing about the resignation of the Santer Commission and in so doing established its proper place in the European political order. I fear however we have failed as an institution in the manner in which we have scrutinised the Prodi Commission, which has been unstructured, insufficiently in-depth and inconsistent. That has made it impossible for me to endorse the Member States' nominations.
Before the next Commission is scrutinised I believe Parliament must instruct the Rules Committee to draw up comprehensive procedures covering all aspects of a much more thorough and in-depth series of hearings.
Unless that is done we shall destroy public confidence in us and let down the European public whom I believe have not been well served by Parliament' s actions in respect of the Prodi Commission.
- (FR) The vote on the ratification of the Commission is not a vote of approval for the Commission' s programme, since Parliament will be consulted on this at the end of the year.
What we have to do today is to assess whether the Commissioners-designate are up to the task of fulfilling their assignments competently and with due seriousness. There is nothing in what we have learnt during the Commissioners' hearings to justify, at this stage, a veto on any one of them in particular. Let us say that they can enjoy the benefit of the doubt at this early stage. The fact remains that, in his speech to the European Parliament, Romano Prodi made statements which can only disappoint and worry those who are waiting for rapid and bold responses from the European Union in order to re-align Europe to be at the service of people and humanity rather than of finance and of the great God, money, for Europe to put itself forward as an alternative to world-wide liberalisation.
Mr Prodi' s silence on the subject of the need to defend the European Social Model, his irritating reticence, his frequent omissions on the subject of a European policy to promote employment and his tentative generalities on institutional change, give us rather more than reservations.
This is why in the vote on the nomination of Mr Prodi, I voted against. In anticipation of the essential reorientation of the political paths of the Commission and of the debate on the action to be taken, a vote in favour today must be interpreted as a choice not to multiply crises, blockages, in our institutions, and as a refusal to look for individual scapegoats when it is the orientation of Europe in terms of politics and civilisation which is in question.
This vote is, to some extent, purely administrative. My vote is not therefore a challenge to the Commissioners-designate. Nor is it a vote of confidence. I expect the new Commission to earn this confidence. The Commission must be aware that there are many of us who will not hesitate to penalise it if its actions should prove to be as disappointing as its current political performance.
. My decision to vote against this Commission was not taken lightly. But having listened closely both to the debate here today, and to the answers we have been given from the Commissioners designate in the Parliamentary Hearings over the past few weeks, I still have a number of grave concerns and reservations.
There are two aspects to these concerns: on the one side, the political side, of course we could not expect a Green Commission. But what we did expect was the demonstration of a greater awareness of how to prioritise and implement key issues of social justice and environmental sustainability.
On the other side, the assessment of the Commissioners' ability to live up to the enormous expectations that now lie upon them to introduce a very different kind of behaviour and culture in the new Commission, we did expect the demonstration of an ability to introduce genuine, far-reaching, radical reform.
And so, in order to be able to vote in favour of this Commission, I would need to be able to say that, as a bloc, these are Commissioners whose commitment to introduce exactly such fundamental reforms I can endorse.
I would need to be able to say that these are all Commissioners whose integrity and good judgement are beyond reproach.
I would need to be able to say that these are Commissioners whom I, and the citizens of Europe, can wholeheartedly trust.
I greatly regret that what I have heard and read over the past few weeks and months means that, for a number of Commissioners in the proposed new Commission, I cannot yet say these things.
And because I cannot say these things, I cannot justify to the electorate who voted for me a vote in favour of this new Commission.
- (DE) I have just voted against the composition of this Commission and abstained from voting for Romano Prodi. My reason for this: in May of this year, Commission President Prodi received a convincing vote from the European Parliament to initiate a comprehensive reform programme with a new team for a Commission in need of cleaning up. Yet the Commission is already tarnished.
Mr Prodi did not react to the outcome of the hearings. In view of the considerable doubt expressed as to the competence of the Belgian Philippe Busquin for the research department and the plethora of accusations regarding his affairs, he should have rejected the candidates. Furthermore, he accepted without reservation the proposal from the French government to nominate Pascal Lamy as Commissioner responsible for foreign trade, even though he is the architect of the "Jacques Delors System" , and therefore responsible for the emergence of a completely confusing financial structure within the Commission. This system is the real reason behind the serious lack of organisation which led to the resignation of the Santer Commission.
Nothing has come of the grandiose promise of "a fair balance across the political spectrum" . The majority of the Commission is from the Left. Romano Prodi did not raise any objection to the German Chancellor when the latter nominated a Green and a Social Democrat purely on the grounds of party political affiliation. Word has now got out about Schröder' s lack of any definite line and sheer power tendencies, and Germans the length and breadth of the country are now making him pay. In contrast to his predecessor Helmut Kohl who, five years ago, accepted the opposition' s nomination for the Commission - and it was not easy for me to vote for Monika Wulf-Mathies in 1994 - Schröder was not prepared to give consideration to the views of today' s opposition, the CDU/CSU, the victors in the European elections in Germany. Elmar Brok would have been a more excellent nomination and one capable of winning a majority.
It is intended that Michaele Schreyer will take responsibility for budgetary issues, an area in which she can only supervise and not shape policy; she could do nothing to alleviate misgivings relating to her ability to take responsibility for budgetary issues. Günter Verheugen is being pushed into the sphere of enlargement where the decisive steps have already long since been taken. He will not even be responsible for his own Directorate-General and is, therefore, only a junior Commissioner. I cannot accept this second-class arrangement for the largest Member State in the EU, no doubt a result of Schröder' s pigheadedness.
The upshot of all this: I have to reject this Commission. This vote does not concern expressly the Italian Mario Monti (Trade), the Luxembourger Viviane Reding (Culture and Education) and the British national Chris Patten (External Affairs) who, and I myself am convinced of this, left behind an indelible impression of competence and an ability to communicate.
In spite of the misgivings mentioned, I did not say "no" to Romano Prodi. Instead I abstained. I recognise that he has taken on board five demands from the Group of the European People' s Party, inter alia, with regard to the legislative right of nomination of the European Parliament, the conduct of the Commissioners in the case of a vote of no-confidence and the necessary permanent dialogue concerning Commission reform. I hope that Mr Prodi will become someone who is willing and able to undertake reform and who will give Europe' s citizens new confidence in clear and efficient European institutions.
- (NL) Yesterday, I referred in my statement to how positive we consider the approach of Mr Prodi and his new team to be. Nevertheless, I abstained from this vote. After all, the representatives of the European Free Alliance want a Europe which is not just one made up of States. Moreover, I personally cannot place my trust in certain Commissioners because I have doubts as to how effective the fight against fraud will be under their leadership. That is why I abstained from the vote.
. I will be voting for the new Commission.
The Commitments given by Mr Prodi to change the culture in the Commission to ensure more transparency and better financial management are very welcome.
Mr Prodi' s desire to pursue enlargement of the Community, to give job creation the highest priority and to work closely with a the Parliament on the Intergovernmental Conference are also encouraging.
The individual commissioners' acceptance of their personal responsibilities and commitment to work closely with Parliament show they understand the new environment within which the Commission will have to operate.
The new Commission has not been given a blank cheque; they have been judged fit to be appointed. Their ability to do their job will be judged later. That judgement will be based on whether this Commission brings Europe closer to the people, tackles fraud and inefficiency within its own service and above all equips Europe for tackling crime, unemployment and social exclusion.
- (DE) Along with the rest of the CSU European Group, I voted against the Commission twice because its composition is lop-sided and in no way reflects the clear electoral will demonstrated on 13 June. In addition, there are misgivings relating to individual Commissioners, above all strong misgivings were expressed against Mr Busquin, the replacement of whom ought to have been a matter of central concern for Mr Prodi as well.
As regards the second vote concerning Mr Prodi himself, I abstained because, whilst admittedly wanting to give him my full backing for the rest of his term of office, I did not want to vote on the coming five-year period until January and I am extremely sceptical of the procedure adopted here today.
I would like to wish President Prodi, Vice-President Palacio, who is responsible for Parliament, and whose qualities I have every confidence in, and all the other Commissioners who will have responsibilities in my areas of activity - Mr Patten, Mr Verheugen and, above all, our long-serving colleagues Mrs Reding and Mr Vitorino - the best of luck and much success and I would like to offer them good and constructive co-operation.
- (FR) Mr Prodi spoke of the Commission as if it were a real government. Mr Poettering, on behalf of the PPE, welcomed this drift in direction. For our part, we condemn it resolutely.
What, in fact is Mr Prodi asking for? Ever greater powers, ever more areas of competence for the Commission, that is to say, ever greater centralisation and ever more regulation. Mr Prodi is, in fact, recommending continuing and amplifying the drift in direction which resulted in the proliferation of irregularities and fraud denounced by the Committee of Independent Experts and which was behind the resignation of the Santer Commission.
Far from proposing to correct this drift in the direction of the institution, far from refocusing the Commission on the limited tasks allocated to it by the Treaties and on the organisational strictness with which it should acquit itself, Mr Prodi' s attitude conforms completely to the customary approach of perpetually exceeding the areas of competence enshrined in the Treaties to the advantage of the Commission. Worse than this, he is proposing, like Delors before him, to accentuate this divergence. This is the first reason for our refusal to vote in favour of a Commission which defines its objectives with scant regard for the Treaties.
The second reason for our vote against is related to a number of worrying statements made by the Commissioners-designate during the hearings before the European Parliament. What Mr Prodi and some others complacently presented as a model democratic exercise (Mr Prodi even spoke of an impressive exercise in democracy) was in fact a great bout of mutual congratulation on Federalist one-upmanship. A number of candidate Commissioners - and the prize in this respect surely goes to Commissioner-designate Barnier - blithely disregarded the Treaties in order to recommend, firstly the general application of co-decision (in particular, Mr Fischler), then the development of a European constitution intended to replace that of the Member States, then the replacement of national sovereignty by "European sovereignty" (sic).
Are we dreaming here? These calls to free ourselves from the institutional balance decided by the governments of our states, these undertakings in favour of permanent institutional instability, to the benefit of supranational European bodies and to the detriment of national democracies, are grounds for serious concern. It is not healthy for democracy for these hearings to have been twisted into massive schemes of political blackmail, with the Commission and Parliament undertaking to back each other up in their insatiable thirst for power, subverting the frameworks established by the national governments elected by the people of our states. We cannot sanction such drifts in direction.
(The sitting was suspended at 1.35 p.m. and resumed at 3 p.m.)
Draft supplementary and amending budgets (SAB) 1/99, 3/99 and 4/99
The next item is the report (A5-0009/99) by Mrs Dührkop Dührkop and Mr Fabra Vallés, on behalf of the Committee on Budgets, on the draft supplementary and amending budgets 1, 3 and 4 to the budget of the European Communities for the 1999 financial year. (C5-0021/1999, C5-0074/1999 y C5-0130/1999).
Mr President, please allow me to highlight a few points as rapporteur of the 1999 budget.
Firstly the 1999 budget was defined at the time as a "bridge" towards the new financial requirements, that is towards the financing of Agenda 2000.
Secondly, it was also a bridge with regard to the political priorities which this Parliament wanted to establish with a view to the future, with a view to the new millennium, especially in category 4 - external activities - where the European Parliament made an effort to increase the commitment appropriations.
And finally, the European Parliament also increased the payment appropriations in the 1999 budget in view of the clear shortfall of one billion in payment appropriations, a shortfall which had appeared, above all, in the Social Funds.
Now, Mr President, ladies and gentlemen, we find ourselves with four supplementary and amending budgets (SABs), with 41 transferrals and a fifth amending budget.
This is a record. It is also a record that we have taken less than 150 hours to arrive at the first and only reading of this SAB 4.
On the one hand, we have amending budget no. 1. This does not cause any problem, it is a normal procedure, it is the surplus of the 1998 budget which, normally, is returned to the Member States. But it deserves to be taken into account when we speak of the other amending budgets.
As for SAB 3, I will leave it to my colleague, Mr Fabra Vallés, to go into more detail. I will turn directly to SAB 4, which proposes 137 million in commitment appropriations for the creation of an Agency for the Reconstruction of Kosovo, for macro-financial aid for the former Yugoslavian Republic of Macedonia and 30 million in humanitarian aid for Turkey as a result of the earthquake. And, in payment appropriations, aid of 180 million for PHARE, the former Yugoslavia and Kosovo. And, apart from that, 15 posts for OLAF.
Mr President, once we have looked at the fact that all the contents of SAB 4 were to be reallocated within category 4, in view of the fact that Parliament and the Council have decided to finance these within title B-1 Agriculture, I will change the subject a little because my problem is not with the SABs. My problem is not the urgency, and is not the fact that we have to provide aid through finance which was not anticipated. I have another pressing problem, Mr President. It is that when I read page 12 of the Spanish version of the preliminary draft supplementary and amending budget no. 4/99, I realise that we are only dealing with the tip of the iceberg. Because here the Commission tells us literally that, despite the fact that we have made this financing effort through reallocation, a further sum of 570.5 million is required, which the Commission intends to reallocate in the global transferral or in a supplementary transferral during this financial year.
The Commission also recognises that the reallocation of this sum is not yet possible in category 4, but says that an extensive effort should be made to make a reallocation within the budget as a whole. Mr President, ladies and gentlemen, this terrifies me, because at the end of the financial year of the 1999 budget - to refer to a Spanish proverb - "not even the rapporteur is going to recognise her own budget" .
With so many reallocations, the most serious matter is the fact that the European Parliament' s own priorities, voted for in December, no longer exist. They have been totally changed because the budgetary authority of Parliament has been undermined by this continuous reallocation. I warn you of this, Mr President, in consideration of the 2000 budget.
On pages 8 and 12, there is an equally terrifying problem: we have increased the payment appropriations. In this case, the Commission says that even so it is calculated that we are still missing 650.5 million in payment appropriations. Add to this the fact that an SEM 2000 forecast says that the possible shortfall in payment appropriations for the Structural Funds in 1999 is going to be even greater than in 1997 and 1998. Mr President, this "burden of the future" which you talked about years ago in the Committee on Budgets, is now the burden of the present, because I believe that we have ignored your "warning" and we have not been sufficiently strong as a Parliament to prevent this false saving on the part of the Council, which presents a payment budget while carefully forgetting that the commitments have to be fulfilled. This is the plea I would make with regard to the 2000 budget: we must not carry on like this.
As rapporteur for the 1999 budget, the 2000 budget must - as I see it - anticipate a review of the Financial Perspective. It has been announced and the figures are there. It must include a considerable increase in payment appropriations, not only to prevent the burden from becoming even heavier, but also to prevent the paralysing of payments in the Community' s programmes. I hope that the 1999 budget will serve at least to prevent these mistakes in the future.
Mr President, first of all, I would like to congratulate you - if I am not mistaken - on your first Presidency. The truth is that it appears that you have been doing it all your life. Therefore, congratulations.
With regard to the SAB 3/99, Mr President, there are two cases, which are not of that type which we have often criticised in the Committee on Budgets for the use and abuse of the supplementary and amending budgets, but which I believe are well justified cases.
On the one hand, the Court of Justice, which is going to renew its entire informatics system with regard to word processing. This is totally justifiable, not only because it is currently a system which is not prepared for the "year 2000 effect" , but also because the new system takes into account the compatibility of systems and, what' s more, it is a complicated system which will cover the whole process from the beginning, from the conception of the text up to its publication, without any other system being involved, and I believe this will put the Court of Justice in the best possible position to carry out its work.
This increase which has been requested in this supplementary and amending budget amounts to EUR 1,675,000 which is not all for equipment, since a proportion - EUR 135,000 - will be dedicated to the training of staff. This is all that would remain in this SAB if it had been taken into account earlier, since we began to speak about it in 1998, but it could not be covered in the 1999 budget without recourse to an SAB. Well, this is due to delays because, firstly, an auditing company which understood the matter had to be used and the best system had to be chosen and also an invitation to tender had to be issued. This has led to the delay and we therefore are faced with this supplementary and amending budget which the Committee on Budgets is fully prepared to grant.
The second case refers to the Committee of the Regions. We all know that the Committee of the Regions and the Economic and Social Committee has a common organisational structure, the COS, but that as a result of the Treaty of Amsterdam and its implementation, it was decided that this common organisational structure would be dismantled. Therefore the Committee of the Regions ended up without a financial controller or an accounting officer, and it is very difficult to function without a financial controller or an accounting officer. This is why the Committee of the Regions has requested an A3 as a financial controller, an A5 as an accounting officer and a C5 as a secretary. The Committee on Budgets fully agrees with the Council and believes that we should allow an A4 as financial controller, an A5 as accounting officer and for the moment not allow this C5.
I would ask the person responsible for the 2000 budget to bear in mind the needs of the Committee of the Regions and consider whether this post can figure amongst posts included in the 2000 budget for that Committee.
We have often been a little mean in the granting of staffing increases but it is also true that sometimes we do not allow the institutions to function totally efficiently through a lack of personnel. This is therefore an issue which should be looked into thoroughly.
I do not wish to end, Mr President, without addressing a few words to the Commissioner, Mr Liikanen, whom I believe to be on his last day in charge of budgets. I can only say two things to him: one, that the task has been difficult and, two, that the result has been good. I would not say very good, but I would say good. You have played your role in the task and how many people would want to do the job you have done? Therefore, I would like to express my thanks and my congratulations.
Thank you very much, Mr Fabra. I am grateful for your opening words. Actually, after 14 years as a member of the Committee on Budgets, this is the first debate that I will follow as President. But this is my second Presidency in this Chamber.
Mr President, Commissioner, ladies and gentlemen, I would like to make a couple of basic observations regarding this matter of supplementary and amending budgets.
It is surely correct and necessary to react to urgent and pressing demands relating to financial policy, in particular as prompted by the situations we are faced with in Kosovo and also in Turkey. Nevertheless, one cannot help thinking that we are faced with a certain amount of confusion. Parliament, understandably, given past experiences as well, is always very quick to suspect that conscious redistribution from sections of the budget where funds are still available is actually practised since the budget undoubtedly contains unpopular priorities on the part of Parliament which other institutions do not necessarily remember to transpose.
The worse thing is actually not supplementary and amending budget no. 4, but the fact that I cannot today make any assessment whatsoever whether we are to end this year with the fifth supplementary budget or whether we will not get to no. 7 by December, for the Commission itself in its working document regarding the setting of borrowing requirements provided very different estimates. It is not possible to estimate what payments may still have to be made to the PHARE programme. Madam rapporteur has already mentioned the 650 million. In this respect, we should all actually feel uneasy. Commissioner, I believe that in order for us to arrive at a well-ordered and rational procedure, it is absolutely necessary that the Commission gets down to clearing-up operations by December, before the second reading, so as to avoid finding ourselves in a similar situation next year to the one we have this year, particularly as the Commission itself is saying that it can certainly not be estimated what payments will be needed for the year 2000.
I would also like to set great store by the fact, Commissioner, this being a matter of concern for the Committee on Budgetary Control, that the Commission declares itself ready, in presenting the fifth supplementary and amending budget, to introduce the extra 15 posts called for in the agreement by the Committee on Budgetary Control. As far as we are concerned, this is one of the prerequisites if we are to come to a decision in October.
I would also like to establish a connection with tomorrow' s debate, Mr President. Tomorrow, we are discussing and voting on the proposal relating to the Agency for Reconstruction for Kosovo. I would like to make it very clear that we, through the fourth supplementary and amending budget, were spontaneously and quickly in a position to increase the appropriate resources and to make said resources available. But it is also in the interests of the Commission itself that the proposals, both with regard to financial responsibility and as regards the structure of the Agency for Reconstruction, are urgently revised by Parliament, for making the resources available is not in itself sufficient to make the undertaking efficient, transparent and responsible. We will come back to this point tomorrow.
Mr President, when I came in I was immediately confronted by three surprises. Firstly I saw you sitting there, instead of out here for our budget debate. The one great advantage of that is that because you are there and not here the Socialists now get more speaking time since you would have had speaking time in this debate. The second surprise is to see Commissioner Liikanen, after I praised him yesterday. I was about to welcome Mrs. Schreyer to her first debate and all of a sudden I see him there. The third surprise is the fact that there is no one here from the Council, because this debate is on SABs.
I say that with a lot of sadness because the Council deserves to be criticised over SAB1 and SAB3. I have said this at a trialogue meeting, we have said it in our committee and I now wish it to go on public record. The way the Council behaved over SAB 1 and 3 was nothing short of disgraceful. It was a slap in the face to this Parliament. For those who do not understand what I am talking about, I am referring to the timing of their submissions for both the supplementary and amending budgets, which meant that we would not have the chance to debate them in full. We will vote on them this week but it will be to all intents and purposes a formality. I hope it does not happen again. If I thought they were going to do the same thing next year, i.e. submit an SAB at the end of July, I would not hesitate to call a special meeting of the Budgets Committee within the 45-day timetable to make sure that we blocked it so that we could discuss it in full. It did nothing for the trust that we are trying to build up between the two institutions. It just led to antagonism and suspicion.
Having said all that, when it comes to SAB4 the speed with which the institutions have worked has been quite commendable. The Council took on board what we were asking and got it through within a week and tomorrow we will be voting on SAB4. This is indeed encouraging. We welcome the cooperation that has gone on in SAB4. We welcome the use of category 1 funds for external expenditure and we welcome that speed. However, two things need to be said about SAB4. One is that the 15 extra posts for OLAF are there, which we accept, but we need to stress that there has to be an SAB5. SAB5 should be imminent because of the Commission' s needs for payments but within the resolution that we will vote on we will insist on an SAB5 and an extra 15 posts for OLAF. This is a political decision which the committee and the Budget Control Committee have to make and the message that therefore needs to be taken to Mrs Schreyer, if not from you, Commissioner, then at least from the Commission services, is that we would want an early meeting with Mrs Schreyer to talk about the contents of an SAB5 to be placed before Parliament as soon as possible and, more importantly, to include the extra staff for OLAF.
I believe that we all share the surprise of the Chairman of the Committee on Budgets. And I hope that the officials of the Council who are present will take note and communicate it to the relevant minister.
Mr President, the Commission' s proposals for supplementary and amending budgets 1, 2 and 3 have been dealt with in Parliament unusually quickly and very flexibly. It shows that Parliament and its Committee on Budgets show real responsibility for the European Union economy and, in addition, real responsibility for the development of different policies and adjusting promptly to prevailing circumstances.
Budgets 1 and 3 are mainly technical; they concern a surplus and certain computer-related purchases. The most interesting additional budget is number 4 which channels significant sums in respect of reconstruction and humanitarian aid to the Balkans - Kosovo and Macedonia - and aid to Turkey. Putting this fund together was a significant challenge to EU credibility and the fact that they were dealt with by the Committee on Budgets leading to amendments being made shows just how great that responsibility is.
I would particularly like to stress that when reconstruction in Kosovo gets under way, the procedure must be simple and clear, with regard also to the administration of funds and the share of responsibility. For this reason, the agency responsible for reconstruction should not be split up into two separate areas, but must be in one place, and it should be independent with sufficient authority to take decisions. Otherwise, the management of funds will be time-consuming and will lead to a situation in which the impact of aid is weakened. For this reason, when tomorrow we debate and decide on this issue, the Agency for Reconstruction should be set up in Pristina, and it should on no account be associated with the agency that monitors the Stability Pact at Thessaloniki.
On other matters I would say that the questions raised by Mr Fabra Vallés on arrangements regarding appointments can surely be dealt with at the next debate on the budget.
Mister President, amending budget 4 proposes that hundreds of millions of euros should be reallocated. This newcomer had to make up her mind on the matter based on this little piece of paper. It seems to me that that is not an exercise to be repeated.
The proposal provides for the reallocation of commitment appropriations to the value of EUR 137 million, 30 million of which is for Turkey, largely for relief action in the form of temporary accommodation now that winter is on its way, emergency aid in other words. Yet only 15 million in payment appropriations is being reserved, and under certain conditions at that. Therefore, we can expect another amending budget soon. Otherwise, companies and organisations are going to have to wait rather a long time before they are paid. There will have to be another amending budget for Kosovo, too. 30 million is now being released in payment appropriations, but we need 50 million. Plugging holes and robbing Peter to pay Paul creates a lack of transparency in relation to the budget and also compromises budgetary authority, a point clearly made by Mrs Dührkop Dührkop.
Turning now to the content of amending budget 4, the original proposal provided for a reduction in the amount spent on co-operation with Latin America and Asia. This was certainly unacceptable as far as we were concerned. What we want is to see that this money is actually spent, and to see the Commission do its best, put its shoulder to the wheel, create the posts and ensure that the money is indeed spent on those things that the budgetary authority intended it to be spent on.
Our group welcomes the fact that, as Mr Wynne said, the Council has certainly been quick to take up the Committee on Budgets' idea and to look into the agricultural guarantee fund' s underspending.
But soon, when the time comes to deal with Budget 2000, the same discussion will start up again. Once again, the Council and Parliament will have to reach agreement on expenditure on external activities, and the reconstruction of Kosovo will feature here again, too. It is likely, under these circumstances, that the Council will place the money set aside for co-operation with Latin America, Asia and Africa, in jeopardy for good. Cutbacks are also being made in spending on projects for furthering the peace process in the Middle East, and on projects for reintegrating demoralised soldiers and refugees into society. The support for NGOs is on the decline. I want to take the opportunity now to say that the Green Group will not support this.
Consequently, some of the 500 million needed for the reconstruction of Kosovo will be borne by those countries for which the European Union is providing development assistance. We do not believe that to be fair. The Green Group does not support the short-sighted slogan: "I want my money back" . We want to ensure that the people of Europe get value for their money, and we are quite prepared to discuss making cutbacks in, or abolishing, aid programmes that are not going well. But the 10% linear reduction, the drip-feed method, shows that there has been no serious weighing up of priorities.
Kosovo is a special case. Even at the time when the Financial Perspective was being discussed, people said that it would probably be necessary to increase spending in category 4 for the purposes of the reconstruction work there. I think we are indeed going to have to lay the Interinstitutional Agreement on the table for a short and limited period of time. In view of this discussion, I would like to remind you that one of the matters we are dealing with this week concerns actually giving back 1.6 billion in payment appropriations to the Member States. Surely it would not be an insurmountable problem to devote part of that surplus to Kosovo.
Mr President, I would first of all like to say that, unfortunately, the report by the Committee on Budgets does not exist in all the languages. The Greek version did not reach us until just an hour ago, and I believe that it is something that we must pay particular attention to. I understand that it may have been due to the urgency of the procedure, but we are a new Parliament, we are just starting out, and I believe that some principles and procedural mechanisms must be upheld.
I would also like to make two comments on the amending and supplementary budget 4/99 and I believe that the matter should be discussed with a representative of the Council. We see various activities: for example, we have been informed that the Yugoslav Opposition is organising conferences and demonstrations in Brussels. My question concerns how these activities are being funded. These Parliament-approved appropriations are reserved solely for Yugoslavia for strictly humanitarian action, but on what political criteria do the Commission and the Council of Ministers base their decisions as to when and how they should be used? Other fundamental issues, however, such as the continuing phenomenon of ethnic cleansing in Kosovo, directed against the Serbian, Gypsy and Turkish communities, are not being addressed at all.
The second point I would like to make concerns the EUR 30 million which is being given to Turkey as humanitarian aid. It is a sound move, a positive act, as is the involvement of the European Investment Bank and the use of other programmes. However, we must not forget the principles laid down by Parliament as regards relations with Turkey and which the Turkish Government should be taking into consideration. We saw no signs of this in the meeting two days ago with the Turkish Foreign Minister.
Mr Alavanos, I am sorry that the text is not available in all language versions. You know that the Committee on Budgets discussed this report last night, but I can guarantee that, before the vote, you will have it in all versions. I am sorry that this has not happened yet.
Mr President, these supplementary and amending budgets relate to urgent problems, of that there can be no doubt. Both the reconstruction of Kosovo and the provision of humanitarian aid to north-west Turkey must be undertaken without delay in view of the disasters that have taken place in those regions, and it is the European Union' s moral duty to provide the financial means for doing so. Hence the resolution put forward by Mrs Dührkop Dührkop and Mr Fabra Vallés deserves all our support. Amending it will lead to unwelcome delay.
Nevertheless, we have a problem with certain aspects of the package. For example, we are not at all happy that the extra appropriations for Kosovo, Turkey and the Republic of Macedonia are to be financed in full by appropriations from category 1, agricultural expenditure. That is at odds with the spirit of the Financial Perspective. Additional appropriation requirements should, in the first instance, be met by making economies in programmes which come under the same budgetary heading, i.e. category 4 in this case. Initially, the Commission took this line as well, but came to abandon it under pressure from the Committee on Budgets, even though there is a great deal of scope for making economies within category 4. The MEDA programme, among others, comes to mind here. This programme' s low rate of utilisation gives cause for concern. At the beginning of September, only 24% of the payment appropriations for 1999 had been spent. Given this fact, it would surely be appropriate to reallocate this money.
It is clear from the current state of affairs as regards these payment appropriations in category 4 that a thorough and on-going discussion between the Commission, the Council and Parliament needs to get underway. How is it that practically all the payment appropriations for 1999 for programmes such as TACIS and the programmes for former Yugoslavia have been used up now, when this is by no means the case as far as MEDA is concerned? Can it be put down to poor administration on the part of the Commission? Or, and I suspect this to be the more likely scenario, does the budgetary authority fail to take adequate account of the actual appropriation requirements and absorption capacity of the various programmes when it adopts the budget? Bearing in mind that we are due to embark on the budgetary procedure for 2000, this must be resolved as soon as possible. One of the new Commission' s first challenges.
Mr President, life is indeed not always easy. As a new Member of Parliament and of the Committee on Budgetary Control, I discovered relatively quickly that the organisational arrangements and support offered to new Members are distinctly lacking. In order to be able to vote "yes" or "no" in the Committee on Budgetary Control, I would have to familiarise myself with several years' worth of Budgets of the European Union in a few days, and this without the support of this Chamber. I could not do this, of course. I am basically an optimist and believe that it is very feasible to familiarise oneself with this subject matter, although I am conscious of the interventions of several Members, the gist of which is that in the Committee matters are handled like in a cattle market, where funds are passed back and forth, and that documents are, to some extent, prepared worse than in a good many municipal councils.
I would propose, however, that, in future, new members are quickly provided with the necessary information and training which will allow them to carry out their duties in the respective Committee and participate in voting. The citizens of Europe expect this of us, even those taking up office as new Members and, at the end of the day, will thank us if you take up and transpose this initiative of mine.
The debate is closed.
The vote will take place tomorrow at 12.00 p.m.
Before proceeding with the next item, I would like to remind you that Mr Liikanen is here today for the last time as Commissioner for Budgets. I hope that we will continue to see him in his new role. Given that we have had our quarrels over the last five years as well as some excellent co-operation, I would like to say good-bye to him and to wish him every success in his new task. Until the next part-session, Mr Liikanen.
Situation in East Timor (continued)
The next item is the continuation of the debate on the declaration of the Council regarding the situation in East Timor.
Mr President, I was a member of the European Parliament' s delegation which observed at first hand the referendum in East Timor which took place on 30 August. There, I was able to acquire up-to-date information and to witness the bravery and conviction of the people there and the extent of their resistance. They have resisted 24 years of Indonesia' s violent occupation; they have suffered and died for wanting to be themselves. They have never given up the struggle nor bowed their heads. As the international community finally woke up to Indonesia' s oppression, the idea that freedom was on its way grew in their minds. They registered in droves and 98.6% turned out to vote. They did so in a disciplined way, visibly happy, trusting the international community' s guarantees, thinking that they would be able to freely express their will and that this would be respected.
The demonstration of the people' s desire for independence was clear, broad and unequivocal. The following day was not the peaceful day that it should have been. Indonesia did not want to fulfil the formal commitment it gave in New York to guarantee security. This is why thousands of deaths were recorded, hundreds of thousands of refugees left without protection, starving, many of them wounded or ill. Twelve days of genocide is too long to wait for the international community to reciprocate the trust placed in it by the Timorese - and also in us, Members of the European Parliament.
The people of Timor have the right to expect that the aggression to which they have been subjected, just because they legitimately demonstrated their will, should stop immediately. They have the right to expect that those responsible for these crimes, both morally and physically, are charged and brought before an international court. Not even the churches and those who sought refuge in them were spared, and it became clear that the militias, rather than just created by the Indonesian armed forces, have been inspired, trained, armed and even joined by them. I saw all this with my own eyes.
Humanitarian aid must be guaranteed, and the European Union must play a leading role in this. The European Union must support reconstruction and participate, in joint action with the Commission, in the development process of the new independent state, which must be recognised immediately. What all of this entails, of course, is the immediate dispatch of an international peacekeeping force to Timor, and the withdrawal of Indonesian soldiers when this force arrives. Time is at a premium, as rumours abound to the effect that every day, boats are leaving Timor full of passengers and arriving at their destinations without them. Why should there be mass graves? We share responsibility for what has happened, for what is taking place and for what will happen in East Timor.
Mr President, I would like to start by congratulating my colleague Mr Costa Neves on the intervention he has just made, which I endorse wholeheartedly. There really has been a spirit of co-operation and total unanimity on the part of the Portuguese MEPs here on matters relating to East Timor.
We are very familiar with this problem, as everyone knows. In unison with what is happening in our country, where the people have taken to the streets en masse, in order to demonstrate and to show their complete repudiation of what could be called Indonesia' s betrayal and of the atrocities experienced by the long-suffering people of Timor, (there has been a unanimous reaction in my country, and fortunately in many other countries too), we are working here, in our various political groups in order to draft a document which this Parliament can approve with a huge majority, if not unanimously. What we are doing follows on from this expression of popular feeling.
Mr President, I should add that an agreement was signed under the auspices of the United Nations and its Secretary-General in May of this year, precisely in order to conduct a serious consultation with the people of Timor. The United Nations sent a mission there, and these people were followed by international observers and hordes of journalists. The referendum was carried out, and was unequivocal, given that, as my colleague pointed out, not only did 98% of registered voters participate, but 78% showed that they were in favour of independence. This was completely unequivocal.
After this, Indonesia was bound, by the agreement made under the auspices of the United Nations, to maintain order and to guarantee the transition to democracy. Not only did it fail to do this, it turned Timor into a veritable hell, by means of the militias and the Indonesian armed forces who make use of them, and they subjected the population to the situation we see now which has become extremely critical.
We have now had a statement from the Security Council of the United Nations which condemns what has taken place in Timor, recognises the rights of its people, and orders the dispatch of a peacekeeping force. In addition to this peacekeeping force, help for the population, many of whom are sheltering in the mountains and are starving, must get there as quickly as possible, via humanitarian corridors. Children are dying, women are dying, priests have been singled out - because unfortunately, the repression has also had a religious angle - and they are the chosen victims of the Indonesian torturers acting freely in Timor.
In spite of the fact that President Habibie himself has admitted that Indonesia was not capable of maintaining order, and that he invited a United Nations peacekeeping team to go into Timor, for various reasons after this, the arrival of this team has been delayed. And therefore, the whole international community, and therefore the European Parliament too, must demand that these two things be done; that the peace corps go as quickly as possible in order to re-establish peace in East Timor, and so that humanitarian aid should get there.
In addition to this, it is essential that journalists, who are the world' s eyes in terms of what is taking place there, should be allowed to return to Timor, since they were forced to leave, as were the international observers. I hope that the European Parliament can match up to its responsibilities and is able to condemn what has happened in East Timor and to come to the rapid and efficient aid of its people.
Mr President, to begin with, I would like to express my regard for the statement made by the President-in Office of the Council this morning. It underlined the urgency and importance of what is happening in East Timor, where militias continue their endeavours to smother the struggle for independence in blood. We received information only the other day, both from Human Rights Watch and from Oxfam, and of course we have been able to see it with our own eyes on television. As we speak, it is evening in East Timor. It is precisely when it is dark, when night falls, that the civilian population is most afraid. Therefore, as a Parliament, the least we can do here is to express our support for that civilian population and for their legitimate aspirations. And that is why we support the idea of an international tribunal for calling the guilty to account, and why we will take action to protect the refugees.
Mr President, I would like to join our parliamentary delegation of observers which was sent out on the initiative of the President of our Parliament and under the excellent leadership of the Vice-President of our Parliament, Mr José Pacheco Pereira. The Finnish Presidency is deserving of praise here too, for it initiated the idea of sending a delegation on behalf of the European Union. Whereas up until recently Portugal was practically the only country to carry this torch, now all the countries of the European Union are rallying behind the East Timorese struggle for independence. But, ladies and gentlemen, involvement of this kind comes at a price.
We went to East Timor to reassure the population that they could vote in safety, and overwhelmingly large numbers of people have done so. But after we left, these same people were again put to the sword by the pro-Indonesian militias. Ladies and gentlemen, we cannot stand by and let this happen. If we were to do so, it would mean that our delegation had been nothing more than a pointless exercise in referendum tourism.
I would also like to draw your attention to developments in East Timor in the longer term. There has been an immediate and generous response from the European Union in terms of humanitarian emergency aid, but once the country has gained its independence it will be necessary to provide support for economic development and it will be at least as important to give our support to the establishment of democratic institutions. There is absolutely nothing of that kind in East Timor. No political parties, no system for the administration of justice, not a single functioning institution apart from the Church. I believe that a programme along the lines of the one we undertook in South Africa would be appropriate.
Mr President, the campaign for the referendum was the most one-sided campaign I have ever experienced. Every attempt to pursue the campaign for independence met with violence. Yet still the people of East Timor voted overwhelmingly in favour of this independence. The protection that the Indonesian authorities were unable or unwilling to provide must now be immediately provided, without prior conditions, by an international peacekeeping force. We owe that to the people of East Timor, we owe that to UNAMET, which has carried out such excellent work, and we owe it to ourselves.
Mr President, the people of Indonesia are themselves, or at least we hope this is the case, on the road to democracy, and have more than enough problems to come, even without East Timor. In future, we must turn our attention to these problems too. Nevertheless, it was right to suspend the bilateral aid for Indonesia for the time being, as we have learnt from recent experiences that pressure must be kept up until the whole process reaches a satisfactory conclusion.
Mr President, I would like to thank the Council for the determined action it showed in connection with the referendum on independence for East Timor, for example, by sending there a prestigious delegation, made up partly of our colleagues representing Parliament. I myself was able to be part of the presidential delegation, which I greatly appreciate.
In May, we discussed here what sort of international presence was needed in East Timor. Some of us considered whether something other than a regular police force was perhaps needed there, or whether peacekeeping forces were required. It would appear that the biggest mistake was that the whole international operation was aimed only at allowing people to vote. That was the great challenge, as people were being intimidated and, since April, the terror had been really appalling. People went to vote; it was a sunny day, and I will certainly never forget how many people came to thank us, the international observers, for having come there. The joy, however, was short-lived. Already the following day, paramilitary forces began to rampage through the streets and villages, and we received news that, in particular, local people in the service of the UN were being persecuted and killed.
Now I wish to add three demands to the list already presented. Firstly, we must demand that the commanders of the army, who are known to have taken part in this outrage, withdraw immediately. Secondly, we must send, through the ECHO programme, humanitarian aid as soon as possible and, obviously, the aim should be in the long-term for a programme of development. Thirdly, as the paramilitaries are still terrorising the people, international human rights monitors must inevitably be sent there
Mr President, I would like to begin by saying that I agree with most of the interventions which have already been made by my fellow MEPs. It is well known that East Timor has been illegally occupied by Indonesia for around 24 years, which has resulted in successive resolutions by the UN demanding Indonesia' s withdrawal and restating the people of East Timor' s right to self-determination.
Even here, in this Parliament, similar positions have been taken on a number of occasions. The truth is that throughout this period, the Indonesian occupying forces were claiming hundreds of thousands of victims, inflicting immense suffering on the people of East Timor, who have never wavered in their heroic struggle for freedom and independence, a struggle which we acclaim.
But with the signing of the New York Agreement between Portugal and Indonesia, under the auspices of the United Nations, it was thought that the way was finally clear for the resolution of all these problems. The turnout of 98.6% on 30 August, in the referendum which was held with the overwhelming majority of the people of East Timor, with over 78% coming out in favour of independence, showed clearly that its struggle deserved to be recognised by the whole world.
The truth is though, that later, both the UN, and international observers and the Indonesian authorities themselves, who thought that the elections had been held in a free and fair way, in spite of the pressure and the campaign of intimidation carried out by the pro-Djakarta militias, the truth - as I was saying - is that when the results were made public, terror was once again given free rein in East Timor.
Once again, the people were, and still are, threatened with genocide. It is therefore essential that we urgently and immediately put a stop to this situation, and that the people of East Timor are helped, using all possible humanitarian aid. It is essential that the militias, the police, and the Indonesian army stop sowing terror in the area. We must also recognise that Indonesia did not fulfil the commitments it accepted in the New York Agreement, which required the intervention of the UN Security Council through the dispatch of a peacekeeping force, with a clear mandate and a defined time-scale, to guarantee security and peace in the territory and to prevent further genocide. It was a long time before this decision was actually taken. Finally, it was taken, and the UN Security Council eventually decided to intervene, but incidents are still occurring, and it is crucial that they do not continue, that this intervention is not delayed any further.
The people in East Timor - but also those who have fled to other parts of Indonesia - need this support. Something else which should also be done urgently is to ensure their safe return (of the refugees and displaced people) and that non-governmental organisations, international observers and journalists can enter East Timor as quickly as possible. As we stated in our motion...
(The President cut the speaker off)
Mr President, ladies and gentlemen, the debate on Timor has come two weeks after the terror began, in this new phase of the territory' s history. This is what must be noted first of all. The speed of the genocide has not been matched by the delay in international decision-making. Where Timor is concerned, we must be aware of the fact that East Timor has suffered two genocides in twenty-five years: that of the occupation, and the one which was planned down to the last detail for the referendum. It has been abandoned twice in twenty-five years: once by Portugal in 1974 and, until now, by the international community which has been unable to honour the commitments it made to the Timorese people. It has known two diasporas in twenty-five years: firstly the exile of those who did not accept the invading force and now, the exodus of those who have fled the terror. There is, therefore, no time to lose. The terror in Timor is widespread, and these people, as far as we Portuguese are concerned, deserve the particular consideration of those who see them dying, praying and suffering in Portuguese.
At the first opportunity, the Timorese had to set themselves free, they came down from the mountains, they came out of their houses, they went to the churches and sought out the ballot boxes in order to regain, peacefully, their freedom. This is an extraordinary lesson, which should calm and relieve the Western World: a nation which still believes in the ballot box as a liberating force.
What happened after the referendum deserves greater condemnation. This is because Indonesia carried out a plan for genocide which can leave no doubt as to its true nature: demographic genocide, because it caused hundreds of thousands of Timorese to flee; and cultural genocide, because from the first day of the terror, the main target in terms of institutions, was the Catholic Church. Churches, bishops' residences, priests, nuns and churchgoers, were all targeted. In short, the whole traditional institution in which the Timorese placed their trust. The full extent of the extermination carried out in this genocide has not yet been discovered because, as everyone knows, both the remaining international observers and journalists were forced to leave.
We feel therefore, that there are two clear conclusions to be drawn. The first is that this Parliament must also understand that Portuguese colonisation never did to the Timorese what Indonesia has done to them. This is why Portugal' s flag in Timor is much loved. This is why it will take a very long time for Indonesia' s flag to be respected again. On the other hand, although de-colonisation under the auspices of Portugal was a rushed affair, this self-determination, without making provision for the consequences and under the auspices of the international community, has not prevented deaths and bloodshed either. These people have suffered twice and this suffering was caused entirely by others. Just because they wanted to be free.
What can be said then about the conduct of the international community in the days following the terror? Let me put a question to your conscience. Would the international community have taken such a long time to help the Timorese if they had been English- or German-speaking? If it were not necessary to ask the Security Council' s permission where Kosovo was concerned, nor to wait for Milosevic to allow us in, why is it that when it comes to East Timor, we have to wait for the Security Council to give their authorisation, and for Mr Habibie to give his consent?
Would governments have been so slow to provide aid if the Timorese were a politically correct minority?
The tragedy of the Timorese, the tragedy in which they have been caught is that there are few of them, that they are poor and Catholic... and that they have oil, which is too serious a matter in the eyes of some international powers to be left to the Timorese to decide on.
Here are two more questions for your consciences. Look at the list of countries which supported Indonesia in the United Nations: Cuba, Iran, Iraq, Sudan. A coalition of dictatorships formed straight away to protect the freedom of tyrants! How long did it take to form a coalition of democracies? One other thing: the European Union has just declared an embargo on supplying military equipment to the Indonesians. What are four months after twenty-four years of the compulsive arming of Indonesia in full knowledge of the genocide which has been taking place in Timor for the last twenty-four years?
I have four requests to put to you, friends and colleagues, on behalf of the whole of my group: for international peacekeepers to be sent quickly and in force to Timor; for humanitarian aid; for a court of law to try the criminals, and for economic and financial sanctions.
Long live East Timor!
Mr President, the population of East Timor has endured and continues to endure truly tragic events before the eyes of the world. We have the courage of various reporters to thank for the fact that the world is adequately informed of what is going on.
The reason for the current great suffering of the East Timorese people is clear: pro-Indonesian militias are endeavouring to smother in blood the desire expressed by the vast majority of people for political independence, and take careful note, this is a downright denial of the outcome of the referendum which took place on 30 August 1999. The army units present on the spot, as well as the official local police forces, are direct accessories to this orgy of violence. Nor, however, have the Indonesian military leadership nor the Indonesian government kept their hands clean in this respect. In fact, the latter bear full responsibility for what, according to reports, are thousands of dead, hundreds of thousands of refugees and hundreds of thousands of East Timorese deported to West Timor.
After all, in a civilised country politics presides over guns, the former instructs the latter. The next obvious step is to prosecute those responsible for the crimes recently committed in East Timor, indeed President Habibie' s pledges support this. Therefore, the task that needs to be attended to by Djakarta as a matter of urgency, in anticipation of the arrival of a UN peacekeeping mission to East Timor, is to call an immediate halt to the wrath of the militias. Only action of this kind would bear witness to an intention to truly serve the interests of the country.
It is precisely at a time like this, when Indonesian national pride is so openly at issue and stirring up phoney feelings over the country' s sovereignty, that restoring the constitutional state in the Molucca Islands is entirely appropriate in this context.
Following heavy international pressure, President Habibie has at last said that he will accept military intervention in East Timor. Now then, the great need of the indigenous population cannot brook any further diplomatic procrastination on the part of the UN Security Council. What is more, Djakarta has made official the fact that it does not intend to impose preconditions on a mission of this kind. In other words, the peace mission can begin its task in East Timor without delay.
In view of the lawlessness that now prevails in East Timor, only a powerful military mandate can offer political prospects to the East Timorese, who have long been terrorised, in which case, the financial aid that the European Union has already undertaken to provide, will be every bit as worthwhile.
The tragic events in East Timor have shown the cowardice and opportunism of the international community. We need the courage, following the clear results of the referendum, to immediately implement the principle of peoples' self-determination by recognising the independence of East Timor, without waiting for problematic concessions by the Indonesian Government. I extend this invitation especially to the governments of the fifteen Member States of the European Union.
Above all, this would mean that the intervention of an international peacekeeping force could be considered not as interference with Indonesia' s sovereignty, but as assistance offered by the international community to an independent and sovereign state.
Mr President, the horror in Timor has illustrated many things.
Firstly, the ineffectiveness of the United Nations which, unfortunately, is nothing new.
Secondly, the inhibition and passivity of the international community, which initially did not want to complicate its relations with other regional powers which - clearly - have little respect for human rights.
And the result has been that the entire world has had to remain impassive in the face of "plan B" which was not much different from the "operation horseshoe" led by Milosevic. And today, the genocide of the Christians of Timor is beginning to be as well recorded as that of the Muslims in Kosovo.
As for the European Union, Mr President-in-Office of the Council, we cannot and must not - and it has been said here - have double standards with regard to humanitarian intervention. Human rights and the right to life cannot be preached with regard to one region, one country or one continent, but rather they are of a global or universal nature.
We must therefore welcome the brave approach of Portugal and other countries such as the United Kingdom and Australia.
And this is the time to act. It is late, too late, but, on a Community level, Mr President-in-Office of the Council, we must ensure that the humanitarian aid, mentioned this morning by the Minister, of EUR 8 million, and the aid to follow, arrive at their destination immediately.
Secondly, the European Union must support the arrival, as soon as possible, of the international force which can guarantee the life and rights of this tortured and martyred population of Timor and finally put an end to this nightmare.
Mr President, as we now know, what is happening in East Timor is both a crime and a tragedy. This has been said several times here. A crime, because Indonesian colonial occupation has lasted for 24 years. On-going human rights violations, terror inflicted on a people that is peace-loving, unhappy and defenceless have become widespread, but have existed there for 24 years, as I myself have seen.
The UN organised a referendum: there was 98% participation, with more than 78% in favour of independence. This was a perfectly transparent democratic vote. Well, far from finding peace again, the Timorese are now suffering a real tragedy. We are witnessing serious violation of East Timorese sovereignty by a state of siege imposed by Indonesia. In international law, from the point when the Timorese people chose independence, it became effectively sovereign on its own territory. It becomes sovereign in law as soon as it sets up representative institutions which it has chosen. There is only one sovereign authority today in East Timor, and that is the people of East Timor.
You are aware of the facts which flout this law: the deportation of more than 80,000 people to West Timor, where they are held in pens, starved, beaten and held hostage by the Indonesian army. Mass terror everywhere else. The people responsible have been identified: the militia, the army and the civil authority of Indonesia.
We are told that Mr Habibie' s government is the prisoner of the army in Djakarta, that the Army High Command no longer has any control over the troops of East Timor and that the militia are getting out of hand everywhere. But I ask you, friends, who then is responsible? If it is not the civil government, then we should denounce a bloodless coup in Indonesia. If it is not the army, we should denounce the disappearance of any representative institution in this country.
It is clear what action must be taken. The UN must intervene under Chapter 7. The UN must define the composition of the intervention force. The Indonesian army must withdraw from East Timor. The militia must be disarmed. And the Indonesian State must be held clearly responsible for its present prevarication. An international commission must be set up to look into the acts of violence in East Timor and the people responsible for these crimes must be brought before the International Criminal Court. All trade with Indonesia must be conditional upon the definitive restoration of peace in Timor. The Timorese must be given the means to establish themselves as an independent state and to be recognised. In this tragedy, Mr President, there is no question as to our right to interfere. It is a matter of respect for international law.
I appreciate that this is a very emotional debate, but I would be grateful if you would limit yourselves to the allotted time.
Mr President, can I put this debate in context? After the Indonesian invasion in 1976 the UN did not recognise the Indonesian sovereignty over East Timor. Let us get that straight for a start. Only the Australians recognised it and even they, after a while, decided that they were wrong, so legally we did not have to ask permission to send in an international peacekeeping force. However, we did. And now, at long last, they have agreed. But when will it go in? Hopefully, by this weekend. Who will head it? Hopefully it will not be the Indonesians. I heard on the television this morning that one faction within the Indonesian army was actually saying that it wanted to lead the multinational peacekeeping force! Fortunately the foreign minister had other ideas, but obviously there is warfare between them all at the moment. But whoever leads it, it must go in now, immediately, before we see any more atrocities.
They are happening on a daily basis. Churches and schools are burnt. People are hacked to death. Yesterday I heard of a nun who was told she was being rescued and she should not look at the church. She tried to see it and saw blood seeping in front of the church door, the blood of women, children and priests. What had they done? Nothing. And that was not an isolated incident. UN workers were attacked when they tried to move food and the army just stood by. If food and shelter cannot get through, there is going to be a humanitarian catastrophe, not just in East Timor, but in West Timor as well.
The latest story is that refugees were put on to ships and told they were being rescued. The ships then came back a short time later with nobody on board. That is genocide in anybody' s terms.
And that is why we have to have a war crimes tribunal: to bring these people to justice.
What else can be done? A military embargo yes, but it should have been done sooner. The Hawk jets from Britain should have been cancelled sooner. I am glad they have been cancelled now but it is a bit too late. The peace-keeping force must go in now. Humanitarian aid and human rights monitors for West Timor and East Timor must go in now but more importantly the Indonesian Government must be held to account.
Mr President, ladies and gentlemen, visitors, as a Member for the Basque Country I would like to believe that raising our voices and asking for intervention and aid for Timor will be one more step towards ending, not only the killing by people protected by the Indonesian military, but, above all, the hypocrisy which dominates international politics.
Enough of bad dictatorships and good dictatorships, of the theory of "he' s a son of a bitch, but he' s our son of a bitch" - if you will excuse me, Mr President.
Enough of doctrines of the lesser evil, which imply that we can accept the rights of a few being trampled on in order to preserve the security of certain areas which are of interest to the powerful nations for geo-strategic reasons.
Enough of the speed of intervention being determined by the level of underground oil reserves.
But let us look inwards as well. Let us look at ourselves. Within the Union, we are witnessing the last two conflicts: Ireland and the Basque Country, which are in deadlock because of political and electoral party interests.
Peace, human rights and prosperity, inside and outside the European Union, cannot wait for days, weeks and years while we come to agreements amongst ourselves.
If only we could understand this once and for all.
Mr President, it is not in a spirit of sterile recrimination but because of our concern and alarm about the way the situation is now developing that we feel compelled to recall and stress the direct and indirect responsibility of the United States of America for the massacres, the ethnic cleansing, going on unabated at this very moment in East Timor. We share some of the relief felt by many when the Clinton Administration, in an apparent turnaround, finally criticized the Jakarta Government and let the United Nations take control of the crisis.
Anybody in this House who is not familiar with Washington' s role in the tragedies in Indonesia and Timor, from 1966 to the latest genocide unleashed by the military on 30 August, should read the analysis published today by the Washington Post and the Herald Tribune under the banner headline 'Pentagon defends Indonesian military contacts as useful' . We are reminded of the close personal friendship between the Chairman of the United States Chief of Staff, General Henry Shelton, and the butcher from Jakarta, General Wiranto. The top military man in the United States aiding and abetting the violence in East Timor and last Monday ordering his Indonesian pal to accept an international peace force. Mrs Halonen stated this morning that the terror unleashed on 30 August took the Council by surprise. It should not have. May we suggest that in order to avoid future surprises, the Council and Parliament monitor very closely the peacekeeping mission of the United Nations, the humanitarian aid plan by Europe, the integrity of any present or future programme designed to put an end to the suffering of the Timorese to guarantee their full independence and sovereignty free of any threat, interference or pressure by the Indonesian military and their American mentors.
Mr President, of course we are committed to supporting the efforts of the people of East Timor in their fight for independence and democracy. But what form should this support take? As Europeans, we cannot behave like schoolmasters in a conflict in South-East Asia. In so doing, we will not engender any trust on the part of those people in Asia who would be important partners as regards the democratisation of this country. Above all, the disintegration and balkanisation of South-East Asia can surely not be Europe' s goal. The question was therefore asked in the leader in today 's issue of the Herald Tribune: "Who are these Western crusaders to be lecturing the Asians?" - a question that may be a bitter pill for us to swallow. Our responsibility, as Europeans, is to support democratic development, which will also result in an improvement in the living conditions of the people.
Perhaps, we will first have to learn as Europeans how to support a people in a foreign land in their fight for independence, as well as along their path to a democratic form of society.
Mr President, I would like firstly, as a member of this Parliament' s mission sent to observe the elections in Timor, to tell you of something I witnessed myself, so that you will all be able to understand what has happened in Timor. Almost all the buildings used by the European Parliament' s delegation in Timor - the houses we slept in, the places where we ate or held meetings - have now been destroyed. Maybe this will give some idea of the scale of events in East Timor.
Secondly, from the political point of view, there are various decisive factors in determining our action as an international community. For the international community is not an abstract concept, it consists of us ourselves. The first factor is understanding that what is happening in Timor is not a civil war. Indonesia tried to take us along that path, and only failed because of the presence of international journalists and observers. There is no civil war in Timor. There is a conflict between the Indonesian army and its cohorts - the militias - and the majority of Timor' s population.
The second factor is that the Indonesian army has no problems keeping the peace and security situation in Timor under control and never has. We could see that the Indonesian army could quite easily have kept the peace and security situation under control if it had wanted to. The truth is that the army simply did not want to, as it was itself part of the conflict.
Finally, - and this is the important thing for the future - the Timor question is not over just because the Security Council has decided to send in peacekeeping forces. We must be aware - and I speak as someone who knows the area - that these forces are going to face opposition, and will probably encounter a much more serious conflict situation than the one encountered by forces in Kosovo.
This is why there must be strong political will to support the international community' s next moves to ensure that Indonesia does not impose any conditions on the intervention by these forces and that, however serious the conflict in the region may be, the peace and security of the Timorese should be guaranteed, as well as the humanitarian aid and the development that Timor so desperately needs. This factor of political will is decisive because unfortunately, we will be hearing about Timor for much longer than we would probably like to.
"Whether you live in Africa or central Europe or any other place, if somebody comes after innocent civilians and tries to kill them en masse because of their race, their ethnic background or their religion and it is within our power to stop it, we will stop it" .
The words were President Clinton' s and he was talking about Kosovo. But they must also apply to East Timor which has now become a moral test for the whole world community. We are talking about humanity and human rights, politics and international law, but also about economics and credibility. If we do not contribute to solving the tragedy in East Timor, the message to East Timor' s people and to others is this: democracy is synonymous with death. Democratic efforts supported by other countries in the world and by the United Nations are synonymous with massive, unchecked massacres. Countries' credibility is therefore at stake.
From an economic point of view, we in the Socialist Group demanded early on that the World Bank and the International Monetary Fund should stop supporting the regime in Djakarta. I am not talking about humanitarian support and support to democrats. Normally, political considerations are not taken into account in financial dealings. Even in the Emperor Vespasian' s time, when he introduced tax on toilets, it was said that money had no smell. But billions of dollars in support of the regime in Djakarta stinks and must be stopped. This has actually happened now. The lessons of the tragedy in East Timor are that politics and economics are interconnected and that compassion and credibility demand that countries intervene on humanitarian grounds.
Mr President, what is happening now was predicted well before the vote. The people of East Timor were encouraged by the UN to go out and use their democratic right to vote and they are being persecuted for doing so. The international community was warned well in advance. What has it been doing for the last 14 days? It has sat and twiddled its thumbs, waiting for an invitation from Indonesia, the country that has been illegally occupying East Timor for the last 25 years, whose Foreign Minister has stuck his fingers up at the UN General Assembly when the issue was raised.
One-third of the population has been massacred and here we are waiting for an invitation from Indonesia. President Clinton' s hypocrisy, which has already been highlighted today, is unacceptable. Tony Blair' s wonderful new government, with its ethical foreign policy, has continued sending its arms to Indonesia. These are the hypocrites, the so-called moral police forces of the world who put profit before people. It is completely unacceptable.
What we want to see now is a complete arms embargo on Indonesia and also an economic embargo. We want an international peacekeeping force. We want to see independence for the people of East Timor, which is their democratic right. We want an end to the tyranny that has been perpetrated on the people of East Timor for the last 25 years with the help of EU countries, America and all these hypocritical people who want to sell arms to tyrants in Indonesia and other countries around the world. It has to stop. The hypocrisy of the European Union' s arms industry has to end and this is the best example we have had so far of what the end result is.
Mr President, we do not yet know how the steps adopted by the Security Council are going to be applied, but we do already know that assistance will arrive too late to save a great number of lives. On the one hand, irreparable damage has already been done. The disaster was not unexpected. The Timorese resistance had given the alarm signal, demanding that the United Nations oversee the safety of the ballot on self-determination. The crime was that of failure to assist a people in danger. The East Timorese are paying a high price for earlier compromises.
The Indonesian army, the body chiefly responsible for the current massacres, was set up, trained and equipped by the major powers of the West in 1965 in order to massacre the Indonesian population itself, in order to eradicate a Communist Party whose influence was troublesome.
Today, there is unanimous outrage, but there is great hypocrisy. Who is going to be made to believe that the United States, but also France, which signed a military co-operation agreement with Djakarta, did not have the means to exert sufficient pressure to stay the arm of the killers? At the time of the bombing raids on Iraq or the former Yugoslavia, the great powers spoke of human rights. It would seem, from this case, that for some people, defending human rights takes second place to defending financial interests.
Mr President, we were right to call for this urgent debate. The Security Council of the United Nations yesterday adopted a decision which, I hope, will be up to the task and adequate for the seriousness of the situation. Three or four weeks have elapsed from the start of the massacres until this decision. This is, of course, far too long.
But I would like to highlight the fact, since there is much talk of hypocrisy in this Chamber, that in other cases, we have wasted not months, but years. Even this year, we had the case of Kosovo and many of the Members who spoke to request, to loudly demand, military intervention were those who had previously opposed any military intervention in Kosovo.
If a different international law must be created, with a real duty to intervene incorporated in it, not because Indonesia is right-wing or allied to Clinton, whereas Milosevic is supposedly left-wing, but a true right to intervene like the one we have just seen emerge, then we should draw our lessons from this in order to set the right of the individual before even the right of peoples, and to ensure that such massacres cannot be repeated in future.
Mr President, ladies and gentlemen, it is one thing to look back, and that is surely sensible, but it is another thing to look forward quickly. Let us not try and kid ourselves. Even if UN troops move in at the weekend, perhaps without the co-operation of the Indonesian army and the national authorities, we will not be able to bring about peace at the drop of a hat. For the marauding gangs, which are still roaming through East Timor and the army, which still has a presence there, cannot be kept in check by a six or eight thousand strong UN force.
The East Timorese who have fled, and who are now in West Timor, must be able to return home. They must be protected in West Timor where they are now staying. Therefore, we must give a clear signal to those parties who have responsibility in Indonesia. I am no longer sure whether the government still has responsibility and control. Perhaps this now rests with the army. We must say to all those parties who have responsibility: if Indonesia' s policy does not change, and quickly, then we, and I am addressing the Council and the Commission here, will have to seriously threaten them with all the economic means at our disposal and force those who have the power in Indonesia to co-operate. Otherwise, what we will see is that although our troops are stationed there, people will continue to be murdered and driven out.
Therefore, we have to send out a clear signal. Indonesia still has the opportunity to maintain good relations with us over the coming years. But if it does not change its policy, then it will no longer have partners in Europe for as long as those responsible for the current situation are still in power, whether they be in the army, the parliament or the government. Therefore, we are also appealing to the Council, along with the Member States, to send clear signals to those responsible in Indonesia in the next few days. They must co-operate, otherwise a UN peacekeeping force will be defenceless. We need strong action on the part of Europe, the Council, the Commission and Parliament.
Mr President, ladies and gentlemen, there is some unanimity in this Parliament in our attitudes - although not in the nuances - on the Timor question. As this is the case, I would just like to say a few words, as I was a member of the parliamentary delegation of observers who went to Timor.
I must tell you that we did our duty, and added to this Parliament' s good name because we visited, I believe, more of the area than any other delegation (we went 200 kilometres to the East), and checked more polling stations than anyone else. It was useful for us to be able to bring you this news which we expected to describe in quite different terms when we left Timor and which was of interest to the Timorese, who, at least at that time, felt supported and who still are being supported.
This referendum was an impressive sight, really quite impressive! An entire people - for nobody was to be seen in the streets - an entire people turned out to vote, expressing their national feeling, their bravery, their sense of democracy and their love of freedom. Anyone who prides himself or herself on being a defender of democracy would have found it inspiring to witness that scene.
The Timorese created a flower, a castle of hope which, in one outburst of violence, was brought down and destroyed in blood, violence and death. Once again, it is not politicians but the Timorese themselves, with their cries and their pain who have drawn attention to their just cause. I think that this time, Timor will not be forgotten again and I think that the ever growing support for the long-suffering and heroic people of Timor will remain strong until they are free and until Timor is a happy nation - one that is moving forwards.
Mr President, as an MEP for Galicia, I would like to express my solidarity with the people of Timor, my total condemnation of Indonesia' s genocidal repression and my concurrence with all those who recognise and defend the Timorese people' s right to self-determination as expressed today in favour of independence.
I request that the institutions of the European Union support the extremely urgent dispatch of a civilian mission and a UN security force, of a size which reflects the gravity of the situation, to ensure that Timor is established as an independent state, which will require a great deal of time. During this time, the UN must maintain its unequivocal support, and the European Union its vital political and economic assistance.
In accordance with its historical responsibilities in Timor, the UN and the European Union' s protection of Timor is imperative, not just in the face of the current aggression, but also in the face of any future threat by Indonesia.
Mr President, I began my military career as a British army officer in the mid 1960s, engaged on military operations against the Indonesian Army in Borneo in defence of the newly created State of Malaysia. It is perhaps appropriate that I should now begin my parliamentary duties with reference to Indonesia and another State that is in creation - East Timor.
It is over two weeks since the referendum took place in East Timor. The outcome of the referendum and the terrible consequences were very predictable. Yet the international community, with certain exceptions, seems to have been taken by surprise by the way in which this tragedy has unfolded. Quite clearly international pressure had to be put on Indonesia and many of us have called for the early suspension of World Bank and IMF financial assistance and the suspension of arms exports and military cooperation. We therefore welcome the albeit belated common position adopted by the General Affairs Council. If resolute action had been taken earlier, then maybe the Indonesian authorities would have responded differently.
The immediate need now is for the rapid deployment of a peacekeeping force and the delivery of humanitarian aid. I do not necessarily think it is appropriate for the Europeans to react militarily to crises in areas far from their borders. But the crisis in East Timor has highlighted the difficulties for Europeans in responding to yet another peacekeeping task. The fact is that there is little scope for this, even if it was desirable. Capabilities are limited. EU Member States do not spend enough on their armed forces and what they spend is often not spent well. Over the years the United Kingdom has developed a highly effective military capability and yet the United Kingdom armed forces are now desperately overstretched and most Member States of the European Union spend a smaller proportion of their GDP on defence than the United Kingdom.
The most useful European Union contribution in a situation such as East Timor is more likely to be civil rather than military. That is the right sort of focus for us in this situation. We heard from Mrs Halonen that the Commission has been asked to prepare a socio-economic programme for institution building in East Timor. This is most welcome but the programme will require early implementation once the security situation permits, coordination with contributions from other institutions and countries and very careful management to ensure effectiveness.
Finally, there is yet another aspect of this tragedy which we must not forget. Over the past few weeks the most horrific crimes have been committed against Timorese and others, and those responsible must be brought to justice.
Mr President, in view of the Dutch connection with Indonesia, I would like to start by saying that I am completely astonished by the way in which the world order has again shown such extraordinary naivety when it comes to the international rule of law and the conduct of the Security Council. Everyone knows that in Indonesia, the real power lies with a broad military leadership of complex composition, topped by what purport to be political parties. And everyone knows that the Indonesian military had no intention whatsoever of stopping the militias, indeed it has itself been actively involved in orchestrating the operations that have taken place in recent days. Notwithstanding all this, the world has allowed itself to discuss the situation in formally legal terms, in the expectation that Indonesia would do the right thing. Such naivety is almost tantamount to provocation and ought, in the fullness of time, to be a lesson to us in other situations. That is my first comment.
My second comment is as follows: it is my fervent wish that when this House discusses the question of Indonesia, it draws a clear distinction between the military regime of Indonesia, the referendum that has taken place and which reflects a longstanding and deep transformation process that has only just begun in an enormous empire, of which East Timor is only a very small part, and the enormous suffering endured by the Indonesian people.
Just as we must give unequivocal support to East Timor, and I support the sanctions and give my signature to and support the resolution, so we must also stand by the people of Indonesia as a whole. We must deliver humanitarian aid to them, but also other forms of aid too, for building up society for example. It would be a mistake of historic importance if we were to neglect the Indonesian people in so many other areas of the Indonesian archipelago. In my view, the best way to support East Timor is to support the Indonesian people as well. Both need democracy and an international system of law, and as a European Parliament we must render our services to both.
Mr President, this is a timely debate. As we speak, the UN Security Council has passed a resolution under Chapter 7 of the United Nations Charter to allow a peacekeeping force under Australian command into East Timor. It is two weeks too late. The UK, US, New Zealand, Canada, Philippines and Thailand have now committed manpower and material to the peacekeeping force. They are too late. China, Russia, South Korea and Malaysia have indicated their commitment to help. They too are too late. The international community has woken up at last. As usual it is, and always will be, giving too little too late.
Since the East Timor referendum, up to 10 000 people have been slaughtered for voting for independence. 300 000, including children, out of a total population of 800 000 have been displaced and made homeless, hiding without shelter, food and sanitation in the jungle. What surprises me is that the international community and the United Nations never manages to learn, to anticipate from the experiences of Somalia, Rwanda, Bosnia, Kosovo, and now East Timor. What is wrong with us? The international community, time and time again, is called upon to clean up the mess left by brutal tyrants, so-called ethnic cleansers and the genocide of dictators. Under the Montevideo Convention, we are compelled by international law to recognise these brutal regimes as sovereign independent states. Perhaps we should now reconsider this definition and encourage an international debate on whether democracy such as ours should give equal recognition, treatment and respectability to regimes throughout the world which refute democracy and the rule of law, human rights and good governance. Surely the time has come now to differentiate, to redefine, to tighten up the criteria as we do now in giving aid. If good governance is a fundamental prerequisite for development aid, why should good governance not also be a fundamental criterion for international recognition, bilateral relations and trade development? The IMF has recognised this recently in Indonesia and it is time that the European Union' s Member States also recognised it.
Mr President, we were told by Council this morning that East Timor deserves our full support. We were told that we supplied observers that were crucial to the success of the referendum when the East Timorese said a very loud and very large "yes" to independence. We were told by the Council that the Commission is preparing social and economic assistance for a newly independent East Timor, all of which of course we welcome. But we are also told by Mrs Halunen that she was surprised at the terror that took place after the referendum. I am surprised that she was surprised. I was in Jakarta in August, as a special representative of the UNDP working with the Indonesian Parliament, the DPRK, on new rules for that parliament. It was clear to me then and more importantly to everybody else in Jakarta that firstly there would be a resounding yes in a referendum and secondly that the army, or at least large sections of the army, would try to subvert that process by engaging in and encouraging terror. We have seen that happen, but why we are surprised I do not know.
I welcome the peacekeeping force. I welcome the humanitarian aid that is going to go in to help the 200,00 to 400,000 refugees. I welcome the fact that we were told that EUR 8 million would be available for that humanitarian aid. But it must be delivered quickly. I accept that in the interim it may be delivered by air. We are told it is going to be dropped in by helicopters from 1,500 metres. If you remember the aid we saw being airlifted in and dropped to some of the Kurdish refugees from the air, it was not very successful. If I recall correctly, some of the refugees were actually killed. As soon as possible that aid needs to be delivered on the ground. We need to make sure that it happens within days rather than weeks.
I accept the need for the ban on arms. We need to stop arms sales to Indonesia and I welcome the four-month ban. It may be that it needs to be continued but at the same time we also need to be helping the Indonesians by providing them with assistance to ensure that very fragile democracy elected in the last general election is able to establish itself. Unless we do that in November or December we will be having a similar debate about Indonesia, telling each other how we knew it was all going to end in tears.
Mr President, the referendum in East Timor, which was supervised by the United Nations, has turned into a drama. After more than twenty years of violence and repression, the people there were able at last to choose their own future; yet, the choice they made in freedom, to go down the road of independence, was punished with a brutality of which history has scarce seen the like. Murdering, setting fire to things and deporting people as they went, the pro-Indonesian militias left the country in a state of chaos, plundered and burnt to the ground. The images have been there for all to see.
The Indonesian army failed to take action to protect the population. The UN, the NGOs, the observers were all powerless to do anything. There have been instances of death and wounding in these quarters too. I count myself as one of those that know Indonesia well. I hesitate a little to address Indonesia in harsh terms, representing as I do, a country that held sway as a colonial power there for 300 years. But these events transform any hesitation on my part into outright criticism and severe reprimands directed at the Indonesian government and the Indonesian army.
What happened in East Timor is serious and requires us to impose sanctions and take international action with all haste. Sanctions have now been approved, also by the EU, and I welcome this with open arms. I regret that France and the Netherlands tried again in Council to prevent the weapons embargo from going ahead, and admire the Finnish Presidency for pushing it through nonetheless.
The second step that must now be taken is to send an international peacekeeping force, preferably from within the region, so that the people can be protected and the independence of East Timor can be implemented
The third step is to set up a tribunal for the purpose of punishing those who have committed such cruel acts, so that law is upheld and justice is done.
The fourth thing that needs to happen is the delivery of aid to the region. Once independence has been implemented, which is undoubtedly going to happen now, East Timor will need an enormous amount of help. And we must be generous in providing this help too.
On a final note, the violence meted out by the militias in Indonesia has not been confined to Timor alone. They murder and plunder in the Moluccas, in Aceh and in Irian Jaya too. Hundreds of people, especially Christians, have already died in the Moluccas in particular. Last week, Dutch citizens of Moluccan extraction demonstrated in Brussels in a dignified manner. We believe that attention should also be given to what is happening there. If the murder does not stop in those other regions too, and if the Indonesian government doesn' t offer protection, then, in our view, the United Nations should also take action in those other regions of Indonesia.
Mr President, human rights and democracy are at stake in Indonesia. Let us deal with the situation as an international community.
Mr President, I would like to read out a few lines: "in 1975 Indonesia took control of Timor, beginning the oppression which led to the death of a third of the population through hunger, epidemics, war and a reign of terror." This is not a piece of journalism or a summary, but the statement that was made when Ximenes Belo and José Ramos Horta were awarded the Nobel Peace Prize on 11 November 1996.
The holocaust which led to the death of 250,000 people in East Timor is already history, with the last ten thousand killed over recent weeks. Regarding this holocaust, I do not think that our institution or any European citizen can afford to feel astonished: we do not have the right to, we have definitively lost our innocence. For a long time, the international community has allowed the so-called development dictatorships to survive, from Indonesia to the Chile of the Chicago Boys, to China and Korea, those countries where, for the sake of macro-economics, we have tolerated market interests prevailing over the interests of human rights. We have tolerated intolerance and violence.
I hope that our guilt will not now be added to the international community' s guilt. I am happy that the Council has decided on a common position, a symbolic four-month embargo on arms, ammunition and military equipment. I hope that this embargo will be extended to supplies now being prepared so that we can avoid feeling even more remorse in the future. I want to point out that at this time, my indignation has nothing to do with the language that the inhabitants of East Timor speak. My problem is that for twenty-five years, the population of East Timor has not had a voice.
Mr President, who can forget the tragic images of Burundi, Rwanda, Sierra Leone, Bosnia-Herzegovina and more recently, Kosovo that are still fresh in our minds. We have now added to that list the ongoing humanitarian plight of thousands of displaced East Timorese as a result of the well-planned and systematic policy of killings, destruction of property, and intimidation carried out by the militia and elements of the Indonesian security forces.
In most of these situations it must be said that timely action by the international community based upon assessments and early warnings of situations could undoubtedly have saved many lives and greatly reduced human suffering and misery. I do not believe that anyone in this Chamber would deny that recent events in East Timor were totally predictable and therefore to some extent preventable. The international community, in particular the United Nations, has to ask itself some searching and probing questions. I also believe that we in the European Union must put our house in order.
Today, we have just approved the new Commission and in the light of recent events in East Timor, Kosovo and elsewhere I would like to address my remarks to the new Commissioner responsible for the common foreign and security policy. I would like to ask would he assure this Parliament that the establishment of a policy planning and early warning unit as envisaged under the Amsterdam Treaty will be given top priority? In addition, will he guarantee that this unit will provide the appropriate parliamentary committees with all the relevant information including analyses, recommendations and strategies on any potential crisis which should be monitored by this Parliament.
The provision of such information would greatly enhance Parliament' s contribution to the development of a more effective and cohesive EU foreign policy, which is long overdue. We must ensure that the EU responds urgently and effectively to potential crisis situations and thereby helps prevent the recurrence of the sort of tragedies that we have recently experienced in East Timor.
) Mr President, I would like to add my voice to the condemnation and the words which have already been expressed by my colleagues, but I would like to state here that death did not suddenly strike in East Timor after the referendum. Before the referendum, more than two hundred thousand Timorese were killed, whilst the international community did nothing, taking the view that the people of East Timor were expendable. We feel that no nation is expendable, and this is why we are speaking out now. Speaking out in order to save lives and to ensure that the free will of the people of East Timor is respected. This is why we feel that the European Union - and we are appealing directly to the Council and the Commission - must take the decision to move forward with an initiative which will ensure that this process towards independence for the people of East Timor is respected.
The most urgent matter though, is to save lives, because in East Timor, it is not just bullets that kill; hunger also kills. It is therefore necessary that we arrange for emergency humanitarian aid and an international peacekeeping force. We must also cease negotiations with Indonesia. We must do this so that the international community understands once and for all that Indonesia is not part of the solution in East Timor. Indonesia is part of the problem in East Timor. The Council and the Commission must extend the suspension of support in terms of economic and military co-operation because the human rights argument makes no impression on Indonesia, Mr President. The arguments that really affect them are those of economic sanctions and military concerns.
Mr President, I will refrain from adding to what many Members have said very effectively on the subject of East Timor. Instead, I would like to ask a question about it - 'build peace without opportunism' - what does that mean? In short, after 24 years of this tragedy, and after 24 years of the international community avoiding imposing economic sanctions, what does 'make every effort' now mean?
On this, I add my voice to the request already made in this House and by the Senate of the Republic of my country, asking for European governments and the UN to recognise, as soon as possible, the sovereign state of East Timor, and the fact that it is no longer an issue dealt with exclusively in this House does credit to my Portuguese colleagues and colleagues from certain other countries.
I would like to add another consideration to this. In addition to the debt we have owed to East Timor for 24 years, there is the fact that, while there have been demonstrations about East Timor, we are not taking into account the political hypothesis that we must in any case once again beg the United States for the favour of possible military intervention. This forces us to re-examine the subject of common defence.
One final point. It is still possible for us to do what is right for East Timor, to do it immediately and with determination. The credibility of this institution depends not only on endorsing the Commissioners of the Commission, but also largely on the question of East Timor.
Mr President, a feature of the current situation is the anger and the frustration of the men and women of all our Member States. They are angry and frustrated at the sclerosis that exists in the decision-making processes of the European Union and indeed the United Nations. It is time we got our act together and resolved these decision-making problems.
The President-in-Office here this morning declared that the Council was surprised at the events of the last two weeks. I cannot understand how the Council or anybody else could be surprised. Has no one in the Council been reading the paper for the last 25 years? Do they not know that we have armed the perpetrators of this genocide for the last 25 years? The people of East Timor believed us when we told them we would protect them if they voted and they came out in their thousands and thousands to vote for independence. We failed to protect them.
How many more times do we say "never again" before we actually take a decision to ensure that when we make a promise like that we will keep that promise and plan to keep that promise? It is not good enough for us to wring our hands and declare we are sorry. We have to make sure it never happens again.
Mr President, you will note by the number of Irish people wishing to speak in the debate today that this is an issue very close to our hearts. For many years Mr Tom Hyland, an Irishman who has made this the cause of his life, has led international demands for action on East Timor. In Ireland we care very deeply about East Timor and we have been extremely active; as the President-in-Office noted this morning, our Foreign Minister, Mr David Andrews, was the special EU Overseer of the recent elections in East Timor.
But in the context of the current disaster there, Indonesia has become a symbol of the lengths to which a brutal, weak and unscrupulous regime will go to further its power and control over those it perceives as challenging its authority. Unfortunately this government has had many friends in this Parliament over the years and many EU governments have put the profits of their arms industries above those of the basic human rights of the unfortunate people of East Timor. Events of the past month have graphically illustrated what many have sought to highlight over the years about the reality of life in East Timor. The President-in-Office spoke very passionately this morning about her concerns but, as Mr De Rossa has rightly pointed out, these concerns were no surprise to a great many of us. Perhaps it is because East Timor is very far away and a very small country, that the crucial issues at stake in this dreadful catastrophe engulfing the country at the moment have been of little concern either to ourselves within the EU or, of course, to the United States. What we have seen is a brutal regime taking a terrible revenge on a small country that dared to say it wanted to be independent and we must support it.
Mr President, as a little boy growing up in Portugal I collected Portuguese stamps and particularly remember the colourful and attractive ones from East Timor. The província esquecida, or forgotten province of Portugal, as it was then known, conjured up a picture of a beautiful, remote Pacific island, an exotic mix of East and West producing a unique Catholic cultural heritage. Sadly, I have never been there but I feel passionately for the Timorese people suffering since Indonesia' s annexation in 1975 with almost one third being killed - an even greater proportion of deaths than in the former Yugoslavia.
The UN recognises the right of the Timorese people to self-determination and Portugal' s sovereignty in its territory. In the West we did not seek a UN resolution to bomb the former Yugoslavia over Kosovo which still remains part of Yugoslavia, and yet we have felt willing, for whatever reason, to avoid any military intervention on behalf of the Timorese in the past.
I have always believed that foreign military intervention should only take place in the national interests of the nation-states concerned, yet the serious deterioration and spiralling violence in the region demand action and meet the test of the new ethical foreign policy of which Portugal is a full Member State. As a Briton, I am happy to support Portugal in its attempts to secure a just outcome, not only because Portugal is Britain' s oldest ally, but also because Portugal should be given the opportunity to grant independence to all its colonies, including its last colony now, other than Macao, namely East Timor. We in Britain had that opportunity. We granted self-determination to all our colonies where it was legally possible to do so.
Human rights, if they are to be considered a casus belli as over Kosovo, must be universally and consistently applied. Therefore I fully support and welcome the UN Security Council resolution for the establishment of an international peacemaking force involving willing and principally neighbouring countries such as Australia and New Zealand. This will enable the 78% of East Timorese who voted on 30 August to establish their own independent sovereign state and to look forward to a peaceful and prosperous future within their own homeland.
Lastly, but not least, I salute the courage of the East Timorese people.
Mr President, like other speakers in this debate I wish to draw the attention of this House to the appalling double standards and hypocrisy displayed throughout the tragic crisis now unfolding in East Timor by the British Foreign Secretary, Robin Cook. When Mr Cook was appointed Foreign Secretary he launched an ethical foreign policy containing amongst other things a commitment to a stringent code of conduct on arms export controls. Nevertheless he has allowed Hawk ground attack aircraft to be exported to the Indonesian military in breach of his own ethical foreign policy and arms export guidelines. Because the contract had been signed by the previous Conservative Government, Mr Cook claimed it could not be broken. He even gave repeated assurances that contractual clauses ensured that jets would not be used for aggressive purposes against the people of East Timor. Now, in the face of spiralling atrocities in that country and hard evidence that the aircraft in question have been used in attacks on the East Timorese, Mr Cook has performed an amazing U-turn: last Saturday he finally cancelled the contract and introduced a temporary arms ban. We will never know how many East Timorese died as a result of his refusal to cancel this contract at an earlier stage.
This House has a right to an explanation from Mr Cook of how something which the UK Government insisted could not happen suddenly became possible. We should also ask Mr Cook why British taxpayers' money was used to fund this scandalous episode and indeed, why the UK Ministry of Defence specifically intervened to ensure an invitation was extended to the Indonesian military to attend a major arms fair in Britain next week.
Again, only after international pressure has Mr Cook been forced to withdraw this invitation. We should insist that Mr Cook is brought before this House to provide us with an explanation on his extraordinary collaboration with the oppressive Indonesian regime.
Mr President, the only issue left to address at this stage, given the broad range of contributions from all sides of this House, is why we are surprised about what has happened in Indonesia, why we are surprised at the impotent response of the European Union to the tragic genocide of the last two weeks in East Timor. If we were unable to intervene and intervene promptly and properly in Kosovo, on our own doorstep, without weeks and months of prevarication and legal consultation to see what we could or could not do, how could we really expect the EU to respond as we would wish and the citizens of Europe would wish to the tragedy in East Timor?
What is it about the institutions of Europe - about the European Parliament, about the European Union collectively - that makes us unable to respond to the crises in the world as our people, our voters, our citizens would want us to do? We need urgently to examine why our response is always - as I said yesterday and others said today - too little, too late. We are a multi-billion pound, multi-billion dollar talking-shop, as far as the citizens of Europe and the world are concerned. We are never there when it counts. We always respond several months too late, we spend hours debating crises in this House and in other institutions, but we are not there, when it counts, as quickly as we should be. Why? Maybe the answer will come from the next two speakers.
Why is it always too little, too late? Why was it a surprise that there was genocide since the referendum two weeks ago? Why was the UN Council taken by surprise? We had guaranteed these people that if they exercised their democratic rights and voted we would protect them and see it out to the end. We failed, and failed miserably. The international community should hang its head and the European Union along with it.
What is wrong? What needs to be done to enable us to respond as we should? That is the only question that needs to be answered because we are too late now. Others have taken up our cudgels. Let us not be caught in this position again.
Pursuant to Rule 37 of the Rules of Procedure, I have received six motions for resolution to close the present debate.
Mr President, I would just like to let you know that today a consultative meeting was held, and that these motions for resolution will be replaced by a single motion for a joint resolution.
Thank you very much, Mr Seguro.
The Presidency has received a request for permission to make a statement from the Commission and the Council. Commissioner Liikanen will therefore speak on behalf of the Commission.
Mr President, Mr Cushnahan asked the Commissioner responsible for foreign policy a question. Unfortunately, that Member of the Commission is not here; he will assume office tomorrow. I can inform you that the new Commission meets for the first time on Saturday this week. The situation in East Timor, and three issues in particular, are on the agenda.
Mr President, I was asked a question which was addressed to Mr Patten, who is responsible for foreign and security policy. He is not here today. He will assume office tomorrow. The Commission will have its first meeting on Saturday. In that first meeting the situation in East Timor will be on the agenda. There will be three basic issues: how to re-establish peace; what the urgent humanitarian needs are and how they can be met in the area; how to prepare a multi-annual programme to build institutions in East Timor.
As far as the ECHO' s activities so far and at the moment are concerned, Mrs Halonen, the Foreign Minister of Finland and President of the Council would like to say that the ECHO humanitarian aid office has been present in East Timor since 15 July. There have been six partners in East Timor. They were fully in action until 9 September when they had to be evacuated for security reasons to Australia. All these people are returning to East Timor as soon as the security situation improves. We hope that the recent UN Security Council resolution allows the situation to develop so that all the humanitarian aid activities can be restarted soon in East Timor.
Thank you very much, Commissioner.
Mr Sasi will speak on behalf of the Council.
Mr President, ladies and gentlemen, first I would like to thank all those who have contributed to the debate for their opinions and also for the questions they have asked. I am convinced that, with all of us working together, Parliament, the Council and the Commission, we can participate, with maximum effectiveness, in a solution to the crisis in East Timor and the arrangements that will need to be made afterwards. The resolutions approved on Monday by the Council are an indication that we feel a special sense of responsibility towards finding a solution to the issue of East Timor that will benefit its people.
One key principle of international law is the right to self-determination of nations. This issue is about establishing that right. Another principle is insistence on compliance with agreements. That we are demanding unconditionally from Indonesia. Indonesia must respect and comply with essential commitments to human rights, and, above all, the UN agreement made in New York on 5 May on the question of East Timor. This being the case, the Union will continue its forceful action in the United Nations, the Security Council and in Djakarta. An international presence is the only immediate way of improving security and safeguarding it besides, so allowing sufficient humanitarian aid to be delivered to the region.
A decision was taken this morning by the Security Council to send an international peacekeeping force and an advanced guard to East Timor immediately. The meeting at which the decision was approved was a long one: it began yesterday at 18.00. local time and ended today at 02.00. We can feel satisfied that the mandate that has been given is a so-called strong mandate. We expect the first troops to arrive in the region before the weekend. The Australians have announced that they are on twenty-four hour alert. We consider it important and positive that no preconditions were imposed in the decision to become involved. The primary criterion - the best and fastest way of restoring security - is an important one. In the long-term, we must allow other Asian countries, and especially those in ASEAN, to participate fully. In addition, the Member States of the Union have been asked to participate, and we know that many countries are now doing so. We also know that France, Great Britain and Portugal have announced their readiness to send troops.
The new problem that appears to be emerging now is the situation of the East Timorese in West Timor. The region is a part of Indonesia, and we trust that Indonesia will guarantee the safety of all those in the region, and I also hope it will. At the same time, we have to unconditionally ensure that the international humanitarian organisations and, above all the UNHCR, have safe access to the area. To show that the international community is in earnest in this matter, we are recommending a visit to West Timor in the next view days by the UN High Commissioner for Refugees, Mrs Ogata.
Humanitarian action is urgently needed and its main priorities are the protection of refugees in West Timor, access to the area by the UNHCR, and the commencement of airdrops of food and other supplies to take place as soon as possible. Regarding the airdrops, we can state that apparently they can start on Thursday through action on the part of the World Food Aid Programme and UNICEF. For this we must ensure there are sufficient supplies, and we will use Union relief funds to purchase these supplies. I believe humanitarian action will be in capable hands with the UNHCR, the UNDP and the ICRC. The Union and its Member States will also have a considerable part to play in the operation in the future. Furthermore, ECHO has all the while been involved in assessing the size of the aid package needed and co-ordinating Union aid so that it gets to where it is needed most right now.
The question of sanctions has been raised here, and I would now like to say that the ban on the export of weapons approved in the Council on Monday will come into force immediately. This decision will mean we will stop the export of arms to Indonesia by any Member State, and the ban will be in force for the next four months, after which it will be up for review. The legal aspects of the decision are to be finalised by the relevant bodies, and I shall not go into further detail as far as that is concerned.
Much emphasis has been put in our discussions here on the fact that human rights are being violated. We strongly condemn a state of affairs in which these violations have been carried out on such a large scale and so flagrantly. It has been said here that no one could have failed to predict that things would turn out as they have. It is absolutely true that we knew beforehand that there would be problems in the region after the referendum. However, I believe that the extent and intensity of the terror carried out came as a surprise to all the observers. The Union and the whole international community had had an assurance from the Indonesian government that they would be capable of keeping order and maintaining security in the region. They had also legally committed to this in the New York Agreement.
As Mrs Halonen said, it is probable that people in the region are also guilty of crimes that violate international human rights. For this reason, the Council has decided to give its support to the organisation of a special convention of the Commission on Human Rights and the appointment of an investigatory delegation to be sent to the region. It is also very important that we discover who is responsible for criminal acts in this crisis.
I would like to draw attention to the absence of the Commissioner for External Affairs who has already been appointed.
If Timor is an urgent matter, his appearance was to be expected.
Thank you very much, Mr Portas.
The debate is closed.
The vote will take place tomorrow at 12.00 p.m.
Question Time (Council)
The next item is questions to the Council (B5-0029/99).
I was looking over this balustrade to see whether the Council was present. I wanted to assure myself that we were in the presence of the Council, which I greet as President of the Parliament.
This is the first sitting of this parliamentary legislature in which we will have Question Time, in this case to the Council. I would like to remind you that, after the Council has replied to the written question, the Member who has asked the question, and two other Members, have the right to ask supplementary questions.
Mr President, the procedures used in Member States to effect deportation do not fall within the scope of Community legislation. Neither has the Community drafted any provisions for the temporary protection of nationals of third countries. The Member States themselves have authority in procedure relating to deportation. In carrying out their tasks, the authorities in Member States must act in compliance with their own national legislation and be subject to legal and political monitoring by national bodies, and also act in compliance too with the relevant international provisions relating to the safeguarding of human rights.
The death of a child is always a shocking event. Being a father too, I am touched by the case. However, the Council, unfortunately, has no knowledge of this case, so it cannot take a position on the matters raised by the Honourable Member in her question.
I regret the so-called reply which has been given to me because are we to conclude from the words of Mr Sasi that the Spanish authorities were acting correctly on 8 July when they expelled those 100 Romanian Gypsy families? No, we do not conclude that. They did not act in the defence of public order, they did not defend human rights and they did not safeguard national security. They did not act according to principles of justice and fairness, nor did they act with respect for human rights. No, the Spanish authorities only gave one response: the violent response towards refugees, the unacceptable response, democratically unacceptable. The Spanish authorities acted against that European spirit which is the driving force behind the European Charter of Fundamental Rights which affects all of us, Members of the Council. They acted in a way which shames and embarrasses us as Europeans and democrats.
Facts such as these once again illustrate the urgency with which we require a common policy in this area; an equitable and basically civil common policy for the control and acceptance of immigrants. For this reason, we eagerly await the Tampere Summit. We require an initiative and a commitment which affects all of us, even the most reluctant of governments, which is, unfortunately, the case with the Spanish government in this field.
I will go further. We hope that any abuse and any violation of human rights will be punished, and that we do not fail to respond when the responsibility falls to us, which is currently the case. Furthermore, if the perpetrator of the violation, Members of the Council, is a democratic government, ladies and gentlemen, there is no third way or means of escape in the defence of human rights, not even by giving a reply in this Parliament. We are either in favour of human rights or, quite simply, we are against them.
Mr President, I do wish to state that we strongly condemn situations in which people die as a result of certain action. On the basis of the question, however, it would seem that this is more a case of a traffic accident, rather than a problem of action on the part of the Spanish police. This is a matter more suited to the Spanish Parliament' s Question Time, although we must remember that each institution has its own powers and this case comes under the exclusive jurisdiction of the Spanish authorities.
I am ashamed to hear what I have heard from the mouth of the President of the Spanish Socialist delegation. I must remind her that one Socialist Minister has been found guilty of kidnap and the Socialist Government of her leader, Felipe González, was found guilty by the Court of Human Rights for the expulsion of 103 immigrants on the border of Melilla. But, furthermore, I believe that the Council has responded correctly and it would be a good thing if the Socialist Member, who is also spokesperson for her delegation, would do her duty and study this thing called European construction in a little more depth and not make fools of her parliamentary group with questions concerning issues which are not within Community competence and which need to be resolved on a national level.
If her strategy consists of discrediting the Spanish Government with falsities and furthermore displaying a deceitful, irrational and irresponsible sectarianism, she is showing a clear incapacity to understand her mission in this Parliament - which is not to exploit the tragic death of a child - then it is truly worrying that her job has started in this way.
Mr President-in-Office of the Council, I would like to ask you what policy of economic and social solidarity the Council intends to propose in the case of the numerous families that move from one country to another for purely economic reasons.
Mr President, the question is a very far-reaching one: what can be done in this respect? Certainly it is clear that if it is a question of a country, for example, that has applied for membership of the European Union, the negotiations for membership may cover discussions on how people' s living conditions may be improved. In addition, it is certainly appropriate that, in the case of the Phare programme, for example, ways are found of funding projects which may result in improved living conditions, and in this way reducing pressures on migration within the Union.
Mr President-in-Office of the Council, I would like you to go into a little more depth, given that we are not at all satisfied with the reply that you have given, even taking into account the limitations of the Council in this area.
But we cannot forget that not only in my country but also in the rest of the European Union, in the years to come, we will continue to experience migratory pressure from nomadic groups, which is the case in Spain with the group of Romanian and Gypsy origin.
And faced with this pressure, which we all know will continue to increase on our borders and within our countries, we believe that it is essential that we develop a general plan to attend to these populations. A general plan in which the competences and responsibilities of the European Union are defined, as well as those of each Member State. It is absolutely necessary to co-ordinate actions to the benefit of these groups so that at all times, in all circumstances, the human rights and dignity of people are respected. But the required co-ordination can never allow any Member State of the European Union to shirk its responsibilities: neither the State nor any of the administrations into which that State is divided, which has happened in the case that has been mentioned in my country.
We therefore demand a response from the Council to this problem which we will face with regard to the nomadic migratory population in the whole of the European Union, a co-ordinated response of the Member States, which at the same time involves everybody taking their own responsibility.
Mr President, first I would like to say that the Union aspires to a more uniform immigration and asylum policy and this is the subject intended for discussion at the Tampere Summit in October. I shall not go into greater detail, as Mrs Halonen has already given an account of the meeting to Parliament in its sitting today. I would like, however, to stress that it is important that the demarcations regarding authority that exist between institutions and bodies in Europe are relatively clear so that each one knows its business and where its ultimate responsibilities lie.
Mr Carnero has the floor for a very brief procedural motion. I hope that it is a procedural motion.
Mr President, since you know me, you will have no doubt that this is going to be a procedural motion. Because I am attending this debate not as a Member who simply asks questions, but as a Member who is interested in the fundamental issues in the affairs dealt with by the Council, and I witness with amazement the contents of some interventions of other colleagues, in particular Mr Hernández Mollar.
It seems to me that he, as well as the spokesman of his delegation, Mr Galeote, has highjacked questions to the Council to discredit, in a personal and unacceptable way, a colleague who has expressed completely respectable political opinions.
I believe that this is a very pertinent procedural motion.
The President, without calling you impertinent, considers that the motion is not pertinent and asks that others do not use the floor in this way.
Mr Korakas has the floor for a procedural motion. He will lose the floor immediately if it is not a procedural motion.
Mr President, today I received a letter from the services department informing me that the question which I submitted to the Council will be answered alongside another question submitted by another colleague. However, the issues in question are completely different, because our question does not cover the general issue of nuclear power plants. Our question concerns a specific nuclear power plant which the Turkish Government wishes to establish in an earthquake-prone area and we are correlating this issue directly with that of the terrible earthquake which took place in Turkey. Should, in your opinion, two completely different issues be discussed together? The nuclear power plant which will be established in Morocco concerns the desalination of water. I do not know if Morocco' s problem can be likened to the one we are raising in our question as regards the station which is to be established in Turkey; that is, the problem of seismicity, particularly in view of the terrible earthquake in Turkey a few days ago.
Mr Korakas, when we reach the questions which we have decided to respond to jointly, I will give you an explanation, but we must follow an agenda, we must follow this agenda so that the sitting may be satisfactorily completed and I am not prepared to allow any more points of order or procedural motions which disrupt the normal functioning of the question time.
Question No 2 by (H-0407/99/rev. 1):
Subject: Common EU defence policy During the European election campaign this year, the Swedish Prime Minister, Göran Persson, said that there was no possibility of a common EU defence becoming a reality as Sweden would use its veto as soon as the question came up for discussion. Pierre Schori, then Minister for Co-operation, claimed that there was a crucial difference between what the EU meant by effective crisis management and a common defence. According to Schori, the EU does not intend to develop a common defence but simply wishes to enhance its capabilities for effective crisis management. With regard to these statements, will the Council say whether the Treaties stipulate that the EU should develop a common defence? How does the Council interpret the decision of the Cologne Summit to integrate the WEU into the European Union? Is there a place for neutral Member States within the future common foreign and security policy?
Mr President, as the Honourable Member knows, Article 17 of the Treaty on European Union states that "The common foreign and security policy shall include all questions relating to the security of the Union, including the progressive framing of a common defence policy...which might lead to a common defence, should the European Council so decide." Therefore, a common defence is stated as a future possibility in the Treaty on European Union in compliance with the conditions set forth in the Article. The Article also states that Union policy will not prejudice the specific character of the security and defence policies of certain Member States.
The European Council at Cologne discussed Europe' s capacity for attending to the so-called Petersberg Tasks, which are in accordance with Article 17 of the Treaty on European Union, and which are humanitarian and rescue actions, peacekeeping and action by combat forces to restore peace in crisis situations, including when there is a credible military capacity. Heads of State and Government undertook to develop an effective European military capability founded on existing national, as well as bilateral and multilateral capabilities, and to strengthen the European capacity in this connection. The General Affairs Council has been given the task of drafting pre-conditions and measures required to achieve this goal. In this connection, we have to determine detailed provisions for incorporating in the Union such action on the part of the WEU that the EU needs to be able to see to its new responsibilities in respect of the Petersberg Tasks. Thus, the WEU is not integrated into the Union as such. The aim is to take the necessary decisions by the end of the year 2000.
As is pointed out very forcibly in the statement approved at the Cologne Summit, this strengthened capacity for effective crisis management does not change the independent solutions that Member States have regarding defence. The special nature of militarily non-aligned states is preserved. In compliance with the conclusions made at Cologne, the task we have in common is to strengthen the Union' s capacity for effective crisis management, not an arrangement for regional defence. As the European Council at Cologne confirmed, the common foreign and security policy, according to the stipulations of the TEU, includes the issue of crisis management. Under the Treaty, all Member States have the same rights and obligations. Furthermore, the third subparagraph of Article 17 (3) provides for the participation, fully and on an equal footing, of all Member States in planning and decision-taking in the WEU.
The conclusions of the European Council at Cologne stress that the creation of a successful European security and defence policy will require, inter alia, that all Member States of the Union, including non-aligned Members, may participate fully and on an equal footing in EU operations. Let it be said that decisions taken in respect of crisis management action, especially decisions having military and defensive effects, will be taken in compliance with Article 23 of the TEU. Member States will maintain the right, in all circumstances, to decide if and when they will use their national armed forces.
Thank you for your answer. It was quite comprehensive, but I think you would have to be able to interpret oracles to understand what the representative of the Council really said. Is there to be a common defence policy or not? If the answer is to be interpreted as saying that there is in fact not going to be a common defence policy, then that is sensational news. It would then be extremely interesting to hear the reactions from Paris, Berlin and Madrid and many other places where the Cologne resolutions have in fact been interpreted as a further step in the direction of a common defence policy.
Or shall I interpret the answer as saying that there will in actual fact be a common defence policy? Is it really so impossible to answer the question? I do not know how many times I have taken up this question since I first came into this Parliament a few years ago and how many times I' ve tried to obtain clarification and clear interpretations from the Council about what is really going on. Because opinions within the European Union are so diverse and because interpretations of the Cologne resolutions are so totally at odds with each other in different parts of the EU, is it just not on, then, to say quite straightforwardly either "yes, we are on the way towards a common defence policy" or "no, there' s not going to be a common defence policy" ? Can we not get a clear answer to this extremely important question?
I can see that the matter is clear in so far as, if you ask something about the future, then nothing completely certain about what is going to happen can be said to you in reply. Obviously you can state that it is a possibility which may become real for us when the EU is developed further, but in that case different decisions have to be made before anything can happen. Where the present position is concerned, it can be stated quite clearly that there are more so-called peacekeeping exercises the European Union could become involved in. These should progressively be engaged in first. As this process goes forward, we do not know exactly what will happen. At this stage, I should still not, however, be able to say that we can begin to talk about a common defence policy.
Our colleague, Mr Gahrton, refers in his question to my statements in the Swedish EU election campaign. These have proved to be correct and have also been confirmed not only by the Council here but also by Chris Patten in the Committee hearings. He said that a common EU army would be unnecessary, extremely expensive and directly damaging to relations with the USA. Let me add that we who definitely do not want to see a common EU army and who are not members of NATO would nonetheless, in common with an overwhelming proportion of Sweden' s population, its government and the party I represent, like to see the EU taking more responsibility when it comes to Europe' s peace and security. We also recognise the Cologne resolution which says, amongst other things, that the EU must become better at organising military and civil crisis management.
My question to the Council is this: do you share my view that the way to lasting security is mainly through civil, cross-border co-operation and not through military rearmament, that is to say that we ought to follow the Monnet line and not the Maginot line?
I think the questioner is quite right. If we have to use military troops, then we have gone wrong somewhere. The whole fundamental idea behind the EU is that attempts are made to bind the people of Europe to one another in a way which guarantees peace and security throughout Europe. If we talk about the enlargement process, what we are basically saying is that we must try to bind other countries too to a peaceful Europe and in a way that guarantees that problems don' t arise in this area. I am of precisely the same view, namely that we ought, in the first place, to direct our efforts towards such measures so as to ensure that crisis situations do not arise in Europe or in our immediate neighbourhood.
Mr President, I have a question concerning how events will run in practice. What would happen today if a neutral Member State was attacked militarily by a non-EU State? What would you do and which course of action would you recommend? We have just recently had a military crisis between the borders of two EU countries, namely between Greece and Austria. What plan would you have if a military attack were to take place today against an EU country, even if it were a neutral EU country? How would you proceed as President-in-Office of the Council?
It has to be said that it is difficult to predict what would happen in a situation like that. There are no legal requirements to the effect that Member States need to take measures if anything like that should happen. However, we clearly inhabit a Union characterised by solidarity. If any Member State were to be attacked by a non-EU country, we should obviously have to show solidarity in some way. Precisely with what means, it is very difficult indeed to predict. Clearly, situations such as the ones you describe and which we hope will never arise can end up having to be dealt with in different ways. I hope, however, that we shall never find ourselves in a situation such as is described in the question.
Question No 3 by (H-0408/99):
Subject: UN Convention on combating organised crime On the basis of Article K.1 of the TEU, the Member States have committed themselves to preventing and combating all forms of international crime and regard the fight against organised crime as a matter of common European interest. The action plan for organised crime sets out the joint strategy which the Member States have chosen as a means of combating such crime.
In October 1998, the Council called on the Presidency to submit, pursuant to Article K.3 of the TEU, proposals for joint positions concerning the draft UN Convention and protocols thereto, as it wishes to contribute to their negotiation and prevent inconsistencies between the future Convention and EU instruments.
What action has the Council taken to advance and influence the future UN Convention and to ensure consistency between it and EU instruments in this area?
Mr President, the Council is aware that it is desirable and necessary to draft and propose joint positions concerning the draft UN Convention and protocols thereto. It also wants to participate actively in talks on them and ensure there is consistency between the future Convention and the EU instruments in this area For this, the EU countries holding the Presidency, after a call to do so expressed in the Council in October 1998, reconciled the positions of the Member States and put them to a multi-sector working party and the K.4 Committee, which is now a committee within the meaning of Article 36, at meetings in Brussels and also during talks held at Vienna. The Member States of the Union took an active part in the talks.
During the German presidential term, the Council confirmed the common position on the proposed Convention based on Article K.3 of the Treaty on European Union on 29 March 1999. In the future, we shall have other joint positions confirmed, depending on the progress made at the talks in Vienna. Member States agree that it is desirable to avoid inconsistencies between the proposed Convention and the instruments drafted in the European Union, which include, for example, joint action, as agreed on 3 December 1998, on money laundering, recognition of the means of committing an offence and benefits associated with it, tracking down criminals, freezing assets, seizure of goods and successful conviction, and joint action, as agreed on 21 December 1998, on involvement in organised criminal activity. Member States continue to reconcile their positions in talks on the proposed Convention as far as possible, and on the initiative on the part of the country holding the Presidency, and are endeavouring to reach consensus on all issues that significantly affect the interests of the Union. The Commission is fully involved in this work. The Member States of the European Union agree that it is desirable to participate in negotiations on the proposed Convention as energetically as possible, and they intend to continue to be intensely active in discussions and negotiations on this issue.
Thank you. That is a good answer. It should, however, be possible to develop it further. When it comes to combating organised crime, what is needed is a greater degree of organised, cross-border co-operation. It is a fact that criminal investigations are unduly focused upon national inquiries. If we want to be effective, more investigations involving a European dimension are needed.
My question is this: is the Presidency exerting pressure to ensure that the informal meeting of ministers which is taking place at this very moment will be in a position to take further steps which might find concrete expression in more cross-border investigations following the summit meeting in Tampere?
As the questioner says, the Justice Ministers are at this very moment holding a meeting in Finland. Clearly, this meeting is preparing the ground for the summit meeting in Tampere in the middle of October. One of the subjects to be discussed at the summit meeting is criminality and organised crime, together with the problems which this type of criminality entails. As the questioner pointed out, it is however also extremely important that this question not only be discussed within the European Union but also at international level and in conjunction with work being done by the United Nations. Obviously, matters will be discussed within the European Union but, in order that progress might be made, we shall also give all our support to the United Nations.
With regard to providing a mandate for talks within the framework of the United Nations' convention, the idea is that a mandate shall in fact be provided, but this may be a little difficult. This is something which, as the country which holds the Presidency, we are now looking into.
Mr President, in the draft Convention approved by the Council, there are also regulations on concealed listening devices and co-operation among authorities connected with it. Many of the regulations on bugging, however, are drafted by the Enfopol working party, which is under the control of parliamentary or political forces, but is concerned exclusively with police co-operation. Nevertheless, this sort of bugging might be violating personal and national privacy, and may also be criminal. I would ask what the Council intends to do in order that these Enfopol regulations come within the scope of parliamentary and democratic control.
Mr President, obviously at the stage when regulations on concealed listening devices in each Member State are finally agreed, they will certainly be the subject of extensive debate and they will have to be assessed. Regarding the views of the Member on the political control of this working party, the country holding the Presidency may throw light on the issue, but I cannot take a more precise position on the proposal as I do not know a good deal about it.
Question No 4 by (H-0409/99):
Subject: Access to Schengen documents When the Amsterdam Treaty entered into force, the Schengen Agreement, together with its implementing regulations, became EU law. Previously, the Council had been unable to make public certain documents owing to the separate status of the Schengen Agreement.
The opportunity is now there to increase transparency and, thereby, democratic control over Schengen issues. Some of the most important documents which have been kept secret are the Sirene manual and handbooks for external border control and those for embassies and consulates.
Will these documents now be made public, in full or in part?
Mr President, as the Member quite correctly stated, the Schengen Agreement became part of the European Union framework when the Treaty of Amsterdam came into force. The more than 700 pages long Schengen Convention is to be published in the Official Journal, and it will be accessible on the Council' s web site as soon as it has been translated into all the Community languages. The General Secretariat of the Council has, in addition, just published a pamphlet containing the Schengen Agreement, accession treaties, and decisions and declarations made by the committee implementing Schengen. We intend to have this pamphlet sent to the Member who asked the question.
Thank you for your answer to the question. I wonder if I am to interpret it to mean that the SIRENE manual too is to be in the public domain, as are instructions to ambassadors and consulates and instructions for external border controls. Are these included in the 700 pages of material to be published? Or are they still to be secret? I think it is quite unreasonable that significant, applicable parts of such an agreement should remain outside the public domain.
The documents which are in this manual and which will be published in the OJEC should cover most of the material the questioner is asking about. If there is something missing from this material, it will be seen to what extent such information can be handed over if it is requested, and in that case, we will comply with the Decision which the Council approved on 20 December 1993.
Mr President, I welcome strongly the fact that the 700 pages are going to be published. They are of course legally binding on the citizens of Europe. But what about the future when more of these laws are going to be passed in the Council of Ministers? They will be passed in total secrecy. The public in the gallery, we Members, the press cannot watch law-making going on. What is the attitude of the Finnish presidency towards law-making in secret, because at the moment the Council of Ministers is only matched by Beijing and North Korea in passing laws over citizens in secret? Should not it be in the open and will you do something about it?
Mr President, as the country holding the Presidency, Finland aspires to the greatest possible transparency in its work in the European Union. For this reason, among other things, during the Finnish presidential term, we will be publishing Council and other committee agendas, so that people may know, if they need to, what issues are up for discussion, and so that, if necessary, they can find out more about those issues and, besides, hold public debates on them. As far as my personal experience of the work of the Council is concerned, I have to say that, although, obviously, issues are prepared in a way that is not always open, in most cases the best way of acquiring information on the preparatory work of the Council is to read about it in condensed form in the Financial Times.
Question No 5 by (H-0414/99):
Subject: Establishment of a universal moratorium on capital punishment On a number of occasions, the European Parliament has called for the EU to promote an initiative within the UN aimed at establishing a universal moratorium on capital punishment. In this connection, on the initiative of the Council or of Member States, the UN Commission on Human Rights has, over the last three years, adopted resolutions calling for the universal abolition of the death penalty. Does the current Council Presidency believe (as the European Parliament does) that the conditions are now such that a majority of the members of the UN General Assembly will this year call for the establishment of a universal moratorium on capital punishment? If so, has it already moved to include such an item on the agenda for this autumn's General Assembly? If not, is it intending to do so during the next few days, by means of some other procedure?
Mr President, opposition to the death penalty plays a central role in the Union' s policy on human rights. In June 1998, the Council established guidelines on EU policy relating to the death sentence in third countries. It is a fundamental aim of the Union that the death penalty should be abolished world-wide. To achieve this aim, the Council is urging those countries still applying the death sentence to agree to establish a moratorium on capital punishment, and is calling for compliance with minimum standards. In addition, it is inviting them to embrace international legal instruments banning the death penalty.
In compliance with its guidelines, the EU proposed, as an initiative, for the first time a draft resolution on the death penalty at the 55th sitting of the Commission on Human Rights at Geneva this year. The initiative was a great success, being in content more radical than former resolutions and, in addition, there were more who were jointly proposing it - 72, in fact - than in 1998, when there were 65. The Union also organised a panel discussion at the sitting on capital punishment, in which NGOs and government representatives of different countries took part. The Council has just decided to continue with its policy to take up the subject of the death penalty in a multilateral forum, and it decided for the first time to propose a draft resolution on capital punishment during the 54th session of the UN General Assembly. The Council believes that the Union initiative will strengthen the international trend towards abolishing the death penalty.
Mr President, firstly, I would like to ask you to take a look around the House to the right and left, because I was first to indicate that I wanted to ask an additional question just now and, because you did not see me, I was not able to.
I wish to thank the Finnish President' s team for the action it is taking at the United Nations on the matter of abolition of the death sentence, and I am delighted to know that thanks to the Finnish Presidency - not just them, of course - we will have a decision this year in New York. The whole problem resides, I believe, in the matter of the text adopted by the Assembly.
According to the information I have, this text was based on the one adopted in Geneva. There is only one problem, the omission of successive deadlines for the implementation of a moratorium initiative in the form of a treaty or other institutional initiative.
Could the Council Presidency give me further information on this? What type of schedule, if any, does the Council have in mind in order to be able to realise this initiative?
Mr President, the Council wants to act openly to achieve the best possible result at the United Nations General Assembly. I also hope that we can have talks with other possible supporters of the project. With this process still under way, the draft text has not yet been finalised.
The resolutions of the Commission on Human Rights contain a reference to the question of a moratorium. Setting a deadline is a good thing in itself, and it would be good to achieve such a thing, but it is not entirely without problems.
I would also like to stress that we all have an obligation to try and encourage the abolition of the death penalty in our official contacts, at one-off events, at official announcements and in multilateral forums. It is also important that when we have political discussions with countries such as China, Iran and the United States we try and raise the issue of capital punishment at those meetings also.
Mr President-in-Office of the Council, my question concerns the last part of your intervention.
We are very happy that it affects the Member States and that it is intended to be included in the agenda of the 54th Assembly of the United Nations. I am in complete agreement with the spirit of the question and the intervention of Mr Dupuis.
However, could the President-in-Office of the Council tell us whether, in those countries with which we maintain political and economic relations, such as China, the Council can have an influence, maintaining a clear and specific position in favour of the abolition of the death penalty which this European Parliament supports so firmly? Can we not in some way have an influence in those countries with which we maintain these commercial and political relations?
) Mr President, I would like to say once again that in June 1998, we agreed guidelines for Union policy relating to the death sentence in third countries. Our main goal is the abolition of capital punishment, but as the group of countries that apply the death penalty contain some very important countries, cooling relations with them is not a viable solution.
Mr President, I was very pleased to hear the President-in-Office say that the Finnish Presidency will go ahead with negotiations with certain countries, including China, with a view to abolishing the death penalty. I would like to ask the Finnish Presidency: do you intend to begin some kind of negotiations with Turkey either to prevent the carrying out of the death sentence on Abdullah Öçalan or to abolish the death penalty in Turkey altogether?
) Mr President, it is very evident that the Union has repeatedly expressed its desire that Turkey should continue with its policy by which it has refrained from using the death penalty, and that must obviously also apply in the Öçalan case.
Question No 6 by (H-0416/99):
Subject: EU support for Ireland's maritime services Ireland has one of the largest maritime areas to patrol in the EU, a responsibility which is important to Ireland and the EU as a whole and extends to activities such as drugs surveillance and interception, fisheries protection and the safety of shipping. Will the Council state what initiatives should be taken at EU level to support Ireland's efforts in this sector?
) Mr President, the Council is aware that Member States, which have a long coastline, have an enormous responsibility regarding the implementation of Community regulations on maritime security and the protection of the sea environment from its contamination by vessels. To lighten the burden of these obligations, Community directives and regulations on the subject provide for closer co-operation and an exchange of information between Member States, to avoid overlapping, to make it easier to acquire information on vessels, and to standardise practices in Member States.
Regarding fisheries, the Council would like to mention the legislation provisions that apply under Council Decision 95/527/EC. These acts, which cover the period 1996 - 2000, provide for Community participation in the funding of costs incurred by the implementation of monitoring and surveillance in respect of fisheries policy. On the basis of this act, Ireland has the right to apply for a contribution by the Community.
Mr President, would the Council accept that the cost of maritime surveillance to Ireland is totally disproportionate to our size and population. I appreciate his point that under the 1995 fisheries legislation provisions this is taken into consideration, but does he support the provision of funding commensurate with the area to be surveyed by the Irish authorities?
) Mr President, we must be cautious about the sort of promises we make, but I have to say that at this time, there are no plans to increase funding in this area.
I suspected something like this. That is why I wanted to give you time to reflect.
Question No 7 by (H-0418/99):
Subject: Cheaper mortgages In view of the ever increasing cost of housing throughout the EU, will the Council outline new ways in which house buyers could avail themselves of long-term cheap mortgages?
) Mr President, the trend in mortgage rates partly reflects the long-term interest rates in capital markets. The present long-term interest rates in the euro area should, in principle, therefore mean cheaper mortgages. To some extent, monetary policy might indirectly affect mortgages interest rates. This does not fall within the jurisdiction of the Council, however, as the Honourable Member will certainly know. The Commission has not presented the Council with any proposals for tax or any measures to improve mortgage rates.
Mr President, the introduction of the single currency, combined with better competition in the marketplace, has resulted in a substantial reduction in interest for those on variable rate mortgages. I want to emphasise variable rate mortgages. There are however, particularly in Ireland, a substantial number of borrowers on fixed rates, sometimes at interest which is three times higher than the current rates and which lending institutions are unwilling to adjust without substantial financial penalties. I would ask the President-in-Office if he is willing to have this matter examined, if not by the Council, by the Commission or indeed the European Central Bank. It is a very serious problem for a very large number of borrowers who are finding it increasingly difficult to meet interest rates which prevailed five, six and seven years ago at treble the rate which we have at the present time.
Although there are some requests for the floor, I have to apply the rules, and point 4 of Annex II of the Rules of Procedure says that each Member may ask only one supplementary question during questions to the Council. I am therefore very sorry to say that I cannot give the floor to Mr Newton-Dunn.
Mr Sasi has the floor.
) Mr President, improving the regulations on single market procedures with regard to finance policy is in fact one of the primary goals of the Council. It aims to increase competition in the sector, which would be likely to benefit house buyers also. As I mentioned in my speech just now, the Council has had no proposal from the Commission in this area. If such a proposal should emerge from the Commission, we will obviously pay special attention to it.
Question No 8 by (H-0420/99):
Subject: Stopping the practice of multi-use trial contact lenses Media reports in June stated that in Britain 'opticians have been advised to stop using multi-use trial contact lenses because of fears they could transmit new variant Creutzfeldt-Jakob disease'.
Has the Council considered this development at EU level and does it consider that such a 'precautionary measure' should be taken in all EU Member States?
) Mr President, since 1996 the Health Council has examined and monitored at all their half-yearly meetings the appearance of any new form of contagious Spongiform Encephalopathy, and especially Creutzfeld-Jakob disease. However, as yet, the Council has not been presented with information or proposals on the particular matter the Honourable Member refers to.
Is the Council aware of the situation in Britain to which I have referred? If he is not aware, I would strongly suggest that the Council familiarises itself with this situation. I do not want to be alarmist in any way but the fact that the British Government has already acted is something which should be taken into consideration. In view of the fact that the Amsterdam Treaty accords the highest priority to the protection of human health and given the fact that the European Parliament now has powers of codecision under the Treaty can the Council assure the House that any proposal to be considered on the multi-use trial contact lens will be brought before the House for our consultation and approval?
) Mr President, I believe that ophthalmologists and opticians are aware of the risks which contact lenses carry with them, but, as we know, as far as division of responsibility is concerned, it is the job of the Commission to monitor how the situation is progressing in practice. If the Commission perceives problems it is its task to make recommendations that we will obviously look into carefully.
As the author is not present, Question No 9 lapses.
Question No 10 by (H-0424/99):
Subject: Youth crime, drugs and the Tampere European Council What assurances can the Finnish Presidency give that at the special European Council on Justice and Home Affairs to be held on 15 and 16 October next in Tampere a common strategy will be adopted aimed at tackling youth crime and delivering a clear message that the EU will not introduce a liberal policy towards drugs?
) Mr President, at this stage I cannot give any guarantees to the Honourable Member of what issues will be discussed at the Tampere Summit, although mention has been made of them today. In fact, the Minister for Justice and the Minister for Home Affairs have to prepare work on matters relating to their own areas in an unofficial meeting to be held in Turku on 16 - 17 September, and the General Affairs Council began its preparatory work on the European Council meeting at a meeting last Monday, and will continue with the task at a meeting to take place 11 - 12 October.
I can say, however, that the country holding the Presidency has noted the particular interest the UK delegation, with the support of the French and Swedish delegations, has shown towards the problem of youth crime. In the debate on the prevention of crime, the country holding the Presidency intends to stress how important it is to have an active preventive policy to act as a counterweight to measures that strengthen the tools of co-operation in respect of the police and matters of law.
The Extraordinary European Council meeting at Tampere will not be dealing with the question of drugs mentioned by the Honourable Member. The institutions of the Council and the European Parliament are right now drafting a strategy on drugs, which is based on a Commission communication. The intention is to deliver a presentation on the matter at the European Council to be held in Helsinki in December 1999.
I would like to thank the President-in-Office for his answer. However, he has told us nothing new. The purpose of this Question Time is to allow Members to raise issues of importance and try to get some information from the Council.
In my supplementary therefore, I would like a direct answer from the President-in-Office as regards the Finnish Presidency' s position firstly on reducing youth crime, secondly on ensuring that the right of Member States not to be forced to comply with a so-called liberal regime of drug use and drug policy are not diminished and thirdly, on ensuring that there is no diminution of the requirement for unanimous agreement on any changes in this area.
) Mr President, I can assure the Honourable Member that Finland, as the country holding the Presidency, will play an active part in striving to prevent and reduce youth crime. We see youth crime as an enormous problem, and giving attention to this problem will have an impact on the crime rate in the future also, as someone learning antisocial patterns of behaviour when young is a danger in the longer term not only to himself but obviously to the whole of society also, in terms of criminal damage.
Regarding a policy on drugs, the Finnish line is very clear. As the country holding the Presidency and as an individual state, Finland is not in favour of the liberalisation of the drugs policy or, for example, of some drugs becoming legalised.
As the author is not present, Question No 11 lapses.
Question No 12 by (H-0428/99):
Subject: Reciprocal abolition of visa requirement between EU and other countries Some Member States of the European Union have abolished the visa requirement for US citizens travelling to EU countries. The USA, however, retains the right to require EU citizens travelling to the USA to obtain a visa.
Which Member States' citizens are not required to hold a visa for travel to the USA and what measures will the Council take to persuade the USA to abolish the visa requirement for all EU citizens?
Mr Alavanos also requests the floor for a procedural motion.
Mr President, I apologise for the interruption but from the text, at least the Greek text, it appears the question has been written incorrectly. Something must have gone amiss between the text leaving my office and it arriving at the services department, and I would like to clarify the matter for the President. The question is this: although the citizens of the United States can enter all the countries of the European Union freely, there are some countries within the European Union whose citizens require a visa from the American embassy in order to enter the United States. I would like you, Mr President, to enlighten us on this political issue and tell us what you intend to do to put an end to this discrimination. I am saying all this because my question has been written incorrectly.
Mr Alavanos, it seems to me that the Spanish version says the same thing that you have mentioned. It is probably a linguistic issue. Nobody is perfect, as you know. Errors are committed and the President-in-Office of the Council, who furthermore has been enlightened by you, will reply to you.
) Mr President, I believe the Honourable Member is fully aware that, as the United States is not at this time on the list annexed to Regulation EC/574/99, it is not for the Council to persuade the United States to abolish visa requirements for citizens of the Union. This is rather the task of the Member States concerned, by virtue of Article 2(3) of the above-mentioned regulation.
The plan of action accepted for the Council and the Commission in the Council of Justice and Home Affairs on 3 December 1998, which concerns the most suitable ways of implementing the provisions of the Treaty of Amsterdam on the realisation of an area of freedom, security and justice, puts forward a proposal, one of a group of measures to be implemented within a two-year period, for a regulation for countries whose citizens do not need visas for Member States of the Union, and for countries whose citizens do. Reference is made in this respect to subparagraph i of paragraph b of Article 62(2) of the consolidated version of the EC Treaty. Only when the Commission makes proposals on this regulation can the Council, by virtue of the principle of reciprocity, make a check of those countries whose citizens do not need any kind of visa to visit EU Member States.
The USA' s Department of Immigration and Naturalisation permits travellers from certain countries to apply for entry into the United States without a visa for a maximum of 90 days for purposes of business or tourism under the so-called visa waiver pilot programme, Visa waiver. EU Member States included in the programme are Austria, Belgium, Denmark, Finland, France, Germany, Ireland, Italy, Luxembourg, the Netherlands, Portugal, Spain, Sweden and the United Kingdom, which means that only Greece is missing from the list. Greece is not yet actively involved in the programme. However, I would like to point out that the US Foreign Minister has announced that the Attorney General has agreed that Greece should participate in the programme, but there is still preparatory work to be done before Greek citizens can enter the USA within the context of this programme. Talks are being conducted with Greece with special advisers present, with the result that Greek nationals will soon be able to participate in the Visa waiver programme, and thus this problem will no longer be on the agenda.
Mr President, I received a reply which was quite substantial and requires some study on my part. I do not, however, agree with the Presidency' s viewpoint that this is not a matter for the Council. I believe that from the moment the European Union was created, from the moment we had free movement, from the moment we had the Schengen Agreement and consensus on the issue of the movement of people between Member States, no country, such as the United States, should ever have been allowed to come along and rock the boat and impose discriminatory practices on a country like Greece.
From this viewpoint, we would expect the Council and particularly the Finnish Presidency, which is generally attuned to these issues, to intervene in some way with the United States.
) Mr President, it is true that the free movement of people is a central principle in European Union policy, which, moreover, has been implemented. On the other hand, it is also true that Member States practise independent visa policies that are not at the moment entirely in line with one another.
Question No 13 by (H-0436/99):
Subject: Land acquisition in applicant countries What is the Council' s position on efforts being made in applicant countries of Central and Eastern Europe to continue, subsequent to any EU accession, to restrict or prohibit the free acquisition of land by EU citizens, at least during a transition period?
) Mr President, as the Honourable Member states, several countries that have applied for membership have asked, during the accession negotiations at present going on, for a period of transition, for them to be able to keep in force some restrictions to the right on the part of Union citizens or companies to freely acquire land. These requests, which are being justified in terms of political, economic and social necessity, are being examined at present in Council bodies established to formulate the EU common position at the negotiations. The Union will, however, determine its final position only after it has received further information and reports from the countries in question on the scope and consequences of the requests. Nevertheless, we must remember that the European Treaty contains undertakings, according to which Community companies based in countries that have applied for membership have the right to acquire land, including agricultural land. The Union also stressed its common position, when the negotiations on accession started on 21 March 1998, that the requests in respect of transition measures may not involve changes to Union regulations or policy or prevent them from being properly implemented. In this connection, it has to be said that a transition period in respect of land acquisition has been proposed in the chapter on the free flow of capital. This principle is of primary importance as far as the proper functioning of the single market is concerned. In a general sense, this means it should be guaranteed that all kinds of capital transfers may take place freely in connection with accession.
Mr President, I would like to put one additional question: I share your opinion and thank you for this clear response that the complete adoption of the acquis communautaire is, of course, necessary for accession. More and more rumours are being circulated these days that a deal could be struck: transitional periods, as far as the free labour market and similar are concerned in the EU, could be combined with transitional periods in the candidate countries. I regard this as being extremely problematic because it will certainly not be a question of the amalgamation of two things, rather an accession process, and I am of the opinion that there could be transitional periods with regard to accession, as there have been earlier, but that the candidate countries actually have to adopt the complete acquis communautaire on accession. Should this not be the case, then it would be accession à la carte which could greatly jeopardise the Community.
) Mr President, I have myself travelled around in the applicant countries, and in some of them I have had my attention drawn to the fact that people are worried about the right of foreigners to purchase land. I must, however, say that many countries have by now already amended their legislation, so that land acquisition will at least be easier than before. I have made it clear in all discussions that Union regulations cannot be changed, and that applicant countries must accept the acquis communautaire in this regard also.
Question No 14 by (H-0437/99):
Subject: WTO Millennium Round At the European Council held in Cologne in June 1999, EU Heads of State agreed that the forthcoming "Millennium Round" WTO trade negotiations should include workers' rights. "Negotiations covering a broad spectrum of topics, including labour standards, environment, development and transparency" , they argued, "are the most appropriate approach for achieving substantial and balanced results for the benefit of all WTO members" .
The inclusion of labour standards was widely applauded by the governments of developing countries, by NGOs and by the trade union movement world-wide.
A few weeks later, however, EU trade ministers subsequently decided to remove workers' rights from the EU' s negotiating mandate.
Does the Council now agree with its trade ministers that minimum labour standards have no part to play in achieving substantial and balanced results in the "Millennium Round" for the benefit of all WTO members?
) Mr President, the Council has many times adopted a stance on trade negotiations and the forthcoming Millennium Round of talks, the last time in the resolutions issued at the meeting of the General Affairs Council on 21 and 22 June 1999. The Council has not given the Commission an official negotiating mandate to prepare for the round of negotiations. The Council has, however, decided to return to the preparatory work in respect of the WTO' s third ministerial meeting in October this year, when the new round has been planned to start. The intention is therefore to decide on the Union' s overall position on this preparatory work. The Council, in its resolutions of June 1999 on preparatory work in respect of the WTO' s third ministerial meeting, clearly made reference to the President' s conclusions at the European Council at Cologne on 3 and 4 June 1999, which stated that talks on various subjects, including rulings on employment, are the most appropriate way to approach the achievement of significant and fair results for the benefit of all WTO members.
Mr President, I should like to say, on my own behalf and on behalf of Mr Titley, that response is rather weak. As we are aware, the Council meeting in Cologne fully endorsed the need to include minimum core labour standards in the negotiations for the WTO millennium round. It is vital for our prospects of bringing the world ever closer in terms of these minimum core standards - which include an end to slavery and child labour - that we start this round properly. I hope, therefore, that the Council will take on board many of the issues which have been raised in this Parliament, both in committee and in plenary regarding such measures. I hope that you will take a stronger stance and come back with a stronger answer when you have considered the full implementation of your key negotiating standards. It is essential that you consider this particular element.
) Mr President, I agree with the Honourable Member that it would be appropriate to discuss core labour standards at the WTO round, and preparations are based on the recognition that these matters have to be discussed. However, we must bear in mind that it is evident from discussions that, particularly in developing countries, there are very great fears that the Union will call for a labour action policy which will simply try to prevent the import of goods from developing countries. We have tried to diminish these fears purposefully, consistently and emphatically, but they still remain relatively strong. I know, however, that, merely for the sake of the NGOs, it is important that in questions of labour standards and minimum standards we should be able to make progress, so that the next round of WTO negotiations acquires sufficient approval and credibility. I can also assure you that the country holding the Presidency is determined to seek a solution whereby labour standards will be on the agenda for discussion at Seattle, and in that way we should be able to make real progress.
I would like to raise a question which has a bearing on relationships between the European Union and the WTO, also affecting employment but concerning present compliance.
There are small and medium-sized enterprises throughout the Union which are still suffering sanctions imposed in the context of the banana war and this is because we have been slow to comply with the ruling; hence sanctions are still in force. This will cost jobs in very vulnerable parts of the Union and I would like an assurance that the President of the Council is in favour of securing compliance with standards of international law and preventing suffering by members of this Union from sanctions imposed under what have turned out to be illegal actions.
) Mr President, I agree with the Honourable Member entirely. It is very important to be able to resolve the banana dispute before the next round of World Trade Organisation talks begin in Seattle. A decision was taken in the General Affairs Council last April in which the Commission was set the task of presenting a proposal during September that would guarantee absolutely that the Union' s new strategy in respect of the banana sector would be in compliance with WTO rulings. The banana issue was discussed last Monday in the General Affairs Council, and there was a report on the situation. The Commission has primarily tried to find a solution that would involve some sort of quota system, but it has been very difficult to move from any kind of banana quota system to consensus on the matter with the banana-producing countries and the United States, as the interests of the countries concerned are very different regarding quotas. If no agreed solution can be found, it is possible that we will end up in a situation in which a solution will only be found in a system based on tariffs.
The country holding the Presidency will apply its energy to find a solution quickly, in a way that will not cause any problems in relation to WTO rulings. It is important that this dispute is off the agenda as quickly as possible, and we know that it is also important for many of those companies that have suffered from the increased sanctions approved by the WTO.
Briefly Chair, I have heard that answer, and it does not convince me that these minimum standards are going to be raised at this Seville meeting of the Millennium Round. Quite frankly it seems to me that we shrink away from many of the issues just because it is the WTO. We have to have some answers from a European body as well. We have to know where you stand precisely on these issues. They are clearly issues central to the liberty and wellbeing of ordinary people around the world and they affect us directly in the products we buy. We should do more about that. We clearly also have links with ILO which have been tested here to the extreme. They have called for many of the things we are talking about.
Just one more thing Mr President: if we want an answer to some of these things, just look at the way the WTO has reacted to the Canadians taking the asbestos ban that occurred unilaterally in France to the WTO. Asbestos is a killer dust which is killing tens of thousands of people in this Community and is going to the WTO, and we are not afraid to take that issue on. We should not be afraid to take on other issues of core labour standards as well. I remind the Council of this and wish that they should do just that.
) Mr President, I can assure the Honourable Member that the issue of core labour standards is a very important one for the country holding the Presidency, and we shall try to make progress in this matter. I would, however, like to point out that we must strive to find solutions that are positive for developing countries and which could thus gain positive acceptance. I must say that we will certainly have to consider inter alia firmer commitment on the part of the Union in its own policy on aid to developing countries to support those very countries that are making progress in their own labour standards.
Question No 15 by (H-0438/99):
Subject: Situation in North Korea For many years now, the situation in North Korea has been catastrophic: the total lack of freedom and democracy has been exacerbated by a food crisis of tragic, not to say apocalyptic, proportions. According to the estimates of international organisations, between one and three million people have died in North Korea since 1995 in the wake of the chronic famine which resulted from natural causes and, more specifically, from the nature of the nationalist-communist regime in power in Pyongyang. In reaction to that situation, not only has the North Korean regime not shown the slightest inclination to initiate political and economic reforms but, on the contrary, it has imposed even harsher measures on the people of North Korea, maintaining total control on missions by expert advisers and on the food aid provided by the international community to the people of North Korea (600,000 tonnes of cereals in 1998, and 530,000 tonnes in 1999) and refusing to allow the international organisations involved to monitor the use and effectiveness of the aid. Furthermore, the menacing attitude taken by the North Korean authorities towards neighbouring democracies, especially Japan and South Korea, extends to the entire region the threat posed by this dangerous regime.
What measures has the Council taken, or does it intend to take, with a view to ensuring that the people of North Korea may regain their freedom at the earliest opportunity, build a country where democracy and the rule of law hold sway and once again participate in the market economy? Does not the Council feel that, at this juncture, it has the duty to propose to the UN Security Council a plan whereby North Korea would be placed under international trusteeship?
) Mr President, the Council is just as concerned as the Honourable Member about the events in the Democratic People' s Republic of Korea, especially the violation of human rights in respect of political prisoners, and that the principle of the rule of law is not complied with and the authorities are unwilling to work in co-operation with international human rights organisations. The Union also believes that the difficulties in the Democratic People' s Republic of Korea are mainly structural and self-inflicted in nature. Taking into account the North Korean administration and, to a large extent, the speed of progress it has chosen for itself in large part, the Union is in favour of giving North Korea the opportunity to respond positively to certain undertakings.
The EU undertook the first round of political dialogue with the Democratic People' s Republic of Korea in December 1998. It is prepared for the second meeting later this year, depending on North Korea' s progress in those areas the EU sees as worrying. In this respect, the EU has appealed to the Democratic People' s Republic of North Korea to comply fully with the undertakings specified in the agreement on nuclear shut-down, and sign and ratify an agreement on a total ban on nuclear testing. The Democratic People' s Republic of Korea would have to stop missile exercises, such as test flights, which weaken stability in the region. The Union is strongly urging North Korea to stop exporting missiles and missile technology to the world' s unstable and potentially explosive regions. The Union is also concerned about possible new missile testing. The EU is urging third countries, in its political contact with North Korea, to try to influence the country in its compliance with all these undertakings.
On 19 October, the Council of the European Union endorsed important conclusions concerning a communication by the Commission on the Republic of Korea. The conclusions also discuss the situation in the Korean peninsula, and express the Union' s above-mentioned worries.
Mr President, Mr Member of the Council, I think it is not enough for the European Union to be concerned. It must take action on North Korea. Obviously it is a distant country, but nonetheless the regime in power there is literally a criminal one; the Union ought to make efforts to overturn this regime, before we are obliged, as in the case of Kosovo or other regions, to adopt drastic means.
This would require some imagination, and that is what I am asking of the Council. It would be possible to carry out "subversion" in the best sense of the word, and to get information to the citizens of North Korea so that they did not feel isolated. The United Nations could set up a major diplomatic initiative in order to isolate North Korea completely. We could parachute certain things in, as we do have the necessary military and technical resources. I would like to know if the Council is willing to study a number of steps of this type in order to overturn this literally criminal regime, so that we would not have to, as is the case for the Soviet Union, lament the tragedy 30 or 40 years later.
) Mr President, I am very much of the same opinion as the Honourable Member. North Korea is a positive shame to humanity, and I consider its government criminal in nature, and I have to say that its system of government is totally inhuman. The Honourable Member said that creativity should be applied in contemplating how the country' s administration could achieve democracy and essentially change. Many countries in the world have certainly used their imagination, but so far nobody has yet found the philosophers' stone enabling us to find a peaceful solution to the problem which is simple and easy, or even one that demands considerable effort.
Mr President, both the question and the answer have perturbed me somewhat. I have the feeling that the incursion against Yugoslavia has whet the appetite of those warmongers who want to join the United States of America in its role as the world' s gendarmerie. I must confess that the second reply of the Council delegate increased my concerns. Perhaps he could tell us if the European Union really does intend to invade North Korea.
) Mr President, I wish to stress that, as the country holding the Presidency, Finland will act purposefully and firmly to ensure that the Union does all within its power to safeguard human rights in the world. But the Union cannot act as the world' s police force, and that restricts our possibilities for a more radical solution for North Korea. But I want to make it quite clear that the North Korean Government is continually in serious breach of fundamental human rights and introducing democracy to the administration would be desirable. Here we have talked of creativity, with which we have endeavoured to find positive means of bringing about changes in the North Korean administration. But it is not very easy to bring about change through positive means, and, obviously, the problem arises where such positive means only give strength to the existing administration.
These are exactly the reasons why, Mr Member of the Council, it is necessary, in my opinion, to come up with alternative solutions. Some Members, such as the Greek Member who spoke before me, think that we discovered North Korea after Kosovo. Let me reassure him, we have been concerned with it for a long time already. There are means other than the military means which we should strive to avoid, and therefore the imagination of the European Union should concentrate on the invention of other systems.
We could, for example, invest five million ECU to create a radio service broadcasting to the population of North Korea. Is the Council willing to work on a hypothesis of this nature? We could parachute in food aid, broadcast information to the population of North Korea to enable them to find the means to resist this criminal regime. Otherwise, we shall be obliged, as our Greek colleague fears, to resort to military means, because the tragedy will have grown in scale. It is necessary, I think, to show some imagination. But unfortunately I do not hear many responses of this kind.
) Mr President, I only want to briefly say that information is often an important friend of democracy and human rights. But, obviously, in the case of North Korea, the problem is that the country is so tightly shut off from the outside world it would be tremendously difficult to broadcast information there, although that would be desirable.
Question No 16 by (H-0440/99):
Subject: Situation in Kosovo During two and a half months since the introduction of KFOR into Kosovo, not only has there been no progress in calming the situation in the region and promoting a climate of stability, security and peaceful co-existence among the populations, but the unstable situation created by the NATO bombings has been further inflamed and exacerbated. The silence maintained over the discovery of a mass grave containing the bodies of 15 Serbs murdered in mid-July in the vicinity of Gnijlane, a zone under the responsibility of American troops, raises serious questions about the role of the so-called peacekeeping force in that it has tolerated or even supported an extensive campaign of ethnic cleansing against the Serbian population of Kosovo, revealing the partiality of the international community with regard to the protection of the human rights it is supposed to uphold.
Given that the KLA is pursuing its illegal activities without hindrance and, according to reports in the international press, organising arms and drugs trafficking and murdering innocent Serbs with impunity, what steps will the Council take to call an immediate meeting of the United Nations Security Council so as to shed light on the circumstances surrounding the massacre at Gnijlane, launch an overall review of the human rights situation, assess the role of KFOR in Kosovo and take firm and immediate decisions regarding the KLA as well as measures to ensure that Serbs, gypsies and other ethnic groups can remain in Kosovo?
) Mr President, the international community rejects the accusations made by the Federal Republic of Yugoslavia that there was concealment over the discovery of a mass grave containing the bodies of fifteen Serbs. The United States, which was responsible for the zone in which the grave was found, confirmed that information on its location had been given to the International Criminal Court on the day after the discovery. The International Criminal Court has been responsible for the investigation since mid-July.
Neither can I accept the accusations relating to partiality on the part of the peacekeeping forces in Kosovo. The international community is committed to full implementation of Resolution 1244 of the UN Security Council for the establishment of a democratic and multicultural Kosovo within the internationally recognised borders of the Federal Republic of Yugoslavia. The violence and persecution that continue in Kosovo is only to be condemned. For this reason, it is very important to disarm the KLA and dismantle its military structures. The KLA must comply with the imposed deadline of 19 September.
The Council also expressed serious concern that Serbs and non-Albanians have left Kosovo in large numbers, and it reminded everyone that Resolution 1244 of the UN Security Council states that all refugees and those forced to move out of their home regions have the right to return. Everything possible should be done to try and make their return home easier.
Mr President, I believe that both the President' s reply and the debate concerning the previous question are evidence of the selective approach of the said International community for dealing with world-wide problems, including the situation in the Balkans. At the moment, Mr President, we are witnessing the ethnic cleansing of Serbs, Gypsies and any other ethnic groups living in Kosovo. Is this issue of any concern to us? Yes or no? Secondly, does the Council believe that the KLA will have disarmed by 19th of the month, i.e. Monday? Yes or no? Thirdly, does the Council have any inkling that the KLA is, by its actions, attempting to or is in danger of destabilising Albania and the Former Republic of Macedonia? Yes or no? I would appreciate some concrete answers.
) Mr President, the country holding the Presidency has been alarmed to see the exodus on the part of many Serbs, and Romanies also, from Kosovo. The fact that Romanies have also left shows that internal problems and disputes between ethnic groups in Kosovo are very serious and difficult to solve. Obviously, it is absolutely essential that KFOR troops protect and help all ethnic groups in Kosovo equally. We must try to achieve peace in the region as speedily as possible so that everyone there may feel secure. I also wish to say that the country holding the Presidency of the Council considers it very important that the KLA adhere to their commitment to a decommissioning of weapons. Only then can confidence be sufficiently increased within Kosovo, enabling us to preserve a genuine multi-ethnic society.
Mr President, we are indeed dumbfounded by the replies that the President-in-Office has given us. Is he mindful of the fact that of the 250,000 Serbs who were in Kosovo when the bombing stopped, only a few thousand now remain. In Pristina, there used to be 27,000 Serbs but now there are only 1,500-2,000. He himself recognises the fact that everybody is fleeing Kosovo, apart from the odd few and the Albanian-speaking population. Can he tell us therefore why this proud International Force, which I call the Occupying Force, has left? Can he tell us therefore why, whilst Mr Solana himself is recording secret documentaries on NATO which prove that the KLA is involved in drug trafficking, prostitution and crime, the International Force is continuing to support the KLA, and why the International Community is continuing to arm and not disarm them as was agreed? This hypocrisy must come to an end once and for all, Mr President-in-Office. We must sober up and acknowledge the fact that the real goal was for there to be true ethnic cleansing in Kosovo just so that you could manipulate it to suit your own needs. Furthermore, that is why you are refusing to pay for the reconstruction of what you destroyed in the rest of Yugoslavia.
) Mr President, my understanding is that there is no ethnic cleansing taking place in Kosovo at this moment but that peace to some extent has been restored, with occasional isolated incidents. The KFOR are obviously there in a peacekeeping capacity and Finland also has sent an 800 strong force. These soldiers will work in earnest to ensure that there is a lasting peace in the region and that all Kosovans can return to their home regions irrespective of race or creed.
Question No 17 has been withdrawn by its author.
The Council will reply jointly to Question No 18 by Mr Medina and Question No 19 by Mr Korakas.
Mr Korakas has let us know that he considers that they should not have been regrouped, but this has been decided and I trust in the ability of the replies of the President-in-Office of the Council to respond to both of them appropriately.
Question No 18 by (H-0443/99):
Subject: Construction of a nuclear power station in southern Morocco Is the Council aware of the fact that a nuclear power station is due to be built in southern Morocco for the purpose of desalinating sea water? If so, could it consider discussing alternatives to the project with the Moroccan Government, in view of the effect which the project may have on the environment and the threat it represents to security in the area?
Question No 19 by (H-0446/99):
Subject: Stopping the construction of a nuclear power plant in the highly earthquake-prone region of Akkuyu, Turkey The scale and intensity of the recent earthquake in Turkey and the incalculable damage it has caused have focused attention even more sharply on the plans to build a massive nuclear power plant in the region of Akkuyu in south-west Turkey, a project with which the Turkish Government is nevertheless persevering. All expert reports confirm that the region is highly earthquake-prone.
What measures will the Council take to block this plan, which threatens the vital interests of the entire region and opposition among its inhabitants, both within and outside Turkey?
) Mr President, I would like to answer Manuel Medina Ortega' s and Efstratios Korakas' questions simultaneously, as both questions concern the risks connected with the construction of nuclear power plants, in this case, one planned in Morocco and one in Turkey. The Council would like to state, in a general way, that Morocco and Turkey have both signed a convention on nuclear safety, whose aims are connected with the concerns raised in the Honourable Members' questions. The aim of the convention referred to, which came into force on 24 October 1996, is to achieve and maintain high standards of nuclear safety world-wide by developing action at national level and international co-operation, and organise and maintain effective protection in nuclear plants against possible dangers of radiation, for the protection of society and the environment from the possibly harmful effects of ionising radiation issuing from these plants. In addition, it sets out to try and prevent accidents that lead to effects from radiation and alleviate the effects of radiation if an accident does occur.
Mr President-in-Office of the Council, in the case of Morocco the issue concerns the building of a nuclear power station to produce 600 MW of electricity. The European Union has agreements with Morocco with regard to economic aid and, it seems, the reason for constructing this power station is because there is Chinese aid available. That is to say that it seems that the Republic of China is prepared to offer money for the construction of a nuclear power station.
My specific question is whether the Council thinks that it could offer Morocco the possibility of a more rational procedure, because building a nuclear power station to produce 600 MW of electricity is "using a sledge-hammer to crack a nut" and I believe it would be preferable if our neighbours were not to do it. Can the Council not do something so that Morocco will not have to turn to this dubious Chinese technology which is currently being offered to them?
) Mr President, it is important that the Union should monitor these projects and their implementation and try its best to see that the plants are as safe as possible and that their use and construction present no risks either to the citizens of the Union or to the inhabitants of the countries in question. Let it be said that one positive aspect of these plants is that they are not responsible for carbon dioxide emissions.
Mr President, the issue we raised in our question has nothing to do with the more general issue of nuclear power plants. We are concerned with a specific nuclear power plant of 1400 MW which Turkey is about to establish for no apparent reason. We greatly fear that it will be used to build nuclear weapons, in the Akkuyu region, 120 kilometres east of Cyprus, in an area renowned for its seismic activity. There, three tectonic plates are adjoined and in 1917 we had an earthquake measuring 7.1 on the Richter scale. Recent studies point to the fact that the Esemis fault is still active and between 1871 and 1975, more than 50 significant earthquakes were recorded, all within 130 kilometres of each other. Not too long ago, about 136 kilometres from there, we had an earthquake in Adana, measuring 6.3 on the Richter scale leaving 140 dead. Another typical example is of course the recent earthquake, and we are all aware of its effects. So, notwithstanding all that, is it or is it not criminal on the part of Turkey to insist on building a station in that area? This is an issue of general importance not only for Turkey where there have been rallies taking place against the plant, but also for the whole of Greece, which is why we need direct intervention to stop this plan from going ahead.
) Mr President, it is clear that earthquakes are a factor that cannot be ignored when considering the planning and safety of a nuclear power plant. It is quite obvious that the safety authorities must always take account of the possibility of seismic disturbances in examining the suitability of a site and that it is necessary to see to it that structural solutions help to ensure that an earthquake would not cause problems for the plant. Obviously, we will be monitoring the situation as closely as possible to ensure that the buildings are up to the approved standard. In addition, I wish to emphasise that Turkey and Morocco are nevertheless bound by these international agreements, which is an ideal situation for proposing additional safety requirements.
Mr Sasi, we thank you for the great effort that you have made today in response to all of the questions.
Since the time allocated to questions to the Council has expired, Questions 20 to 26 will be replied to in writing.
Question Time is closed.
(The sitting was closed at 7.10 p.m.)